Name: Commission Implementing Regulation (EU) 2017/373 of 1 March 2017 laying down common requirements for providers of air traffic management/air navigation services and other air traffic management network functions and their oversight, repealing Regulation (EC) No 482/2008, Implementing Regulations (EU) No 1034/2011, (EU) No 1035/2011 and (EU) 2016/1377 and amending Regulation (EU) No 677/2011 (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: air and space transport;  trade policy;  transport policy;  international law;  marketing
 Date Published: nan

 8.3.2017 EN Official Journal of the European Union L 62/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/373 of 1 March 2017 laying down common requirements for providers of air traffic management/air navigation services and other air traffic management network functions and their oversight, repealing Regulation (EC) No 482/2008, Implementing Regulations (EU) No 1034/2011, (EU) No 1035/2011 and (EU) 2016/1377 and amending Regulation (EU) No 677/2011 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 8b(6) thereof, Having regard to Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the single European sky (the service provision Regulation) (2), and in particular Articles 4 and 6 thereof, Having regard to Regulation (EC) No 551/2004 of the European Parliament and of the Council of 10 March 2004 on the organisation and use of the airspace in the single European sky (the airspace Regulation) (3), and in particular Article 6(7) thereof, Whereas: (1) Commission Implementing Regulations (EU) No 1034/2011 (4) and (EU) No 1035/2011 (5) lay down requirements on safety oversight in air traffic management and air navigation services and common requirements for the provision of air navigation services, respectively. Those latter requirements are to be complied with by the service providers concerned in order for them to be issued the certificates referred to in Article 7(1) of Regulation (EC) No 550/2004 and Article 8b(2) of Regulation (EC) No 216/2008. Those Regulations also lay down requirements concerning the competent authorities, which are responsible for issuing those certificates and exercising oversight and enforcement tasks, in accordance with Article 4 of Regulation (EC) No 549/2004 of the European Parliament and of the Council (6), Articles 2 and 7(7) of Regulation (EC) No 550/2004 and Articles 10 and 22a of Regulation (EC) No 216/2008. (2) The requirements set out in Implementing Regulations (EU) No 1034/2011 and (EU) No 1035/2011 serve in particular to implement, at an initial stage, the essential requirements concerning the provision of air traffic management and air navigation services (ATM/ANS) set out in Regulation (EC) No 216/2008, in particular to ensure compliance with Articles 8b and 22a of Regulation (EC) No 216/2008 and Annex Vb thereto and to allow the commencement of standardisation inspections in accordance with Article 24 of Regulation (EC) No 216/2008. (3) Those requirements set out in Implementing Regulations (EU) No 1034/2011 and (EU) No 1035/2011 should now be complemented and updated, in light of technical progress. It should also be clarified that, for service providers to be issued and retain a certificate, or to make a declaration, in accordance with this Regulation, they must comply, and continue to comply, with those requirements as well as with the essential requirements referred to in Article 8b(1) of Regulation (EC) No 216/2008. In addition, consistency should be ensured between those requirements and the requirements set out in Commission Regulations (EU) No 965/2012 (7), (EU) No 1178/2011 (8), (EU) No 139/2014 (9) and (EU) 2015/340 (10), thus moving towards a total system approach, which entails a logical and technologically consistent approach across the various domains. Therefore, the requirements set out in Implementing Regulations (EU) No 1034/2011 and (EU) No 1035/2011 should now be laid down in a single instrument and Implementing Regulations (EU) No 1034/2011 and (EU) No 1035/2011 should be repealed. (4) Common rules for the certification and oversight of the service providers concerned are essential to increase the Member States' confidence in each other's systems. Therefore, and in order to ensure the highest level of safety and security, uniform requirements for the provision of services and their oversight should be strengthened. That should ensure the safe, high-quality provision of services for the purpose of air navigation and the mutual recognition of certificates throughout the Union, thereby increasing freedom of movement and improving the availability of those services. (5) In order to ensure a harmonised approach to certification and oversight, the measures to be implemented for security of systems, constituents in use and data should be coordinated across Member States, functional airspace blocks and the network formed by the services, functions and products offered by service providers, the Network Manager, aerodromes and other persons providing the necessary infrastructure for flight operations. (6) Safety management ensures the identification, assessment and minimisation of safety risks as well as security vulnerabilities which have an impact on safety. Therefore, it is necessary to further elaborate the requirements related to the safety assessment of changes to the functional system by a certified organisation. Those requirements should be adapted taking into account the integration of requirements relating to change management into the common regulatory structure for civil aviation safety, as well as the experience gained by stakeholders and competent authorities in the field of safety oversight. (7) It is appropriate to introduce safety culture as an aspect of the management systems of the service providers in a manner that promotes understanding and improvement of those systems, while acknowledging the need to strengthen management systems further, especially by integrating reliable occurrence reporting. (8) It should be specified which authorities are responsible for the tasks related to certification, oversight and enforcement in respect of the service providers that are subject to this Regulation, in line with the criterion set out in Article 7(2) of Regulation (EC) No 550/2004 and the tasks of the European Aviation Safety Agency (the Agency) pursuant to Article 22a of Regulation (EC) No 216/2008, and without prejudice to the requirements of Article 2 of Regulation (EC) No 550/2004. The Agency should be the competent authority for providers of data services and for the Network Manager, in light of the nature and scale of the services provided. In order to fulfil the objectives of Regulation (EC) No 216/2008, in particular the objective set out in point (d) of Article 2(2) thereof, and the objective set out in Article 1(3) of Regulation (EC) No 549/2004, it is also appropriate to align the requirements for the competent authorities with the progress in International Civil Aviation Organisation (ICAO) safety management concepts, in particular the introduction of the authority management system, as well as in the implementation of the state safety programme and in ensuring coordination between those authorities. (9) It should be clarified that, when exercising their certification, oversight and enforcement tasks under this Regulation, the competent authorities should be independent from any service provider, through ensuring adequate separation of those authorities from those providers at least at the functional level, and that any possible conflict of interest should be avoided. The aim is to guarantee the objectivity and impartiality of those authorities and to ensure that the exercise of their tasks under this Regulation is of high quality. (10) The Agency should establish a database with relevant information relating to the competent authorities, so as to facilitate standardisation inspections of, and coordination with, the competent authorities, as well as to support the Commission in carrying out its tasks. (11) With a view to ensuring that the requirements for service providers set out in this Regulation are complied with at all times and the competent authorities can effectively exercise their tasks under this Regulation, in accordance with Article 4(3) and (4) of Regulation (EC) No 549/2004, those authorities should be granted certain specific investigatory powers, in addition to the possibility to carry out investigations and surveys referred to in Article 2(2) of Regulation (EC) No 550/2004 and Article 10(2) and (3) of Regulation (EC) No 216/2008. It is appropriate to clarify that those powers should be exercised in accordance with the applicable rules of national law, while having due regard to a number of specific elements, which are meant to ensure a fair balance between all rights and interests at issue in a particular case. (12) The air traffic safety electronics personnel employed by a service provider or the Network Manager should be subject to a harmonised training and competence assessment scheme. The service provider or Network Manager should also ensure that the personnel of contracted organisations are appropriately qualified. Therefore, detailed provisions on training and competence assessment of such personnel should be included in this Regulation. (13) In order to ensure a high level of civil aviation safety in the Union, the measures set out in this Regulation should reflect the state of the art in aviation safety, including best practice and scientific and technical progress in the field of meteorological services. Therefore, this Regulation should be based on the applicable ICAO standards and recommended practices, specifically Annex 3 to the Convention on International Aviation, signed in Chicago on 7 December 1944 (Chicago Convention) on Meteorological Service for International Air Navigation, while drawing on the experience of Union and worldwide meteorological service provision and ensuring proportionality according to the size, type and complexity of the meteorological services provider. (14) Common requirements should be established for the certification and oversight of data services providers to ensure that the providers of aeronautical data for use on aircraft process the data in an appropriate manner, which meets the airspace end-users' requirements and allows for safe performance-based navigation operations. (15) The aeronautical industry and the competent authorities of the Member States should be allowed sufficient time to adapt to the new regulatory framework established by this Regulation and to replace certificates issued before the date of application of this Regulation. (16) However, in order to ensure consistency with Regulation (EU) No 965/2012, the relevant provisions of this Regulation should apply to data services providers already from an earlier date. Moreover, those providers should be allowed, on a voluntary basis, to apply for, and be granted, the relevant certificates already immediately upon the entry into force of this Regulation, so as to allow them, as entities that are not subject to Implementing Regulation (EU) No 1035/2011 but that are subject to the practice of issuing voluntary letters of acceptance by the Agency, to benefit from an early application of this Regulation in this regard and the mutual recognition of those certificates. Such early application of this Regulation with respect to data services providers would also relieve aircraft operators from their oversight responsibilities when contracting the services of those providers, once the provider is certified for aeronautical databases. Where such a provider makes use of that possibility, it should be bound by the applicable requirements of this Regulation for the purposes of obtaining a certificate and subsequently continue to be bound by those requirements. In view of this possibility for data service providers, the relevant provisions of this Regulation concerning the competent authority in respect of those providers, which is in this case only the Agency, should also apply already from the date of entry into force of this Regulation. (17) The provisions contained in Commission Implementing Regulation (EU) No 923/2012 (11) should be complemented with aspects related to the provision of air traffic services, to ensure consistency of service provision with pilot and air traffic service personnel actions and requirements under that Regulation. (18) The safety acceptability of any change proposed by a service provider should be assessed based on the analysis of the risks posed by the introduction of a change to its functional system, differentiated under either quantitative or qualitative objective assessment criteria, or a combination of both, to be determined at a local level. (19) For reasons of consistency and ease of application, the provisions of Commission Regulation (EC) No 482/2008 (12) should be integrated in this Regulation and Commission Regulation (EC) No 482/2008 should therefore be repealed. (20) The requirements of Articles 12 and 21 of Commission Regulation (EU) No 677/2011 (13) and Annex VI thereto should be integrated in this Regulation in order to ensure a harmonised approach to all service providers. Therefore, those provisions should be deleted. (21) Commission Implementing Regulation (EU) 2016/1377 (14), which has not yet become applicable, contains numerous errors. In order to eliminate those errors, while at the same time ensuring the required legal clarity, it is appropriate to repeal Implementing Regulation (EU) 2016/1377 in its entirety and to replace it with the rules set out in this Regulation. (22) The measures provided for in this Regulation are based on the opinion of the Agency in accordance with Articles 17(2)(b) and 19(1) of Regulation (EC) No 216/2008. (23) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 5(3) of Regulation (EC) No 549/2004, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down common requirements for: (1) the provision of air traffic management and air navigation services (ATM/ANS) and other air traffic management network functions (ATM network functions) for general air traffic, in particular for the legal or natural persons providing those services and functions; (2) the competent authorities, and the qualified entities acting on their behalf, which exercise certification, oversight and enforcement tasks in respect of the providers of the services and functions referred to in point (1). Article 2 Definitions For the purposes of this Regulation, the definitions in Annex I and the following definitions shall apply: (1) the definitions in Article 2 of Regulation (EC) No 549/2004 and Article 3 of Regulation (EC) No 216/2008, except for the definition of certificate in Article 2(15) of Regulation (EC) No 549/2004; (2) service provider means any legal or natural person providing functions or services of ATM/ANS as defined in point (q) of Article 3 of Regulation (EC) No 216/2008 or other ATM network functions, either individually or bundled for general air traffic; (3) Network Manager means the body established in accordance with Article 6 of Regulation (EC) No 551/2004 to perform the duties provided for in that Article and in Articles 3 and 4 of Regulation (EU) No 677/2011; (4) pan-European service means an activity which is designed and established for users within most or all Member States and which may also extend beyond the airspace of the territory to which the Treaty applies; (5) data services provider (DAT provider) means an organisation, which is: (a) type 1 DAT provider that processes aeronautical data for use on aircraft and provides an aeronautical database meeting the DQRs, under controlled conditions, for which no corresponding airborne application/equipment compatibility has been determined; (b) type 2 DAT provider that processes aeronautical data and provides an aeronautical database for use on certified aircraft application/equipment meeting the DQRs for which compatibility with that application/equipment has been determined. Article 3 Provision of ATM/ANS and ATM network functions 1. Member States shall ensure that the appropriate ATM/ANS and ATM network functions are provided in accordance with this Regulation in a manner that facilitates general air traffic, while taking into account safety considerations and traffic requirements. 2. When Member States adopt additional provisions to complement this Regulation on any matters left to the Member States under this Regulation, those provisions shall follow the standards and recommended practices set by the Chicago Convention. Where use is made of the provisions of Article 38 of the Chicago Convention, in addition to notifying the International Civil Aviation Organisation, the Member States shall notify the European Aviation Safety Agency (Agency), with due justification, at the latest two months after the additional provisions have been adopted. 3. Member States shall publish, in accordance with the Chicago Convention, those additional provisions through their aeronautical information publications. 4. Where a Member State decides to organise the provision of certain specific air traffic services in a competitive environment, that Member State shall take all appropriate measures to ensure that the providers of those services shall neither engage in conduct that would have as its object or effect the prevention, restriction or distortion of competition, nor shall they engage in conduct that amounts to an abuse of a dominant position, in accordance with applicable Union and national law. Article 4 Competent authority for certification, oversight and enforcement 1. The competent authority responsible for the issuing of certificates to service providers, for the acknowledgment of receipts of declarations made by providers of flight information services referred to in Article 7 where relevant, and for the oversight and enforcement in respect of service providers shall be the national supervisory authority referred to in Article 4 of Regulation (EC) No 549/2004 of the Member State where the legal or natural person applying for the certificate or making the declaration has its principal place of operation or, if any, its registered office, unless the Agency is the competent authority pursuant to Article 22a of Regulation (EC) No 216/2008. For the purposes of this Regulation, data services providers and the Network Manager shall be considered to be pan-European service providers in respect of which, in accordance with point (c) of Article 22a of Regulation (EC) No 216/2008, the Agency is the competent authority. 2. The competent authorities referred to in paragraph 1 shall comply with the requirements laid down in Annex II. 3. Where one of the service providers concerned is an organisation in respect of which the Agency is the competent authority, the competent authorities of the Member States concerned shall coordinate with the Agency in order to ensure that the requirements set out in points (1), (2) and (3) of point ATM/ANS.AR.A.005(b) of Annex II are complied with where, alternatively: (a) service providers provide services in respect of functional airspace blocks that extend across the airspace falling under the responsibility of more than one Member State, as referred to in Article 2(3) of Regulation (EC) No 550/2004; (b) service providers provide cross-border air navigation services as referred to in Article 2(5) of Regulation (EC) No 550/2004. 4. Where a Member State has nominated or established more than one competent authority in accordance with Article 4 of Regulation (EC) No 549/2004 or as referred to in Article 2(3) to (6) of Regulation (EC) No 550/2004 to exercise the certification, oversight and enforcement tasks under this Regulation, it shall ensure that the areas of competence of each of those authorities are clearly defined, in particular in terms of responsibilities and geographic and airspace limitation. In such a case, those authorities shall establish coordination between them, based on written arrangements, so as to ensure effective oversight and enforcement in respect of all service providers to which they issued certificates or, where relevant, which made declarations to them. 5. When exercising their certification, oversight and enforcement tasks under this Regulation, the competent authorities shall be independent of any service provider. That independence shall be ensured by adequate separation, at least at the functional level, between the competent authorities and the service providers. In this context, Member States shall ensure that the competent authorities exercise their powers impartially and transparently. 6. Member States and, where the Agency is the competent authority, the Commission shall ensure that their competent authorities do not allow their personnel to be involved in the exercise of the certification, oversight and enforcement tasks of that authority under this Regulation where there are indications that such involvement could result, directly or indirectly, in a conflict of interest, in particular relating to family or financial interests. 7. The Agency shall maintain a database of contact details of the competent authorities referred to in paragraph 1. For this purpose, Member States shall notify the Agency of the names and addresses of their competent authorities, and of any subsequent changes thereto. 8. Member States and, where the Agency is the competent authority, the Commission shall determine the necessary resources and capabilities required by the competent authorities for the exercise of their tasks, in accordance with Article 4(4) of Regulation (EC) No 549/2004 and Article 22a of Regulation (EC) No 216/2008, taking into account all relevant factors, including an assessment carried out by the respective competent authorities to determine the resources needed for the exercise of their tasks under this Regulation. Article 5 Powers of the competent authority referred to in Article 4 1. The competent authorities shall, where required for the exercise of their certification, oversight and enforcement tasks under this Regulation, be empowered to: (a) require the service providers subject to their oversight to provide all necessary information; (b) require any representative, manager or other member of the personnel of those service providers to provide oral explanations on any fact, document, object, procedure or other subject matter relevant to the oversight of the service provider; (c) enter any premises and land, including operating sites, and means of transport of those service providers; (d) examine, copy or make extracts from any document, record or data held by or accessible to those service providers, irrespective of the medium on which the information in question is stored; (e) carry out audits, assessments, investigations and inspections of those service providers. 2. The competent authorities shall, where required for the exercise of their certification, oversight and enforcement tasks under this Regulation, also be empowered to exercise the powers set out in paragraph 1 in relation to the contracted organisations subject to the service providers' oversight, as referred to in point ATM/ANS.OR.B.015 of Annex III. 3. The powers provided for in paragraphs 1 and 2 shall be exercised in compliance with the national law of the Member State where the activities in question take place, with due regard for the need to ensure the effective exercise of those powers and for the rights and legitimate interests of the service provider and any third persons concerned, and in compliance with the principle of proportionality. Where, in accordance with the applicable national law, prior authorisation from the judicial authority of the Member State concerned is needed to enter premises, land and means of transport as referred to in point (c) of paragraph 1, the related powers shall be exercised only after having obtained such prior authorisation. When exercising the powers provided for in paragraphs 1 and 2, the competent authority shall ensure that the members of its staff and, where relevant, any other expert participating in the activities in question are duly authorised. 4. The competent authorities shall take or initiate any appropriate enforcement measure necessary to ensure that the service providers to which they issued a certificate or, where relevant, which made a declaration to them, comply and continue to comply with the requirements of this Regulation. Article 6 Service providers Service providers shall be granted a certificate and be entitled to exercise the privileges granted within the scope of that certificate, where, in addition to the requirements referred to in Article 8b(1) of Regulation (EC) No 216/2008, they comply and continue to comply with the following requirements: (a) for all service providers, the requirements laid down in Annex III (Part-ATM/ANS.OR), Subparts A and B, and in Annex XIII (Part-PERS); (b) for service providers other than providers of air traffic services, in addition to the requirements of point (a), the requirements laid down in Annex III (Part-ATM/ANS.OR), Subpart C; (c) for providers of air navigation services, providers of air traffic flow management and the Network Manager, in addition to the requirements of point (a), the requirements laid down in Annex III (Part-ATM/ANS.OR), Subpart D; (d) for providers of air traffic services, in addition to the requirements of points (a) and (c), the requirements laid down in Annex IV (Part-ATS); (e) for providers of meteorological services, in addition to the requirements of points (a), (b) and (c), the requirements laid down in Annex V (Part-MET); (f) for providers of aeronautical information services, in addition to the requirements of points (a), (b) and (c), the requirements laid down in Annex VI (Part-AIS); (g) for data services providers, in addition to the requirements of points (a) and (b), the requirements laid down in Annex VII (Part-DAT); (h) for providers of communication, navigation or surveillance services, in addition to the requirements of points (a), (b) and (c), the requirements laid down in Annex VIII (Part-CNS); (i) for providers of air traffic flow management, in addition to the requirements of points (a), (b) and (c), the requirements laid down in Annex IX (Part-ATFM); (j) for providers of airspace management, in addition to the requirements of points (a) and (b), the requirements laid down in Annex X (Part-ASM); (k) for providers of procedure design, in addition to the requirements of points (a) and (b), the requirements laid down in Annex XI (Part-ASD), when those requirements will be adopted by the Commission; (l) for the Network Manager, in addition to the requirements of points (a), (b) and (c), the requirements laid down in Annex XII (Part-NM). Article 7 Declaration by providers of flight information services Where Member States allow providers of flight information services to declare their capability and means of discharging the responsibilities associated with the services provided in accordance with Article 8b(3) of Regulation (EC) No 216/2008, those providers shall fulfil, in addition to the requirements referred to in Article 8b(1) of Regulation (EC) No 216/2008, the requirements laid down in point ATM/ANS.OR.A.015 in Annex III to this Regulation. Article 8 Existing certificates 1. Certificates that have been issued in accordance with Implementing Regulation (EU) No 1035/2011 shall be deemed to have been issued in accordance with this Regulation. 2. Member States shall replace the certificates referred to in paragraph 1 with certificates complying with the format laid down in Appendix 1 to Annex II by 1 January 2021 at the latest. Article 9 Repeal and amendment 1. Regulation (EC) No 482/2008 and Implementing Regulations (EU) No 1034/2011 and (EU) No 1035/2011 are repealed. 2. Implementing Regulation (EU) 2016/1377 is repealed. 3. Articles 12 and 21 of Regulation (EU) No 677/2011 and Annex VI to that Regulation are deleted. Article 10 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 2 January 2020. However: (1) Article 9(2) shall apply from the date of entry into force of this Regulation; (2) in respect of the Agency, Article 4(1), (2), (5), (6) and (8) and Article 5 shall apply from the date of entry into force of this Regulation; (3) in respect of data services providers, Article 6 shall apply in any case from 1 January 2019 and, where such a provider applies for and is granted a certificate in accordance with Article 6, from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 19.3.2008, p. 1. (2) OJ L 96, 31.3.2004, p. 10. (3) OJ L 96, 31.3.2004, p. 20. (4) Commission Implementing Regulation (EU) No 1034/2011 of 17 October 2011 on safety oversight in air traffic management and air navigation services and amending Regulation (EU) No 691/2010 (OJ L 271, 18.10.2011, p. 15). (5) Commission Implementing Regulation (EU) No 1035/2011 of 17 October 2011 laying down common requirements for the provision of air navigation services and amending Regulations (EC) No 482/2008 and (EU) No 691/2010 (OJ L 271, 18.10.2011, p. 23). (6) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European Sky (OJ L 96, 31.3.2004, p. 1). (7) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). (8) Commission Regulation (EU) No 1178/2011 of 3 November 2011 laying down technical requirements and administrative procedures related to civil aviation aircrew pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 311, 25.11.2011, p. 1). (9) Commission Regulation (EU) No 139/2014 of 12 February 2014 laying down requirements and administrative procedures related to aerodromes pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 44, 14.2.2014, p. 1). (10) Commission Regulation (EU) 2015/340 of 20 February 2015 laying down technical requirements and administrative procedures relating to air traffic controllers' licences and certificates pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council, amending Commission Implementing Regulation (EU) No 923/2012 and repealing Commission Regulation (EU) No 805/2011 (OJ L 63, 6.3.2015, p. 1). (11) Commission Implementing Regulation (EU) No 923/2012 of 26 September 2012 laying down the common rules of the air and operational provisions regarding services and procedures in air navigation and amending Implementing Regulation (EU) No 1035/2011 and Regulations (EC) No 1265/2007, (EC) No 1794/2006, (EC) No 730/2006, (EC) No 1033/2006 and (EU) No 255/2010 (OJ L 281, 13.10.2012, p. 1). (12) Commission Regulation (EC) No 482/2008 of 30 May 2008 establishing a software safety assurance system to be implemented by air navigation service providers and amending Annex II to Regulation (EC) No 2096/2005 (OJ L 141, 31.5.2008, p. 5). (13) Commission Regulation (EU) No 677/2011 of 7 July 2011 laying down detailed rules for the implementation of air traffic management (ATM) network functions and amending Regulation (EU) No 691/2010 (OJ L 185, 15.7.2011, p. 1). (14) Commission Implementing Regulation (EU) 2016/1377 of 4 August 2016 laying down common requirements for service providers and the oversight in air traffic management/air navigation services and other air traffic management network functions, repealing Regulation (EC) No 482/2008, Implementing Regulations (EU) No 1034/2011 and (EU) No 1035/2011 and amending Regulation (EU) No 677/2011 (OJ L 226, 19.8.2016, p. 1). ANNEX I DEFINITIONS OF TERMS USED IN ANNEXES II TO XIII (Part-DEFINITIONS) For the purposes of Annexes II to XIII, the following definitions shall apply: (1) acceptable means of compliance (AMC) means non-binding standards adopted by the Agency to illustrate means to establish compliance with Regulation (EC) No 216/2008 and its implementing rules; (2) aerial work means an aircraft operation in which an aircraft is used for specialised services such as agriculture, construction, photography, surveying, observation and patrol, search and rescue or aerial advertisement; (3) aerodrome climatological summary means a concise summary of specified meteorological elements at an aerodrome, based on statistical data; (4) aerodrome climatological table means a table providing statistical data on the observed occurrence of one or more meteorological elements at an aerodrome; (5) aerodrome elevation means the elevation of the highest point of the landing area; (6) aerodrome flight information service (AFIS) means flight information service and alerting service for aerodrome traffic at an aerodrome; (7) aerodrome meteorological office means an office responsible for providing meteorological service for an aerodrome; (8) aerodrome warning means information issued by an aerodrome meteorological office concerning the occurrence or expected occurrence of meteorological conditions which could adversely affect aircraft on the ground, including parked aircraft and the aerodrome facilities and services; (9) aeronautical data means a representation of aeronautical facts, concepts or instructions in a formalised manner suitable for communication, interpretation or processing; (10) aeronautical database means a collection of aeronautical data organised and arranged as a structured data set, stored electronically on systems, which is valid for a dedicated period and may be updated; (11) aeronautical fixed service (AFS) means a telecommunication service between specified fixed points provided primarily for the safety of air navigation and for the regular, efficient and economical operation of air services; (12) aeronautical fixed telecommunication network (AFTN) means a worldwide system of aeronautical fixed circuits provided, as part of the AFS, for the exchange of messages and/or digital data between aeronautical fixed stations having the same or compatible communications characteristics; (13) aeronautical information means information resulting from the assembly, analysis and formatting of aeronautical data; (14) aerodrome mapping data means data collected for the purpose of compiling aerodrome mapping information; (15) aerodrome mapping database (AMDB) means a collection of aerodrome mapping data organised and arranged as a structured data set; (16) aeronautical meteorological station means a station making observations and meteorological reports for use in air navigation; (17) air-report means a report from an aircraft in flight prepared in conformity with the requirements for position and operational and/or meteorological reporting; (18) aircraft means any machine that can derive support in the atmosphere from the reactions of the air other than the reactions of the air against the earth's surface; (19) AIRMET message means information issued by a meteorological watch office concerning the occurrence or expected occurrence of specified en-route weather phenomena which may affect the safety of low-level aircraft operations and of the development of those phenomena in time and space, and which was not already included in the forecast issued for low-level flights in the flight information region concerned or sub-area thereof; (20) air traffic safety electronics personnel (ATSEP) means any authorised personnel who are competent to operate, maintain, release from, and return into operations equipment of the functional system; (21) air traffic services unit is a generic term meaning variously air traffic control unit, flight information centre, aerodrome flight information service unit or air traffic services reporting office; (22) alternate aerodrome means an aerodrome to which an aircraft may proceed when it becomes either impossible or inadvisable to proceed to or to land at the aerodrome of intended landing where the necessary services and facilities are available, where aircraft performance requirements can be met and which is operational at the expected time of use; (23) alternative means of compliance (AltMOC) means those means of compliance that propose an alternative to an existing AMC or those that propose new means to establish compliance with Regulation (EC) No 216/2008 and its Implementing Rules for which no associated AMC have been adopted by the Agency; (24) altitude means the vertical distance of a level, a point, or an object considered as a point, measured from mean sea level; (25) area control centre (ACC) means a unit established to provide air traffic control service to controlled flights in control areas under its jurisdiction; (26) area forecast for low-level flights means a forecast of weather phenomena for a flight information region or sub-area thereof, issued to cover the layer below flight level 100 (or below flight level 150 in mountainous areas, or higher, where necessary); (27) area navigation (RNAV) means a method of navigation which permits aircraft operation on any desired flight path within the coverage of ground- or space-based navigation aids or within the limits of the capability of self-contained aids, or a combination of them; (28) argument means a claim that is supported via inferences by a body of evidence; (29) ASHTAM means a special series of NOTAM notifying by means of a specific format of a change in the activity of a volcano, a volcanic eruption and/or volcanic ash cloud that is of significance to aircraft operations; (30) ATM network functions means the functions performed by the Network Manager in accordance with Regulation (EU) No 677/2011; (31) audit means a systematic, independent and documented process for obtaining evidence and evaluating it objectively to determine the extent to which requirements are complied with; (32) authoritative source means: (a) a State authority: or (b) an organisation formally recognised by the State authority to originate and/or publish data which meets the data quality requirements (DQRs) as specified by that State; (33) automatic observing system means an observing system that measures, derives and reports all required elements without human interaction; (34) aviation undertaking means an entity, person or organisation, other than the service providers regulated by this Regulation, that is affected by or affects a service delivered by a service provider; (35) break means a period of time within the duty period when an air traffic controller is not required to perform duties, for recuperation purposes; (36) certified aircraft application means a software application approved by the Agency as part of aircraft subject to Article 4 of Regulation (EC) No 216/2008; (37) cloud of operational significance means a cloud with the height of cloud base below 1 500 m (5 000 ft) or below the highest minimum sector altitude, whichever is greater, or a cumulonimbus cloud or a towering cumulus cloud at any height; (38) commercial air transport means any aircraft operation involving the transport of passengers, cargo or mail for remuneration or other valuable consideration; (39) control area means a controlled airspace extending upwards from a specified limit above the earth; (40) critical incident stress means the manifestation of unusual and/or extreme emotional, physical and/or behavioural reactions of an individual following an event or incident; (41) data quality means a degree or level of confidence that the provided data meets the user's data requirements in terms of accuracy, resolution, integrity (or equivalent assurance level), traceability, timeliness, completeness, and format; (42) data quality requirements (DQRs) means a specification of the characteristics of data (i.e. accuracy, resolution, integrity (or equivalent assurance level), traceability, timeliness, completeness and format) to ensure that the data is compatible with its intended use; (43) destination alternate means an alternate aerodrome at which an aircraft would be able to land should it become either impossible or inadvisable to land at the aerodrome of intended landing; (44) duty means any task that an air traffic controller is required to perform by the air traffic control service provider; (45) duty period means a period which starts when an air traffic controller is required by the air traffic control service provider to report for or be available for or to commence duty and ends when the air traffic controller is free from duty; (46) elevation means the vertical distance of a point or a level, on or affixed to the surface of the earth, measured from mean sea level; (47) en-route alternate means an alternate aerodrome at which an aircraft would be able to land in the event that a diversion becomes necessary while en-route; (48) fatigue means a physiological state of reduced mental or physical performance capability resulting from sleep loss or extended wakefulness, circadian phase or workload (mental or physical activity, or both) that can impair an individual's alertness and ability to safely perform his/her tasks; (49) flight documentation means documents, including charts or forms, containing meteorological information for a flight; (50) flight information centre (FIC) means a unit established to provide flight information service and alerting service; (51) flight information region (FIR) means an airspace of defined dimensions within which flight information service and alerting service are provided; (52) flight level (FL) means a surface of constant atmospheric pressure which is related to a specific pressure datum, 1 013,2 hectopascals (hPa), and is separated from other such surfaces by specific pressure intervals; (53) flight test means a flight for the development phase of a new design (aircraft, propulsion systems, parts and appliances), a flight to demonstrate compliance to certification basis or to type design for aircraft coming from the production line, a flight intended to experiment new design concepts, requiring unconventional manoeuvres or profiles for which it could be possible to exit the already approved envelope of the aircraft or a training flight to perform either of those flights; (54) forecast means a statement of expected meteorological conditions for a specified time or period, and for a specified area or portion of airspace; (55) forecast for take-off means a forecast for a specified period of time, prepared by an aerodrome meteorological office, which contains information on expected conditions over the runways complex in regard to surface wind direction and speed and any variations thereof, temperature, pressure (QNH) and any other element as agreed locally; (56) functional system means a combination of procedures, human resources and equipment, including hardware and software, organised to perform a function within the context of ATM/ANS and other ATM network functions; (57) general aviation means any civil aircraft operation other than aerial work or commercial air transport; (58) grid point data in digital form means computer-processed meteorological data for a set of regularly spaced points on a chart, for transmission from a meteorological computer to another computer in a code form suitable for automated use; (59) guidance material means non-binding material developed by the Agency that helps to illustrate the meaning of a requirement or specification and is used to support the interpretation of Regulation (EC) No 216/2008, its implementing rules and AMC; (60) gridded global forecasts means forecasts of expected values of meteorological elements on a global grid with a defined vertical and horizontal resolution; (61) hazard means any condition, event, or circumstance which could induce a harmful effect; (62) height means the vertical distance of a level, a point or an object considered as a point, measured from a specified datum; (63) level is a generic term relating to the vertical position of an aircraft in flight and meaning variously height, altitude or flight level; (64) local routine report means a meteorological report issued at fixed time intervals, intended only for dissemination at the aerodrome of origin where the observations were made; (65) local special report means a meteorological report issued in accordance with the criteria established for special observations, intended only for dissemination at the aerodrome of origin where the observations were made; (66) meteorological bulletin means a text comprising meteorological information preceded by an appropriate heading; (67) meteorological information means meteorological report, analysis, forecast, and any other statement relating to existing or expected meteorological conditions; (68) meteorological observation means the measurement and/or evaluation of one or more meteorological elements; (69) meteorological report means a statement of observed meteorological conditions related to a specified time and location; (70) meteorological satellite means an artificial Earth satellite making meteorological observations and transmitting these observations to Earth; (71) meteorological watch office means an office monitoring meteorological conditions affecting flight operations and providing information concerning the occurrence or expected occurrence of specified en-route weather phenomena, natural and other hazards which may affect the safety of aircraft operations within a specified area of responsibility; (72) minimum sector altitude (MSA) means the lowest altitude which may be used which will provide a minimum clearance of 300 m (1 000 ft) above all objects located in an area contained within a sector of a circle of 46 km (25 NM) radius centred on a significant point, the aerodrome reference point (ARP) or the heliport reference point (HRP); (73) NOTAM means a notice distributed by means of telecommunication containing information concerning the establishment, condition, or change in any aeronautical facility, service, procedure, or hazard, the timely knowledge of which is essential to personnel concerned with flight operations; (74) obstacle means all fixed (whether temporary or permanent) and mobile objects, or parts thereof, that: (a) are located on an area intended for the surface movement of aircraft; or (b) extend above a defined surface intended to protect aircraft in flight; or (c) stand outside those defined surfaces and have been assessed as being a hazard to air navigation; (75) OPMET means operational meteorological information for use in preparatory or in-flight planning of flight operations; (76) OPMET databank means a databank established to store and make available internationally operational meteorological information for aeronautical use; (77) pre-eruption volcanic activity means an unusual and/or increasing volcanic activity which could presage a volcanic eruption; (78) prevailing visibility means the greatest visibility value, observed in accordance with the definition of visibility, which is reached within at least half the horizon circle or within at least half of the surface of the aerodrome. These areas could comprise contiguous or non-contiguous sectors; (79) problematic use of psychoactive substances means the use of one or more psychoactive substances by an individual, in a way that: (a) constitutes a direct hazard to the user or endangers the lives, health, or welfare of others; and/or (b) causes or worsens an occupational, social, mental or physical problem or disorder; (80) prognostic chart means a forecast of (a) specified meteorological element(s) for a specified time or period and a specified surface or portion of airspace, depicted graphically on a chart; (81) psychoactive substances means alcohol, opioids, cannabinoids, sedatives and hypnotics, cocaine, other psychostimulants, hallucinogens, and volatile solvents, whereas caffeine and tobacco are excluded; (82) rescue coordination centre (RCC) means a unit responsible for promoting efficient organisation of search and rescue services, and for coordinating the conduct of search and rescue operations within a search and rescue region; (83) rest period means a continuous and defined period of time, subsequent to and/or prior to duty, during which an air traffic controller is free of all duties; (84) rostering system means the structure of duty and rest periods of air traffic controllers in accordance with legal and operational requirements; (85) risk means the combination of the overall probability or frequency of occurrence of a harmful effect induced by a hazard and the severity of that effect; (86) runway means a defined rectangular area on a land aerodrome prepared for the landing and take-off of aircraft; (87) runway visual range (RVR) means the range over which the pilot of an aircraft on the centre line of a runway can see the runway surface markings or the lights delineating the runway or identifying its centre line; (88) safety directive means a document issued or adopted by a competent authority which mandates actions to be performed on a functional system or sets restrictions to its operational use to restore safety when evidence shows that aviation safety may otherwise be compromised; (89) safety management system (SMS) means a systematic approach to managing safety, including the necessary organisational structures, accountabilities, policies, and procedures; (90) search and rescue services unit is a generic term covering, as the case may be, rescue coordination centre, rescue sub-centre or alerting post; (91) selected volcano observatory means a provider, selected by the competent authority, that observes the activity of a volcano or a group of volcanoes and makes these observations available to an agreed list of aviation recipients; (92) semi-automatic observing system means an observing system that allows the augmentation of measured elements and requires a human in the loop for issuing the appropriate reports; (93) SIGMET means information concerning en-route weather phenomena, which may affect the safety of aircraft operations; (94) SIGMET message means information issued by a meteorological watch office concerning the occurrence or expected occurrence of specified en-route weather phenomena which may affect the safety of aircraft operations and of the development of those phenomena in time and space; (95) special air-report means a meteorological report by an aircraft issued in accordance with the criteria based on observations made during the flight; (96) stress means the outcomes experienced by an individual when faced with a potential cause (stressor) of human performance modification. The experience of the stressor may impact the individual's performance negatively (distress), neutrally or positively (eustress), based on the individual's perception of his/her ability to manage the stressor; (97) system and equipment rating training means training designed to impart specific system/equipment knowledge and skills leading towards operational competence; (98) tailored data means aeronautical data which is provided by the aircraft operator or DAT provider on the aircraft operator's behalf and produced for this aircraft operator for its intended operational use; (99) take-off alternate aerodrome means an alternate aerodrome at which an aircraft can land should this become necessary shortly after take-off and if it be not possible to use the aerodrome of departure; (100) terminal aerodrome forecast (TAF) means a concise statement of the expected meteorological conditions at an aerodrome for a specified period; (101) terrain means the surface of the Earth containing naturally occurring features such as mountains, hills, ridges, valleys, bodies of water, permanent ice and snow, and excluding obstacles; (102) threshold means the beginning of that portion of the runway usable for landing; (103) touchdown zone means the portion of a runway, beyond the threshold, where it is intended that landing aeroplanes first contact the runway; (104) tropical cyclone is a generic term for a non-frontal synoptic-scale cyclone originating over tropical or subtropical waters with organised convection and definite cyclonic surface wind circulation; (105) tropical cyclone advisory centre (TCAC) means a meteorological centre providing advisory information to meteorological watch offices, world area forecast centres and international OPMET databanks regarding the position, forecast direction and speed of movement, central pressure and maximum surface wind of tropical cyclones; (106) visibility means visibility for aeronautical purposes, which is the greater of: (a) the greatest distance at which a black object of suitable dimensions, situated near the ground, can be seen and recognised when observed against a bright background; (b) the greatest distance at which lights in the vicinity of 1 000 candelas can be seen and identified against an unlit background; (107) volcanic ash advisory centre (VAAC) means a meteorological centre providing advisory information to meteorological watch offices, area control centres, flight information centres, world area forecast centres and international OPMET databanks regarding the lateral and vertical extent and forecast movement of volcanic ash in the atmosphere following volcanic eruptions; (108) world area forecast centre (WAFC) means a meteorological centre preparing and issuing significant weather forecasts and upper-air forecasts in digital form on a global basis direct to the Member States by appropriate means as part of the aeronautical fixed service; (109) world area forecast system (WAFS) means a worldwide system by which world area forecast centres provide aeronautical meteorological en-route forecasts in uniform standardised formats. ANNEX II REQUIREMENTS FOR COMPETENT AUTHORITIES  OVERSIGHT OF SERVICES AND OTHER ATM NETWORK FUNCTIONS (Part-ATM/ANS.AR) SUBPART A  GENERAL REQUIREMENTS ATM/ANS.AR.A.001 Scope This Annex establishes the requirements for the administration and management systems of the competent authorities responsible for certification, oversight and enforcement in respect of the application of the requirements set out in Annexes III to XIII by the service providers in accordance with Article 6. ATM/ANS.AR.A.005 Certification, oversight and enforcement tasks (a) The competent authority shall exercise certification, oversight and enforcement tasks in respect of the application of the requirements applicable to service providers, monitor the safe provision of their services and verify that the applicable requirements are met. (b) The competent authorities shall identify and exercise the responsibilities for certification, oversight and enforcement in a manner which ensures that: (1) specific points of responsibility exist to implement each provision of this Regulation; (2) they are aware of the safety oversight mechanisms and their results; (3) relevant information exchange is ensured between competent authorities. The competent authorities concerned shall regularly review the agreement on the supervision of the service providers providing air navigation services in functional airspace blocks (FABs) that extend across the airspace falling under the responsibility of more than one Member States referred to in Article 2(3) of Regulation (EC) No 550/2004 and, in the case of cross-border provision of air navigation services, the agreement on the mutual recognition of supervisory tasks referred to in Article 2(5) of Regulation (EC) No 550/2004, as well as the practical implementation of those agreements, in particular in the light of achieved safety performance of the service providers under their supervision. (c) The competent authority shall establish coordination arrangements with other competent authorities for notified changes to functional systems involving service providers under the oversight of the other competent authorities. Those coordination arrangements shall ensure the effective selection and review of those notified changes, in accordance with point ATM/ANS.AR.C.025. ATM/ANS.AR.A.010 Certification, oversight and enforcement documentation The competent authority shall make available the relevant legislative acts, standards, rules, technical publications and related documents to its personnel in order to perform their tasks and to discharge their responsibilities. ATM/ANS.AR.A.015 Means of compliance (a) The Agency shall develop acceptable means of compliance (AMC) that may be used to establish compliance with the requirements of this Regulation. When AMC are complied with, the applicable requirements of this Regulation shall be deemed to have been met. (b) Alternative means of compliance (AltMOC) may be used to establish compliance with the requirements of this Regulation. (c) The competent authority shall establish a system to consistently evaluate that all AltMOC used by itself or by the service providers under its oversight allow the establishment of compliance with the requirements of this Regulation. (d) The competent authority shall evaluate all AltMOC proposed by a service provider in accordance with point ATM/ANS.OR.A.020 by analysing the documentation provided and, if considered necessary, conducting an inspection of the service provider. When the competent authority finds that the AltMOC are sufficient to ensure compliance with the applicable requirements of this Regulation it shall without undue delay: (1) notify the applicant that the AltMOC may be implemented and, if applicable, amend the certificate of the applicant accordingly; (2) notify the Agency of their content, including copies of all relevant documentation; (3) inform other Member States about the AltMOC that were accepted. (e) When the competent authority itself uses AltMOC to achieve compliance with the applicable requirements of this Regulation, it shall: (1) make them available to all service providers under its oversight; (2) notify the Agency without undue delay. The competent authority shall provide the Agency with a full description of the AltMOC, including any revisions to procedures that may be relevant, as well as an assessment demonstrating that the applicable requirements of this Regulation are met. ATM/ANS.AR.A.020 Information to the Agency (a) The competent authority shall without undue delay notify the Agency in case of any significant problems with the implementation of the relevant provisions of Regulation (EC) No 216/2008 and its implementing rules or of Regulations (EC) No 549/2004, (EC) No 550/2004, (EC) No 551/2004 and Regulation (EC) No 552/2004 of the European Parliament and of the Council (1) applicable to service providers. (b) Without prejudice to Regulation (EU) No 376/2014 of the European Parliament and of the Council (2), the competent authority shall provide the Agency with safety-significant information stemming from the occurrence reports it has received. ATM/ANS.AR.A.025 Immediate reaction to safety problem (a) Without prejudice to Regulation (EU) No 376/2014, the competent authority shall implement a system to appropriately collect, analyse, and disseminate safety information. (b) The Agency shall implement a system to appropriately analyse any relevant safety information received from the competent authorities and without undue delay provide to Member States and the Commission, as appropriate, any information, including recommendations or corrective actions to be taken, necessary for them to react in a timely manner to a safety problem involving the service providers. (c) Upon receiving the information referred to in points (a) and (b), the competent authority shall take adequate measures to address the safety problem, including the issuing of safety directives in accordance with point ATM/ANS.AR.A.030. (d) Measures taken under point (c) shall immediately be notified to the service providers concerned to comply with them, in accordance with point ATM/ANS.OR.A.060. The competent authority shall also notify those measures to the Agency and, when combined action is required, the other competent authorities concerned. ATM/ANS.AR.A.030 Safety directives (a) The competent authority shall issue a safety directive when it has determined the existence of an unsafe condition in a functional system requiring immediate action. (b) The safety directive shall be forwarded to the service providers concerned and contain, as a minimum, the following information: (1) the identification of the unsafe condition; (2) the identification of the affected functional system; (3) the actions required and their rationale; (4) the time limit for completing the actions required; (5) its date of entry into force. (c) The competent authority shall forward a copy of the safety directive to the Agency and any other competent authorities concerned within one month from its issuance. (d) The competent authority shall verify the compliance of service providers with the applicable safety directives. SUBPART B  MANAGEMENT (ATM/ANS.AR.B) ATM/ANS.AR.B.001 Management system (a) The competent authority shall establish and maintain a management system, including, as a minimum, the following elements: (1) documented policies and procedures to describe its organisation, means and methods to achieve compliance with Regulation (EC) No 216/2008 and its implementing rules as necessary for the exercise of its certification, oversight and enforcement tasks under this Regulation. The procedures shall be kept up to date and serve as the basic working documents within that competent authority for all related tasks; (2) a sufficient number of personnel, including inspectors, to perform its tasks and discharge its responsibilities under this Regulation. Such personnel shall be qualified to perform their allocated tasks and have the necessary knowledge, experience, initial, on-the-job and recurrent training to ensure continuing competence. A system shall be in place to plan the availability of personnel, in order to ensure the proper completion of all related tasks; (3) adequate facilities and office accommodation to perform those allocated tasks; (4) a process to monitor compliance of the management system with the relevant requirements and adequacy of the procedures, including the establishment of an internal audit process and a safety risk management process. Compliance monitoring shall include a feedback system of audit findings to the senior management of the competent authority to ensure implementation of corrective actions as necessary; (5) a person or group of persons ultimately responsible to the senior management of the competent authority for the compliance monitoring function. (b) The competent authority shall, for each field of activity included in the management system, appoint one or more persons with the overall responsibility for the management of the relevant task(s). (c) The competent authority shall establish procedures for participation in a mutual exchange of all necessary information and assistance with other competent authorities concerned, including exchange of all findings raised and follow-up actions taken as a result of certification and oversight of service providers exercising activities in the territory of a Member State, but certified by the competent authority of another Member State or the Agency. (d) A copy of the procedures related to the management system and their amendments shall be made available to the Agency for the purpose of standardisation. ATM/ANS.AR.B.005 Allocation of tasks to qualified entities (a) The competent authority may allocate its tasks related to the certification or oversight of service providers under this Regulation, other than the issuance of certificates themselves, to qualified entities. When allocating such tasks, the competent authority shall ensure that it has: (1) a system in place to initially and continuously assess that the qualified entity complies with Annex V to Regulation (EC) No 216/2008. This system and the results of the assessments shall be documented; and (2) established a documented agreement with the qualified entity, approved by both parties at the appropriate management level, which clearly defines: (i) the tasks to be performed; (ii) the declarations, reports and records to be provided; (iii) the technical conditions to be met when performing such tasks; (iv) the related liability coverage; (v) the protection given to information acquired when carrying out such tasks. (b) The competent authority shall ensure that the internal audit process and the safety risk management process required by point ATM/ANS.AR.B.001(a)(4) cover all tasks performed on its behalf by the qualified entity. ATM/ANS.AR.B.010 Changes in the management system (a) The competent authority shall have a system in place to identify changes that affect its capability to perform its tasks and discharge its responsibilities under this Regulation. This system shall enable it to take action, as appropriate, to ensure that the management system remains adequate and effective. (b) The competent authority shall update its management system to reflect any change to this Regulation in a timely manner, so as to ensure effective implementation. (c) The competent authority shall notify the Agency of significant changes affecting its capability to perform its tasks and discharge its responsibilities under this Regulation ATM/ANS.AR.B.015 Record-keeping (a) The competent authority shall establish a system of record-keeping providing for adequate storage, accessibility, and reliable traceability of: (1) the management system's documented policies and procedures; (2) training, qualification, and authorisation of personnel as required by point ATM/ANS.AR.B.001(a)(2); (3) the allocation of tasks, covering the elements required by point ATM/ANS.AR.B.005, as well as the details of tasks allocated; (4) certification and/or declaration processes; (5) designations of air traffic services and meteorological services providers, as appropriate; (6) certification and oversight of service providers exercising activities within the territory of the Member State, but certified by the competent authority of another Member State or the Agency, as agreed between those authorities; (7) the evaluation and notification to the Agency of AltMOC proposed by service providers and the assessment of AltMOC used by the competent authority itself; (8) compliance of service providers with the applicable requirements of this Regulation after the issuance of the certificate or, where relevant, submission of a declaration, including the reports of all audits, covering findings, corrective actions, and date of action closure, and observations as well as other safety-related records; (9) enforcement measures taken; (10) safety information, safety directives and follow-up measures; (11) the use of flexibility provisions in accordance with Article 14 of Regulation (EC) No 216/2008. (b) The competent authority shall maintain a list of all service provider certificates issued and declarations received. (c) All records shall be kept for a minimum period of 5 years after the certificate ceases to be valid or the declaration is withdrawn, subject to the applicable data protection law. SUBPART C  OVERSIGHT, CERTIFICATION AND ENFORCEMENT (ATM/ANS.AR.C) ATM/ANS.AR.C.001 Monitoring of safety performance (a) The competent authorities shall regularly monitor and assess the safety performance of the service providers under their oversight. (b) The competent authorities shall use the results of the monitoring of safety performance in particular within their risk-based oversight. ATM/ANS.AR.C.005 Certification, declaration, and verification of service providers' compliance with the requirements (a) Within the framework of point ATM/ANS.AR.B.001(a)(1), the competent authority shall establish a process in order to verify: (1) service providers' compliance with the applicable requirements set out in Annexes III to XIII, and any applicable conditions attached to the certificate before the issue of that certificate. The certificate shall be issued in accordance with Appendix 1 to this Annex; (2) compliance with any safety-related obligations in the designation act issued in accordance with Article 8 of Regulation (EC) No 550/2004; (3) continued compliance with the applicable requirements of the service providers under its oversight; (4) implementation of safety objectives, safety requirements and other safety-related conditions identified in declarations of verification of systems, including any relevant declaration of conformity or suitability for use of constituents of systems issued in accordance with Regulation (EC) No 552/2004; (5) the implementation of safety directives, corrective actions and enforcement measures. (b) The process referred to in point (a) shall: (1) be based on documented procedures; (2) be supported by documentation specifically intended to provide its personnel with guidance to perform their tasks related to certification, oversight and enforcement; (3) provide the organisation concerned with an indication of the results of the certification, oversight and enforcement activity; (4) be based on audits, reviews and inspections conducted by the competent authority; (5) with regard to certified service providers, provide the competent authority with the evidence needed to support further action, including measures referred to in Article 9 of Regulation (EC) No 549/2004, Article 7(7) of Regulation (EC) No 550/2004, and by Articles 10, 25, and 68 of Regulation (EC) No 216/2008 in situations where requirements are not complied with; (6) with regard to service providers making declarations, provide the competent authority with the evidence to take, if appropriate, remedial action which may include enforcement actions, including, where appropriate, under national law. ATM/ANS.AR.C.010 Oversight (a) The competent authority, or qualified entities acting on its behalf, shall conduct audits, in accordance with Article 5. (b) The audits referred to in point (a) shall: (1) provide the competent authority with evidence of compliance with the applicable requirements and with the implementing arrangements; (2) be independent of any internal auditing activities undertaken by the service provider; (3) cover complete implementing arrangements or elements thereof, and processes or services; (4) determine whether: (i) the implementing arrangements comply with the applicable requirements; (ii) the actions taken comply with the implementing arrangements and the applicable requirements; (iii) the results of actions taken match the results expected from the implementing arrangements. (c) The competent authority shall, on the basis of the evidence at its disposal, monitor the continuous compliance with the applicable requirements of this Regulation of the service providers under its oversight. ATM/ANS.AR.C.015 Oversight programme (a) The competent authority shall establish and update annually an oversight programme taking into account the specific nature of the service providers, the complexity of their activities, the results of past certification and/or oversight activities and shall be based on the assessment of associated risks. It shall include audits, which shall: (1) cover all the areas of potential safety concern, with a focus on those areas where problems have been identified; (2) cover all the service providers under the supervision of the competent authority; (3) cover the means implemented by the service provider to ensure the competency of personnel; (4) ensure that audits are conducted in a manner commensurate with the level of the risk posed by the service provider operations and services provided; and (5) ensure that for service providers under its supervision, an oversight planning cycle not exceeding 24 months is applied. The oversight planning cycle may be reduced if there is evidence that the safety performance of the service provider has decreased. For a service provider certified by the competent authority, the oversight planning cycle may be extended to a maximum of 36 months if the competent authority has established that, during the previous 24 months: (i) the service provider has demonstrated an effective identification of aviation safety hazards and management of associated risks; (ii) the service provider has continuously demonstrated compliance with the change management requirements under points ATM/ANS.OR.A.040 and ATM/ANS.OR.A.045; (iii) no level 1 findings have been issued; (iv) all corrective actions have been implemented within the time period accepted or extended by the competent authority as defined in point ATM/ANS.AR.C.050. If, in addition to the above, the service provider has established an effective continuous reporting system to the competent authority on the safety performance and regulatory compliance of the service provider, which has been approved by the competent authority, the oversight planning cycle may be extended to a maximum of 48 months; (6) ensure follow-up of the implementation of corrective actions; (7) be subject to consultation with the service providers concerned and notification thereafter; (8) indicate the envisaged interval of the inspections of the different sites, if any. (b) The competent authority may decide to modify the objectives and the scope of pre-planned audits, including documentary reviews and additional audits, wherever that need arises. (c) The competent authority shall decide which arrangements, elements, services, functions, physical locations, and activities are to be audited within a specified time frame. (d) Audit observations and findings issued in accordance with point ATM/ANS.AR.C.050 shall be documented. The latter shall be supported by evidence, and identified in terms of the applicable requirements and their implementing arrangements against which the audit has been conducted. (e) An audit report, including the details of the findings and observations, shall be drawn up and communicated to the service provider concerned. ATM/ANS.AR.C.020 Issue of certificates (a) Following the process laid down in point ATM/ANS.AR.C.005(a), upon receiving an application for the issuance of a certificate to a service provider, the competent authority shall verify the service provider's compliance with the applicable requirements of this Regulation. (b) The competent authority may require any audits, inspections or assessments it finds necessary before issuing the certificate. (c) The certificate shall be issued for an unlimited duration. The privileges of the activities that the service provider is approved to conduct shall be specified in the service provision conditions attached to the certificate. (d) The certificate shall not be issued where a level 1 finding remains open. In exceptional circumstances, finding(s), other than level 1, shall be assessed and mitigated as necessary by the service provider and a corrective action plan for closing the finding(s) shall be approved by the competent authority prior to the certificate being issued. ATM/ANS.AR.C.025 Changes (a) Upon receiving a notification for a change in accordance with point ATM/ANS.OR.A.045, the competent authority shall comply with points ATM/ANS.AR.C.030, ATM/ANS.AR.C.035 and ATM/ANS.AR.C.040. (b) Upon receiving a notification for a change in accordance with point ATM/ANS.OR.A.040(a)(2) that requires prior approval, the competent authority shall: (1) verify the service provider's compliance with the applicable requirements before issuing the change approval; (2) take immediate appropriate action, without prejudice to any additional enforcement measures, when the service provider implements changes requiring prior approval without having received competent authority approval referred to in point (1). (c) To enable a service provider to implement changes to its management system and/or safety management system, as applicable, without prior approval in accordance with point ATM/ANS.OR.A.040 (b), the competent authority shall approve a procedure defining the scope of such changes and describing how such changes will be notified and managed. In the continuous oversight process, the competent authority shall assess the information provided in the notification to verify whether the actions taken comply with the approved procedures and applicable requirements. In case of any non-compliance, the competent authority shall: (1) notify the service provider of the non-compliance and request further changes; (2) in case of level 1 and level 2 findings, act in accordance with point ATM/ANS.AR.C.050. ATM/ANS.AR.C.030 Approval of change management procedures for functional systems (a) The competent authority shall review: (1) change management procedures for functional systems or any material modification to those procedures submitted by the service provider in accordance with point ATM/ANS.OR.B.010(b); (2) any deviation from the procedures referred to in point (1) for a particular change, when requested by a service provider in accordance with point ATM/ANS.OR.B.010(c)(1). (b) The competent authority shall approve the procedures, modifications and deviations referred to in point (a) when it has determined that they are necessary and sufficient for the service provider to demonstrate compliance with points ATM/ANS.OR.A.045, ATM/ANS.OR.C.005, ATS.OR.205, and ATS.OR.210, as applicable. ATM/ANS.AR.C.035 Decision to review a notified change to the functional system (a) Upon receipt of a notification in accordance with point ATM/ANS.OR.A.045(a)(1), or upon receipt of modified information in accordance with point ATM/ANS.OR.A.045(b), the competent authority shall make a decision on whether to review the change or not. The competent authority shall request any additional information needed from the service provider to support this decision. (b) The competent authority shall determine the need for a review based on specific, valid and documented criteria that, as a minimum, ensure that the notified change is reviewed if the combination of the likelihood of the argument being complex or unfamiliar to the service provider and the severity of the possible consequences of the change is significant. (c) When the competent authority decides the need for a review based on other risk based criteria in addition to point (b), these criteria shall be specific, valid and documented. (d) The competent authority shall inform the service provider of its decision to review a notified change to a functional system and provide the associated rationale to the service provider upon request. ATM/ANS.AR.C.040 Review of a notified change to the functional system (a) When the competent authority reviews the argument for a notified change, it shall: (1) assess the validity of the argument presented with respect to point ATM/ANS.OR.C.005(a)(2) or ATS.OR.205(a)(2); (2) coordinate its activities with other competent authorities whenever necessary. (b) The competent authority shall, alternatively: (1) approve the argument referred to in point (a)(1), with conditions where applicable, when it is shown to be valid and so inform the service provider, (2) reject the argument referred to in point (a)(1) and inform the service provider together with a supporting rationale. ATM/ANS.AR.C.045 Declarations of flight information services providers (a) Upon receiving a declaration from a provider of flight information services intending to provide such services, the competent authority shall verify that the declaration contains all the information required by point ATM/ANS.OR.A.015 and shall acknowledge receipt of the declaration to that service provider. (b) If the declaration does not contain the required information, or contains information that indicates non-compliance with the applicable requirements, the competent authority shall notify the provider of flight information services concerned about the non-compliance and request further information. If necessary, the competent authority shall carry out an audit of the provider of flight information services. If the non-compliance is confirmed, the competent authority shall take action provided for in point ATM/ANS.AR.C.050. (c) The competent authority shall keep a register of the declarations of providers of flight information services which were made to it in accordance with this Regulation. ATM/ANS.AR.C.050 Findings, corrective actions, and enforcement measures (a) The competent authority shall have a system to analyse findings for their safety significance and decide on enforcement measures on the basis of the safety risk posed by the service provider's non-compliance. (b) In circumstances where no or very low additional safety risk would be present with immediate appropriate mitigation measures, the competent authority may accept the provision of services to ensure continuity of service whilst corrective actions are being taken. (c) A level 1 finding shall be issued by the competent authority when any serious non-compliance is detected with the applicable requirements of Regulation (EC) No 216/2008 and its implementing rules as well as Regulations (EC) No 549/2004, (EC) No 550/2004, (EC) No 551/2004, and (EC) No 552/2004 and their implementing rules, with the service provider's procedures and manuals, with the terms of conditions of certificate or certificate, with the designation act, if applicable, or with the content of a declaration which poses a significant risk to flight safety or otherwise calls into question the service provider's capability to continue operations. Level 1 findings shall include but not be limited to: (1) promulgating operational procedures and/or providing a service in a way which introduces a significant risk to flight safety; (2) obtaining or maintaining the validity of the service provider's certificate by falsification of submitted documentary evidence; (3) evidence of malpractice or fraudulent use of the service provider's certificate; (4) the lack of an accountable manager. (d) A level 2 finding shall be issued by the competent authority when any other non-compliance is detected with the applicable requirements of Regulation (EC) No 216/2008 and its implementing rules as well as Regulations (EC) No 549/2004, (EC) No 550/2004, (EC) No 551/2004, and (EC) No 552/2004 and their implementing rules, with the service provider's procedures and manuals or with the terms of conditions or certificate, or with the content of a declaration. (e) When a finding is detected, during oversight or by any other means, the competent authority shall, without prejudice to any additional action required by Regulation (EC) No 216/2008 and this Regulation, as well as Regulations (EC) No 549/2004, (EC) No 550/2004, (EC) No 551/2004 and (EC) No 552/2004 and their implementing rules, communicate the finding to the service provider in writing and require corrective action to address the non-compliance(s) identified. (1) In the case of level 1 findings, the competent authority shall take immediate and appropriate action, and may, if appropriate, limit, suspend or revoke in whole or in part the certificate while ensuring the continuity of services provided that safety is not compromised, and in the case of the Network Manager, it shall inform the Commission. The measure taken shall depend upon the extent of the finding and shall remain until successful corrective action has been taken by the service provider. (2) In the case of level 2 findings, the competent authority shall: (i) grant the service provider a corrective action implementation period included in an action plan appropriate to the nature of the finding; (ii) assess the corrective action and implementation plan proposed by the service provider and, if the assessment concludes that they are sufficient to address the non-compliance(s), accept them. (3) In the case of level 2 findings, where the service provider fails to submit a corrective action plan that is acceptable to the competent authority in light of the finding, or where the service provider fails to perform the corrective action within the time period accepted or extended by the competent authority, the finding may be raised to a level 1 finding, and action taken as laid down in point (1). (f) For those cases not requiring level 1 and 2 findings, the competent authority may issue observations. (1) Regulation (EC) No 552/2004 of the European Parliament and of the Council of 10 March 2004 on the interoperability of the European Air Traffic Management network (the interoperability Regulation) (OJ L 96, 31.3.2004, p. 26). (2) Reulation (EU) No 376/2014 of the European Parliament and of the Council of 3 April 2014 on the reporting, analysis and follow-up of occurrences in civil aviation, amending Regulation (EU) No 996/2010 of the European Parliament and of the Council and repealing Directive 2003/42/EC of the European Parliament and of the Council and Commission Regulations (EC) No 1321/2007 and (EC) No 1330/2007 (OJ L 122, 24.4.2014, p. 18). Appendix 1 CERTIFICATE FOR SERVICE PROVIDER EUROPEAN UNION COMPETENT AUTHORITY SERVICE PROVIDER CERTIFICATE [CERTIFICATE NUMBER/ISSUE No] Pursuant to Implementing Regulation (EU) 2017/373 and subject to the conditions specified below, the [competent authority] hereby certifies [NAME OF THE SERVICE PROVIDER] [ADDRESS OF THE SERVICE PROVIDER] as a service provider with the privileges, as listed in the attached service provision conditions. CONDITIONS: This certificate is issued subject to the conditions and the scope of providing services and functions as listed in the attached service provision conditions. This certificate is valid whilst the certified service provider remains in compliance with Implementing Regulation (EU) 2017/373 and the other applicable regulations and, when relevant, with the procedures in the service provider's documentation. Subject to compliance with the foregoing conditions, this certificate shall remain valid unless the certificate has been surrendered, limited, suspended or revoked. Date of issue: Signed: [Competent authority] EASA Form 157 Issue 1  Page 1/4 SERVICE PROVIDER CERTIFICATE SERVICE PROVISION CONDITIONS Attachment to service provider's certificate: [CERTIFICATE NUMBER/ISSUE No] [NAME OF THE SERVICE PROVIDER] has obtained the privileges to provide the following scope of services/functions: (Delete lines as appropriate) Services/Functions Type of Service/Function Scope of Service/Function Limitations (*1) Air traffic services (ATS) (*4) Air traffic control (ATC) Area control service Approach control service Aerodrome control service Flight information service (FIS) Aerodrome flight information service (AFIS) En-route flight information service (En-route FIS) Advisory service n/a Air traffic flow management (ATFM) ATFM Provision of the local ATFM Airspace management (ASM) ASM Provision of the local ASM (tactical/ASM Level 3) service Conditions (*2) Services/Functions Type of Service/Function Scope of Service/Function Limitations (*1) Air traffic services (ATS) for flight test (*3) (*4) Air traffic control (ATC) Area control service Approach control service Aerodrome control service Flight information service (FIS) Aerodrome flight information service (AFIS) En-route flight information service (En-route FIS) Advisory service n/a Conditions (*2) Services/Functions Type of Service/Function Scope of Service/Function Limitations (*1) Communication, navigation or surveillance services (CNS) Communications (C) Aeronautical mobile service (air-ground communication) Aeronautical fixed service (ground-ground communications) Aeronautical mobile satellite service (AMSS) Navigation (N) Provision of NDB signal in space Provision of VOR signal in space Provision of DME signal in space Provision of ILS signal in space Provision of MLS signal in space Provision of GNSS signal in space Surveillance (S) Provision of data from primary surveillance (PS) Provision of data from secondary surveillance (SS) Provision of automatic dependent surveillance (ADS) Data Conditions (*2) Services/Functions Type of Service/Function Scope of Service/Function Limitations (*1) Aeronautical information services (AIS) AIS Provision of the whole AIS service Conditions (*2) Services/Functions Type of Service/Function Scope of Service/Function Limitations (*1) Data services (DAT) Type 1 Provision of Type 1DAT authorises the supply of aeronautical databases in the following formats: [list of the generic data formats] Provision of Type 1 DAT does not authorise the supply of aeronautical databases directly to end-users/aircraft operators. Type 2 Provision of Type 2 DAT authorises the supply of aeronautical databases to end-users/aircraft operators for the following airborne application/ equipment, for which compatibility has been demonstrated: [Manufacturer] Certified Application/Equipment model [XXX], Part No [YYY] Conditions (*2) Services/Functions Type of Service/Function Scope of Service/Function Limitations (*1) Meteorological services (MET) MET Meteorological watch office Aerodrome meteorological offices Aeronautical meteorological stations VAAC WAFC TCAC Conditions (*2) Services/Functions Type of Service/Functions Scope of Service/Function Limitations (*1) ATM network functions Design of ERN n/a Scarce resources Radio frequency Transponder code ATFM Provision of the central ATFM Conditions (*2) Date of issue: Signed: [Competent authority] For the Member State/EASA EASA Form 157 Issue 1  Page 4/4 (*1) As prescribed by the competent authority. (*2) Where necessary. (*3) If the competent authority considers it necessary to establish additional requirements. (*4) ATS covers alerting service. ANNEX III COMMON REQUIREMENTS FOR SERVICE PROVIDERS (Part-ATM/ANS.OR) SUBPART A  GENERAL REQUIREMENTS (ATM/ANS.OR.A) ATM/ANS.OR.A.001 Scope In accordance with Article 6, this Annex establishes the requirements to be met by the service providers. ATM/ANS.OR.A.005 Application for a service provider certificate (a) Application for a service provider certificate or an amendment to an existing certificate shall be made in a form and manner established by the competent authority, taking into account the applicable requirements of this Regulation. (b) In accordance with Article 6, in order to obtain the certificate, the service provider shall comply with: (1) the requirements referred to in Article 8b(1) of Regulation (EU) No 216/2008; (2) the common requirements set out in this Annex; (3) the specific requirements set out in Annexes IV to XIII, where those requirements are applicable in light of the services that the service provider provides or plans to provide. ATM/ANS.OR.A.010 Application for a limited certificate (a) Notwithstanding point (b), the air traffic services provider may apply for a certificate limited to the provision of services in the airspace under the responsibility of the Member State where its principal place of operation or, if any, registered office is located, when it provides or plans to provide services only with respect to one or more of the following categories: (1) aerial work; (2) general aviation; (3) commercial air transport limited to aircraft with less than 10 tonnes of maximum take-off mass or less than 20 passenger seats; (4) commercial air transport with less than 10 000 movements per year, regardless of the maximum take-off mass and the number of passenger seats; for the purposes of this provision, movements means, in a given year, the average over the previous three years of the total number of take-offs and landings. (b) In addition, the following air navigation service providers may also apply for a limited certificate: (1) an air navigation service provider, other than a provider of air traffic services, with a gross annual turnover of EUR 1 000 000 or less in relation to the services they provide or plan to provide; (2) an air navigation service provider providing aerodrome flight information services by operating regularly not more than one working position at any aerodrome. (c) As determined by the competent authority, an air navigation service provider applying for a limited certificate in accordance with points (a) or (b)(1) shall comply, as a minimum, with the following requirements set out in: (1) point ATM/ANS.OR.B.001 Technical and operational competence and capability; (2) point ATM/ANS.OR.B.005 Management system; (3) point ATM/ANS.OR.B.020 Personnel requirements; (4) point ATM/ANS.OR.A.075 Open and transparent provision of services; (5) Annexes IV, V, VI and VIII, where those requirements are applicable in light of the services that the service provider provides or plans to provide, in accordance with Article 6. (d) As determined by the competent authority, the air navigation service provider applying for a limited certificate in accordance with point (b)(2) shall comply, as a minimum, with the requirements set out in points (c)(1) to (c)(4) and with the specific requirements set out in Annex IV. (e) An applicant for a limited certificate shall submit an application to the competent authority in a form and manner established by the competent authority. ATM/ANS.OR.A.015 Declaration by flight information services providers (a) Pursuant to Article 7, a flight information services provider may declare its capability and means of discharging the responsibilities associated with the services provided where it meets, in addition to the requirements referred to in Article 8b(1) of Regulation (EU) No 216/2008, the following alternative requirements: (1) the flight information services provider provides, or plans to provide, its services by operating regularly not more than one working position; (2) those services are of a temporary nature, for a duration agreed with the competent authority as necessary to ensure proportional safety assurance. (b) A flight information services provider declaring its activities shall: (1) provide the competent authority with all the relevant information prior to commencing operations, in a form and manner established by the competent authority; (2) provide the competent authority with a list of the alternative means of compliance used, in accordance with point ATM/ANS.OR.A.020; (3) maintain compliance with the applicable requirements and with the information given in the declaration; (4) notify the competent authority of any changes to its declaration or the means of compliance it uses through submission of an amended declaration; (5) provide its services in accordance with its operations manual and comply with all the relevant provisions contained therein. (c) Before ceasing the provision of its services, the flight information services provider declaring its activities shall notify the competent authority within a period determined by the competent authority. (d) A flight information services provider declaring its activities shall comply with the following requirements set out in: (1) point ATM/ANS.OR.A.001 Scope; (2) point ATM/ANS.OR.A.020 Means of compliance; (3) point ATM/ANS.OR.A.035 Demonstration of compliance; (4) point ATM/ANS.OR.A.040 Changes  general; (5) point ATM/ANS.OR.A.045 Changes to the functional system; (6) point ATM/ANS.OR.A.050 Facilitation and cooperation; (7) point ATM/ANS.OR.A.055 Findings and corrective actions; (8) point ATM/ANS.OR.A.060 Immediate reaction to a safety problem; (9) point ATM/ANS.OR.A.065 Occurrence reporting; (10) point ATM/ANS.OR.B.001 Technical and operational competence and capability; (11) point ATM/ANS.OR.B.005 Management system; (12) point ATM/ANS.OR.B.020 Personnel requirements; (13) point ATM/ANS.OR.B.035 Operations manuals; (14) point ATM/ANS.OR.D.020 Liability and insurance cover, (15) Annex IV. (e) A flight information services provider declaring its activities shall only start operation after receiving the acknowledgement of receipt of the declaration from the competent authority. ATM/ANS.OR.A.020 Means of compliance (a) Alternative means of compliance (AltMOC) to the AMC adopted by the Agency may be used by the service provider to establish compliance with the requirements of this Regulation. (b) When the service provider wishes to use an AltMOC, it shall, prior to implementing it, provide the competent authority with a full description of the AltMOC. The description shall include any revisions to manuals or procedures that may be relevant, as well as an assessment demonstrating compliance with the requirements of this Regulation. A service provider may implement these alternative means of compliance subject to prior approval by the competent authority and upon receipt of the notification as prescribed in point ATM/ANS.AR.A.015(d). ATM/ANS.OR.A.025 Continued validity of a certificate (a) A service provider's certificate shall remain valid subject to: (1) the service provider remaining in compliance with the applicable requirements of this Regulation, including those concerning facilitating and cooperating for the purposes of the exercise of the powers of the competent authorities and those concerning the handling of findings as specified in points ATM/ANS.OR.A.050 and ATM/ANS.OR.A.055 respectively; (2) the certificate not having been surrendered, suspended or revoked. (b) Upon revocation or surrender, the certificate shall be returned to the competent authority without delay. ATM/ANS.OR.A.030 Continued validity of a declaration of a flight information services provider A declaration made by the flight information services provider in accordance with point ATM/ANS.OR.A.015 shall remain valid subject to: (a) the flight information services remaining in compliance with the applicable requirements of this Regulation, including those concerning facilitating and cooperating for the purposes of the exercise of the powers of the competent authorities and those concerning the handling of findings as specified in point ATM/ANS.OR.A.050 and ATM/ANS.OR.A.055 respectively; (b) the declaration not having been withdrawn by the provider of such services or deregistered by the competent authority. ATM/ANS.OR.A.035 Demonstration of compliance A service provider shall provide all the relevant evidence to demonstrate compliance with the applicable requirements of this Regulation at the request of the competent authority. ATM/ANS.OR.A.040 Changes  general (a) The notification and management of: (1) a change to the functional system or a change that affects the functional system shall be carried out in accordance with point ATM/ANS.OR.A.045; (2) a change to the provision of service, the service provider's management system and/or safety management system, that does not affect the functional system, shall be carried out in accordance with point (b). (b) Any change as referred to in point (a)(2) shall require prior approval before implementation, unless such a change is notified and managed in accordance with a procedure approved by the competent authority as laid down in point ATM/ANS.AR.C.025(c). ATM/ANS.OR.A.045 Changes to a functional system (a) A service provider planning a change to its functional system shall: (1) notify the competent authority of the change; (2) provide the competent authority, if requested, with any additional information that allows the competent authority to decide whether or not to review the argument for the change; (3) inform other service providers and, where feasible, aviation undertakings affected by the planned change. (b) Having notified a change, the service provider shall inform the competent authority whenever the information provided in accordance with points (a)(1) and (2) is materially modified, and the relevant service providers and aviation undertakings whenever the information provided in accordance with point (a)(3) is materially modified. (c) A service provider shall only allow the parts of the change, for which the activities required by the procedures referred to in point ATM/ANS.OR.B.010 have been completed, to enter into operational service. (d) If the change is subject to competent authority review in accordance with point ATM/ANS.AR.C.035, the service provider shall only allow the parts of the change for which the competent authority has approved the argument to enter into operational service. (e) When a change affects other service providers and/or aviation undertakings, as identified in point (a)(3), the service provider and these other service providers, in coordination, shall determine: (1) the dependencies with each other and, where feasible, with the affected aviation undertakings; (2) the assumptions and risk mitigations that relate to more than one service provider or aviation undertaking. (f) Those service providers affected by the assumptions and risk mitigations referred to in point (e)(2) shall only use, in their argument for the change, agreed and aligned assumptions and risk mitigations with each other and, where feasible, with aviation undertakings. ATM/ANS.OR.A.050 Facilitation and cooperation A service provider shall facilitate inspections and audits by the competent authority or by a qualified entity acting on its behalf and it shall cooperate as necessary for the efficient and effective exercise of the powers of the competent authorities referred to in Article 5. ATM/ANS.OR.A.055 Findings and corrective actions After receipt of notification of findings from the competent authority, the service provider shall: (a) identify the root cause of the non-compliance; (b) define a corrective action plan that meets the approval by the competent authority; (c) demonstrate corrective action implementation to the satisfaction of the competent authority within the time period proposed by the service provider and agreed with that authority, as defined in point ATM/ANS.AR.C.050(e). ATM/ANS.OR.A.060 Immediate reaction to a safety problem A service provider shall implement any safety measures, including safety directives, mandated by the competent authority in accordance with point ATM/ANS.AR.A.025(c). ATM/ANS.OR.A.065 Occurrence reporting (a) A service provider shall report to the competent authority, and to any other organisation required by the Member State where the service provider provides its services, any accident, serious incident and occurrence as defined in Regulation (EU) No 996/2010 of the European Parliament and of the Council (1) and Regulation (EU) No 376/2014. (b) Without prejudice to point (a), the service provider shall report to the competent authority and to the organisation responsible for the design of system and constituents, if different from the service provider, any malfunction, technical defect, exceeding of technical limitations, occurrence, or other irregular circumstance that has or may have endangered the safety of services and that has not resulted in an accident or serious incident. (c) Without prejudice to Regulations (EU) No 996/2010 and (EU) No 376/2014, the reports referred to in points (a) and (b) shall be made in a form and manner established by the competent authority and contain all the pertinent information about the event known to the service provider. (d) Reports shall be made as soon as possible and in any case within 72 hours of the service provider identifying the details of the event to which the report relates unless exceptional circumstances prevent this. (e) Without prejudice to Regulation (EU) No 376/2014, where relevant, the service provider shall produce a follow-up report to provide details of actions it intends to take to prevent similar occurrences in the future, as soon as these actions have been identified. This report shall be produced in a form and manner established by the competent authority. ATM/ANS.OR.A.070 Contingency plans A service provider shall have in place contingency plans for all the services it provides in the case of events which result in significant degradation or interruption of its operations. ATM/ANS.OR.A.075 Open and transparent provision of services (a) A service provider shall provide its services in an open and transparent manner. It shall publish the conditions of access to its services and changes thereto and establish a consultation process with the users of its services on a regular basis or as needed for specific changes in service provision, either individually or collectively. (b) A service provider shall not discriminate on grounds of nationality or other characteristic of the user or the class of users of its services in a manner that is contrary to Union law. SUBPART B  MANAGEMENT (ATM/ANS.OR.B) ATM/ANS.OR.B.001 Technical and operational competence and capability A service provider shall ensure that it is able to provide its services in a safe, efficient, continuous and sustainable manner, consistent with any foreseen level of overall demand for a given airspace. To this end, it shall maintain adequate technical and operational capacity and expertise. ATM/ANS.OR.B.005 Management system (a) A service provider shall implement and maintain a management system that includes: (1) clearly defined lines of responsibility and accountability throughout its organisation, including a direct accountability of the accountable manager; (2) a description of the overall philosophies and principles of the service provider with regard to safety, quality, and security of its services, collectively constituting a policy, signed by the accountable manager; (3) the means to verify the performance of the service provider's organisation in light of the performance indicators and performance targets of the management system; (4) a process to identify changes within the service provider's organisation and the context in which it operates, which may affect established processes, procedures and services and, where necessary, change the management system and/or the functional system to accommodate those changes; (5) a process to review the management system, identify the causes of substandard performance of the management system, determine the implications of such substandard performance, and eliminate or mitigate such causes; (6) a process to ensure that the personnel of the service provider are trained and competent to perform their duties in a safe, efficient, continuous and sustainable manner. In this context, the service provider shall establish policies for the recruitments and training of its personnel; (7) a formal means for communication that ensures that all personnel of the service provider are fully aware of the management system that allows critical information to be conveyed and that makes it possible to explain why particular actions are taken and why procedures are introduced or changed. (b) A service provider shall document all management system key processes, including a process for making personnel aware of their responsibilities, and the procedure for the amendment of those processes. (c) A service provider shall establish a function to monitor compliance of its organisation with the applicable requirements and the adequacy of the procedures. Compliance monitoring shall include a feedback system of findings to the accountable manager to ensure effective implementation of corrective actions as necessary. (d) A service provider shall monitor the behaviour of its functional system and, where underperformance is identified, it shall establish its causes and eliminate them or, after having determined the implication of the underperformance, mitigate its effects. (e) The management system shall be proportionate to the size of the service provider and the complexity of its activities, taking into account the hazards and associated risks inherent in those activities. (f) Within its management system, the service provider shall establish formal interfaces with the relevant service providers and aviation undertakings in order to: (1) ensure that the aviation safety hazards entailed by its activities are identified and evaluated, and the associated risks are managed and mitigated as appropriate; (2) ensure that it provides its services in accordance with the requirements of this Regulation. (g) In the case that the service provider holds also an aerodrome operator certificate, it shall ensure that the management system covers all activities in the scope of its certificates. ATM/ANS.OR.B.010 Change management procedures (a) A service provider shall use procedures to manage, assess and, if necessary, mitigate the impact of changes to its functional systems in accordance with points ATM/ANS.OR.A.045, ATM/ANS.OR.C.005, ATS.OR.205 and ATS.OR.210, as applicable. (b) The procedures referred to in point (a) or any material modifications to those procedures shall: (1) be submitted, for approval, by the service provider to the competent authority; (2) not be used until approved by the competent authority. (c) When the approved procedures referred to in point (b) are not suitable for a particular change, the service provider shall: (1) make a request to the competent authority for an exemption to deviate from the approved procedures; (2) provide the details of the deviation and the justification for its use to the competent authority; (3) not use the deviation before being approved by the competent authority. ATM/ANS.OR.B.015 Contracted activities (a) Contracted activities include all the activities within the scope of the service provider's operations, in accordance with the terms of the certificate, that are performed by other organisations either themselves certified to carry out such activity or if not certified, working under the service provider's oversight. A service provider shall ensure that when contracting or purchasing any part of its activities to external organisations, the contracted or purchased activity, system or constituent conforms to the applicable requirements. (b) When a service provider contracts any part of its activities to an organisation that is not itself certified in accordance with this Regulation to carry out such activity, it shall ensure that the contracted organisation works under its oversight. The service provider shall ensure that the competent authority is given access to the contracted organisation to determine continued compliance with the applicable requirements under this Regulation. ATM/ANS.OR.B.020 Personnel requirements (a) A service provider shall appoint an accountable manager, who has the authority over ensuring that all activities can be financed and carried out in accordance with the applicable requirements. The accountable manager shall be responsible for establishing and maintaining an effective management system. (b) A service provider shall define the authority, duties and responsibilities of the nominated post holders, in particular of the management personnel in charge of safety, quality, security, finance and human resources-related functions as applicable. ATM/ANS.OR.B.025 Facilities requirements A service provider shall ensure that there are adequate and appropriate facilities to perform and manage all tasks and activities in accordance with the applicable requirements. ATM/ANS.OR.B.030 Record-keeping (a) A service provider shall establish a system of record-keeping that allows adequate storage of the records and reliable traceability of all its activities, covering in particular all the elements indicated in point ATM/ANS.OR.B.005. (b) The format and the retention period of the records referred to in point (a) shall be specified in the service provider's management system procedures. (c) Records shall be stored in a manner that ensures protection against damage, alteration and theft. ATM/ANS.OR.B.035 Operations manuals (a) A service provider shall provide and keep up to date its operations manuals relating to the provision of its services for the use and guidance of operations personnel. (b) It shall ensure that: (1) operations manuals contain the instructions and information required by the operations personnel to perform their duties; (2) relevant parts of the operations manuals are accessible to the personnel concerned; (3) the operations personnel are informed of amendments to the operations manual applying to their duties in a manner that enables their application as of their entry into force. SUBPART C  SPECIFIC ORGANISATION REQUIREMENTS FOR SERVICE PROVIDERS OTHER THAN ATS PROVIDERS (ATM/ANS.OR.C) ATM/ANS.OR.C.001 Scope This Subpart establishes the requirements to be met by the service provider other than the air traffic services provider, in addition to the requirements set out in Subparts A and B. ATM/ANS.OR.C.005 Safety support assessment and assurance of changes to the functional system (a) For any change notified in accordance with point ATM/ANS.OR.A.045(a)(1), the service provider other than the air traffic services provider shall: (1) ensure that a safety support assessment is carried out covering the scope of the change which is: (i) the equipment, procedural and human elements being changed; (ii) interfaces and interactions between the elements being changed and the remainder of the functional system; (iii) interfaces and interactions between the elements being changed and the context in which it is intended to operate; (iv) the life cycle of the change from definition to operations including transition into service; (v) planned degraded modes; (2) provide assurance, with sufficient confidence, via a complete, documented and valid argument that the service will behave and will continue to behave only as specified in the specified context. (b) A service provider other than an air traffic services provider shall ensure that the safety support assessment referred to in point (a) comprises: (1) verification that: (i) the assessment corresponds to the scope of the change as defined in point (a)(1); (ii) the service behaves only as specified in the specified context; (iii) the way the service behaves complies with and does not contradict any applicable requirements of this Regulation placed on the services provided by the changed functional system; and (2) specification of the monitoring criteria necessary to demonstrate that the service delivered by the changed functional system will continue to behave only as specified in the specified context. SUBPART D  SPECIFIC ORGANISATIONAL REQUIREMENTS FOR ANS AND ATFM PROVIDERS AND THE NETWORK MANAGER (ATM/ANS.OR.D) ATM/ANS.OR.D.001 Scope This Subpart establishes the requirements to be met by air navigation services (ANS) and air traffic flow management (ATFM) providers and the Network Manager, in addition to the requirements set out in Subparts A, B and C. ATM/ANS.OR.D.005 Business, annual, and performance plans (a) Business plan (1) Air navigation services and air traffic flow management providers shall produce a business plan covering a minimum period of five years. The business plan shall: (i) set out the overall aims and goals of the air navigation services and of the air traffic flow management providers, and their strategy towards achieving them in consistency with any overall longer-term plan of the air navigation services provider or of the air traffic flow management provider and with the relevant requirements of Union law for the development of infrastructure or other technology; (ii) contain performance targets in terms of safety, capacity, environment and cost-efficiency, as may be applicable pursuant to Commission Implementing Regulation (EU) No 390/2013 (2). (2) The information listed in points (i) and (ii) of point (1) shall be aligned with the performance plan referred to in Article 11 of Regulation (EC) No 549/2004 and, as far as safety data is concerned, it shall be consistent with the state safety programme referred to in Standard 3.1.1 of Annex 19 to the Chicago Convention in its first edition of July 2013. (3) Air navigation services and air traffic flow management providers shall provide safety and business justifications for major investment projects including, where relevant, the estimated impact on the appropriate performance targets referred to in point (1)(ii) and identifying investments stemming from the legal requirements associated with the implementation of the Single European Sky ATM Research Programme (SESAR). (b) Annual plan (1) Air navigation services and air traffic flow management providers shall produce an annual plan covering the forthcoming year which shall further specify the features of the business plan and describe any changes to it as compared to the previous plan. (2) The annual plan shall cover the following provisions on the level and quality of service, such as the expected level of capacity, safety, environment and cost-efficiency: (i) information on the implementation of new infrastructure or other developments, and a statement on how they will contribute to improving the performance of the air navigation services provider or of the air traffic flow management provider, including level and quality of services; (ii) performance indicators, as may be applicable, consistent with the performance plan referred to in Article 11 of Regulation (EC) No 549/2004, against which the performance level and quality of service may be reasonably assessed; (iii) information on the measures foreseen to mitigate the safety risks identified by the air navigation services and air traffic flow management provider, including safety indicators to monitor safety risk and, where appropriate, the estimated cost of mitigation measures; (iv) the air navigation services and air traffic flow management providers' expected short-term financial position as well as any changes to or impacts on the business plan. (c) Performance part of the plans The air navigation services and the air traffic flow management providers shall make the content of the performance part of their business plans and of their annual plans available to the Commission on its request, under the conditions set by the competent authority in accordance with national law. ATM/ANS.OR.D.010 Security management (a) Air navigation services and air traffic flow management providers and the Network Manager shall, as an integral part of their management system as required in point ATM/ANS.OR.B.005, establish a security management system to ensure: (1) the security of their facilities and personnel so as to prevent unlawful interference with the provision of services; (2) the security of operational data they receive, or produce, or otherwise employ, so that access to it is restricted only to those authorised. (b) The security management system shall define: (1) the procedures relating to security risk assessment and mitigation, security monitoring and improvement, security reviews and lesson dissemination; (2) the means designed to detect security breaches and to alert personnel with appropriate security warnings; (3) the means of controlling the effects of security breaches and to identify recovery action and mitigation procedures to prevent re-occurrence. (c) Air navigation services and air traffic flow management providers and the Network Manager shall ensure the security clearance of their personnel, if appropriate, and coordinate with the relevant civil and military authorities to ensure the security of their facilities, personnel and data. (d) Air navigation services and air traffic flow management providers and the Network Manager shall take the necessary measures to protect their systems, constituents in use and data and prevent compromising the network against information and cyber security threats which may have an unlawful interference with the provision of their service. ATM/ANS.OR.D.015 Financial strength  economic and financial capacity Air navigation services and air traffic flow management providers shall be able to meet their financial obligations, such as fixed and variable costs of operation or capital investment costs. They shall use an appropriate cost-accounting system. They shall demonstrate their ability through the annual plan as referred to in point ATM/ANS.OR.D.005(b), as well as through balance sheets and accounts, as applicable under their legal statute, and regularly undergo an independent financial audit. ATM/ANS.OR.D.020 Liability and insurance cover (a) Air navigation services and air traffic flow management providers and the Network Manager shall have in place arrangements to cover liabilities related to the execution of their tasks in accordance with the applicable law. (b) The method employed to provide the cover shall be appropriate to the potential loss and damage in question, taking into account the legal status of the providers concerned and the Network Manager and the level of commercial insurance cover available. (c) Air navigation services and air traffic flow management providers and the Network Manager which avail themselves of services of another service provider shall ensure that the agreements that they conclude to that effect specify the allocation of liability between them. ATM/ANS.OR.D.025 Reporting requirements (a) Air navigation services and air traffic flow management providers shall provide an annual report of their activities to the competent authority. (b) For air navigation services and air traffic flow management providers, the annual report shall cover their financial results, without prejudice to Article 12 of Regulation (EC) No 550/2004, as well as their operational performance and any other significant activities and developments in particular in the area of safety. (c) The Network Manager shall, in accordance with Article 20 of Regulation (EU) No 677/2011, provide an annual report of its activities to the Commission and the Agency. This report shall cover its operational performance, as well as significant activities and developments in particular in the area of safety. (d) The annual reports referred to in points (a) and (c) shall include as a minimum: (1) an assessment of the level of performance of services provided; (2) for air navigation services and air traffic flow management providers, their performance compared to the performance targets established in the business plan referred to in point ATM/ANS.OR.D.005(a), comparing actual performance against the performance set out in the annual plan by using the indicators of performance established in the annual plan; (3) for the Network Manager, its performance compared to the performance objectives established in the Network Strategy Plan referred to in Article 2(24) of Regulation (EU) No 677/2011, comparing actual performance against the performance set out in the Network Operational Plan referred to in Article 2(23) of that Regulation by using the indicators of performance established in the Network Operational Plan; (4) an explanation for differences with the relevant targets and objectives and an identification of the measures required to address any gaps between the plans and actual performance, during the reference period referred to in Article 11 of Regulation (EC) No 549/2004; (5) developments in operations and infrastructure; (6) the financial results, where they are not published separately in accordance with Article 12(1) of Regulation (EC) No 550/2004; (7) information about the formal consultation process with the users of its services; (8) information about the human resources policy. (e) Air navigation services and air traffic flow management providers and the Network Manager shall make their annual reports available to the Commission and the Agency on their request. They shall also make those reports available to the public, under the conditions set by the competent authority in accordance with Union and national law. (1) Regulation (EU) No 996/2010 of the European Parliament and of the Council of 20 October 2010 on the investigation and prevention of accidents and incidents in civil aviation and repealing Directive 94/56/EC (OJ L 295, 12.11.2010, p. 35). (2) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (OJ L 128, 9.5.2013, p. 1). ANNEX IV SPECIFIC REQUIREMENTS FOR PROVIDERS OF AIR TRAFFIC SERVICES (Part-ATS) SUBPART A  ADDITIONAL ORGANISATION REQUIREMENTS FOR PROVIDERS OF AIR TRAFFIC SERVICES (ATS.OR) SECTION 1  GENERAL REQUIREMENTS ATS.OR.100 Ownership (a) An air traffic services provider shall notify the competent authorities of: (1) its legal status, its ownership structure and any arrangements having a significant impact on control over its assets; (2) any links with organisations not involved in the provision of air navigation services, including commercial activities in which they are engaged either directly or through related undertakings, which account for more than 1 % of their expected revenue; furthermore, it shall notify any change of any single shareholding which represents 10 % or more of their total shareholding. (b) An air traffic services provider shall take all necessary measures to prevent any situation of conflict of interests that could compromise the impartial and objective provision of its services. ATS.OR.105 Open and transparent provision of service In addition to point ATM/ANS.OR.A.075 of Annex III, the air traffic service provider shall neither engage in conduct that would have as its object or effect the prevention, restriction or distortion of competition, nor shall they engage in conduct that amounts to an abuse of a dominant position, in accordance with applicable Union and national law. SECTION 2  SAFETY OF SERVICES ATS.OR.200 Safety management system An air traffic services provider shall have in place a safety management system (SMS), which may be an integral part of the management system required in point ATM/ANS.OR.B.005, that includes the following components: (1) Safety policy and objectives (i) Management commitment and responsibility regarding safety which shall be included in the safety policy. (ii) Safety accountabilities regarding the implementation and maintenance of the SMS and the authority to make decisions regarding safety. (iii) Appointment of a safety manager who is responsible for the implementation and maintenance of an effective SMS; (iv) Coordination of an emergency response planning with other service providers and aviation undertakings that interface with the ATS provider during the provision of its services. (v) SMS documentation that describes all the elements of the SMS, the associated SMS processes and the SMS outputs. (2) Safety risk management (i) A process to identify hazards associated to its services which shall be based on a combination of reactive, proactive and predictive methods of safety data collection. (ii) A process that ensures analysis, assessment and control of the safety risks associated with identified hazards. (iii) A process to ensure that its contribution to the risk of aircraft accidents is minimised as far as is reasonably practicable. (3) Safety assurance (i) Safety performance monitoring and measurement means to verify the safety performance of the organisation and validate the effectiveness of the safety risk controls. (ii) A process to identify changes which may affect the level of safety risk associated with its service and to identify and manage the safety risks that may arise from those changes. (iii) A process to monitor and assess the effectiveness of the SMS to enable the continuous improvement of the overall performance of the SMS. (4) Safety promotion (i) Training programme that ensures that the personnel are trained and competent to perform their SMS duties. (ii) Safety communication that ensures that the personnel are aware of the SMS implementation. ATS.OR.205 Safety assessment and assurance of changes to the functional system (a) For any change notified in accordance with point ATM/ANS.OR.A.045(a)(1), the air traffic services provider shall: (1) ensure that a safety assessment is carried out covering the scope of the change, which is: (i) the equipment, procedural and human elements being changed; (ii) interfaces and interactions between the elements being changed and the remainder of the functional system; (iii) interfaces and interactions between the elements being changed and the context in which it is intended to operate; (iv) the life cycle of the change from definition to operations including transition into service; (v) planned degraded modes of operation of the functional system; and (2) provide assurance, with sufficient confidence, via a complete, documented and valid argument that the safety criteria identified via the application of point ATS.OR.210 are valid, will be satisfied and will remain satisfied. (b) An air traffic services provider shall ensure that the safety assessment referred to in point (a) comprises: (1) the identification of hazards; (2) the determination and justification of the safety criteria applicable to the change in accordance with point ATS.OR.210; (3) the risk analysis of the effects related to the change; (4) the risk evaluation and, if required, risk mitigation for the change such that it can meet the applicable safety criteria; (5) the verification that: (i) the assessment corresponds to the scope of the change as defined in point (a)(1); (ii) the change meets the safety criteria; (6) the specification of the monitoring criteria necessary to demonstrate that the service delivered by the changed functional system will continue to meet the safety criteria. ATS.OR.210 Safety criteria (a) An air traffic services provider shall determine the safety acceptability of a change to a functional system, based on the analysis of the risks posed by the introduction of the change, differentiated on basis of types of operations and stakeholder classes, as appropriate. (b) The safety acceptability of a change shall be assessed by using specific and verifiable safety criteria, where each criterion is expressed in terms of an explicit, quantitative level of safety risk or another measure that relates to safety risk. (c) An air traffic services provider shall ensure that the safety criteria: (1) are justified for the specific change, taking into account the type of change; (2) when fulfilled, predict that the functional system after the change will be as safe as it was before the change or the air traffic services provider shall provide an argument justifying that: (i) any temporary reduction in safety will be offset by future improvement in safety; or (ii) any permanent reduction in safety has other beneficial consequences; (3) when taken collectively, ensure that the change does not create an unacceptable risk to the safety of the service; (4) support the improvement of safety whenever reasonably practicable. ATS.OR.215 Licensing and medical certification requirements for air traffic controllers An air traffic services provider shall ensure that air traffic controllers are properly licensed and hold a valid medical certificate, in accordance with Regulation (EU) 2015/340. SECTION 3  SPECIFIC HUMAN FACTORS REQUIREMENTS FOR AIR TRAFFIC CONTROL SERVICE PROVIDERS ATS.OR.300 Scope This section establishes the requirements to be met by the air traffic control service provider with regard to human performance in order to: (a) prevent and mitigate the risk that air traffic control service is provided by air traffic controllers with problematic use of psychoactive substances; (b) prevent and mitigate the negative effects of stress on air traffic controllers to ensure the safety of air traffic; (c) prevent and mitigate the negative effects of fatigue on air traffic controllers to ensure the safety of air traffic. ATS.OR.305 Responsibilities of air traffic control service providers with regard to the problematic use of psychoactive substances by air traffic controllers (a) An air traffic control service provider shall develop and implement a policy, with related procedures, in order to ensure that the problematic use of psychoactive substances does not affect the provision of air traffic control service. (b) Without prejudice to provisions laid down in Directive 95/46/EC of the European Parliament and of the Council (1) and to the applicable national legislation on testing of individuals, the air traffic control service provider shall develop and implement an objective, transparent and non-discriminatory procedure for the detection of cases of problematic use of psychoactive substances by air traffic controllers. This procedure shall take into account provisions laid down in point ATCO.A.015 of Regulation (EU) 2015/340. (c) The procedure in point (b) shall be approved by the competent authority. ATS.OR.310 Stress In accordance with point ATS.OR.200, an air traffic control service provider shall: (a) develop and maintain a policy for the management of air traffic controllers' stress, including the implementation of a critical incident stress management programme; (b) provide air traffic controllers with education and information programmes on the prevention of stress, including critical incident stress, complementing human factors training provided in accordance with Sections 3 and 4 of Subpart D of Annex I to Regulation (EU) 2015/340. ATS.OR.315 Fatigue In accordance with point ATS.OR.200, an air traffic control service provider shall: (a) develop and maintain a policy for the management of air traffic controllers' fatigue; (b) provide air traffic controllers with information programmes on the prevention of fatigue, complementing human factors training provided in accordance with Sections 3 and 4 of Subpart D of Annex I to Regulation (EU) 2015/340. ATS.OR.320 Air traffic controllers' rostering system(s) (a) An air traffic control service provider shall develop, implement and monitor a rostering system in order to manage the risks of occupational fatigue of air traffic controllers through a safe alternation of duty and rest periods. Within the rostering system, the air traffic control service provider shall specify the following elements: (1) maximum consecutive working days with duty; (2) maximum hours per duty period; (3) maximum time providing air traffic control service without breaks; (4) the ratio of duty periods to breaks when providing air traffic control service; (5) minimum rest periods; (6) maximum consecutive duty periods encroaching the night time, if applicable, depending upon the operating hours of the air traffic control unit concerned; (7) minimum rest period after a duty period encroaching the night time; (8) minimum number of rest periods within a roster cycle. (b) An air traffic control services provider shall consult those air traffic controllers who will be subject to the rostering system, or, as applicable, their representatives, during its development and its application, to identify and mitigate risks concerning fatigue which could be due to the rostering system itself. SUBPART B  TECHNICAL REQUIREMENTS FOR PROVIDERS OF AIR TRAFFIC SERVICES (ATS.TR) SECTION 1  GENERAL REQUIREMENTS ATS.TR.100 Working methods and operating procedures for providers of air traffic services (a) An air traffic services provider shall be able to demonstrate that its working methods and operating procedures are compliant with: (1) Implementing Regulation (EU) No 923/2012; and (2) the standards laid down in the following Annexes to the Chicago Convention, as far as they are relevant to the provision of air traffic services in the airspace concerned: (i) Annex 10 on aeronautical telecommunications, Volume II on communication procedures including those with PANS Status in its 6th edition of October 2001, including all amendments up to and including No 89; (ii) without prejudice to Regulation (EU) No 923/2012, Annex 11 on air traffic services in its 13th edition of July 2001, including all amendments up to and including No 49. (b) Notwithstanding point (a), for air traffic services units providing services for flight testing, the competent authority may specify additional or alternative conditions and procedures to those contained in point (a) when so required for the provision of services for flight testing. (1) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). ANNEX V SPECIFIC REQUIREMENTS FOR PROVIDERS OF METEOROLOGICAL SERVICES (Part-MET) SUBPART A  ADDITIONAL ORGANISATION REQUIREMENTS FOR PROVIDERS OF METEOROLOGICAL SERVICES (MET.OR) SECTION 1  GENERAL REQUIREMENTS MET.OR.100 Meteorological data and information (a) A meteorological services provider shall provide operators, flight crew members, air traffic services units, search and rescue services units, aerodrome operators, accident and incident investigation bodies, and other service providers and aviation entities with the meteorological information necessary for the performance of their respective functions, as determined by the competent authority. (b) A meteorological services provider shall confirm the operationally desirable accuracy of the information distributed for operations, including the source of such information, whilst also ensuring that such information is distributed in a timely manner and updated, as required. MET.OR.105 Retention of meteorological information (a) A meteorological services provider shall retain meteorological information issued for a period of at least 30 days from the date of issue. (b) This meteorological information shall be made available, on request, for inquiries or investigations and, for these purposes, shall be retained until the inquiry or investigation is completed. MET.OR.110 Meteorological information exchange requirements A meteorological services provider shall ensure it has systems and processes in place, as well as access to suitable telecommunications facilities to: (a) enable the exchange of operational meteorological information with other meteorological services providers; (b) provide the required meteorological information to the users in a timely manner. MET.OR.115 Meteorological bulletins The meteorological services provider responsible for the area concerned shall provide meteorological bulletins to the relevant users, via the aeronautical fixed service or the internet. MET.OR.120 Notification of discrepancies to the world area forecast centres (WAFC) The meteorological services provider responsible for the area concerned shall, using WAFS BUFR data, notify the WAFC concerned immediately if significant discrepancies are detected or reported in respect of WAFS significant weather (SIGWX) forecasts, concerning: (a) icing, turbulence, cumulonimbus clouds that are obscured, frequent, embedded, or occurring at a squall line, and sandstorms/dust storms; (b) volcanic eruptions or a release of radioactive materials into the atmosphere of significance to aircraft operations. SECTION 2  SPECIFIC REQUIREMENTS Chapter 1  Requirements for aeronautical meteorological stations MET.OR.200 Meteorological reports and other information (a) An aeronautical meteorological station shall disseminate: (1) local routine reports at fixed intervals, only for dissemination at the aerodrome of origin; (2) local special reports, only for dissemination at the aerodrome of origin; (3) METAR at half-hourly intervals at aerodromes serving scheduled international commercial air transport operations for dissemination beyond the aerodrome of origin. (b) An aeronautical meteorological station shall inform the air traffic service units and aeronautical information service of an aerodrome of changes in the serviceability status of the automated equipment used for assessing runway visual range. (c) An aeronautical meteorological station shall report to the associated air traffic services unit, aeronautical information services unit, and meteorological watch office the occurrence of pre-eruption volcanic activity, volcanic eruptions and volcanic ash cloud. (d) An aeronautical meteorological station shall establish a list of criteria to provide local special reports in consultation with the appropriate ATS units, operators and others concerned. MET.OR.205 Reporting of meteorological elements At aerodromes serving scheduled international commercial air transport operations, an aeronautical meteorological station shall report: (a) surface wind direction and speed; (b) visibility; (c) runway visual range, if applicable; (d) present weather at the aerodrome and its vicinity; (e) clouds; (f) air temperature and dew point temperature; (g) atmospheric pressure; (h) supplementary information when applicable. Where authorised by the competent authority, at aerodromes not serving scheduled international commercial air transport operations, an aeronautical meteorological station may report only a subset of the meteorological elements as relevant to the types of flights at that aerodrome. This data set shall be published in the aeronautical information publication. MET.OR.210 Observing meteorological elements At aerodromes serving scheduled international commercial air transport operations, an aeronautical meteorological station shall observe and/or measure: (a) surface wind direction and speed; (b) visibility; (c) runway visual range, if applicable; (d) present weather at the aerodrome and its vicinity; (e) clouds; (f) air temperature and dew point temperature; (g) atmospheric pressure; (h) supplementary information, when applicable: Where authorized by the competent authority, at aerodromes not serving scheduled international commercial air transport operations, an aeronautical meteorological station may observe and/or measure only a subset of the meteorological elements as relevant to the types of flights at that aerodrome. This data set shall be published in the aeronautical information publication. Chapter 2  Requirements for aerodrome meteorological offices MET.OR.215 Forecasts and other information An aerodrome meteorological office shall: (a) prepare and/or obtain forecasts and other relevant meteorological information necessary for the performance of its respective functions for flights with which it is concerned, as determined by the competent authority; (b) provide forecasts and/or warnings for local meteorological conditions on aerodromes for which it is responsible; (c) keep the forecasts and warnings under continuous review and issue amendments promptly when necessary, and cancel any forecast of the same type previously issued for the same place and for the same period of validity or part thereof; (d) provide briefing, consultation and flight documentation to flight crew members and/or other flight operations personnel; (e) provide climatological information; (f) provide its associated air traffic services unit, aeronautical information service unit and meteorological watch office with information received on pre-eruption volcanic activity, a volcanic eruption or volcanic ash cloud; (g) provide, if applicable, meteorological information to search and rescue services units and maintain liaison with the search and rescue services unit(s) throughout a search and rescue operation; (h) provide meteorological information to relevant aeronautical information services units, as necessary, for the conduct of their functions; (i) prepare and/or obtain forecast and other relevant meteorological information necessary for the performance of the ATS units functions in accordance with point MET.OR.242; (j) provide its associated air traffic services unit, aeronautical information service unit and meteorological watch offices with information received on the release of radioactive materials into the atmosphere. MET.OR.220 Aerodrome forecasts (a) An aerodrome meteorological office shall issue aerodrome forecasts as a TAF at a specified time. (b) When issuing TAF, the aerodrome meteorological office shall ensure that not more than one TAF is valid at an aerodrome at any given time. MET.OR.225 Forecasts for landing (a) An aerodrome meteorological office shall prepare forecasts for landing as determined by the competent authority. (b) This forecast for landing shall be issued in the form of a TREND forecast. (c) The period of validity of a TREND forecast shall be 2 hours from the time of the report which forms part of the landing forecast. MET.OR.230 Forecasts for take-off An aerodrome meteorological office shall: (a) prepare forecasts for take-off as determined by the competent authority; (b) supply forecasts for take-off to operators and flight crew members on request within the 3 hours before the expected time of departure. MET.OR.235 Aerodrome warnings and wind shear warnings and alerts An aerodrome meteorological office shall: (a) provide aerodrome warnings information; (b) prepare wind shear warnings for aerodromes where wind shear is considered a factor, in accordance with local arrangements with the appropriate ATS unit and operators concerned; (c) issue, at aerodromes where wind shear is detected by automated, ground-based, wind shear remote-sensing or detection equipment, wind shear alerts generated by these systems; (d) cancel warnings when the conditions are no longer occurring and/or no longer expected to occur at the aerodrome. MET.OR.240 Information for use by operator or flight crew (a) An aerodrome meteorological office shall provide operators and flight crew members with: (1) forecasts, originating from the WAFS, of the elements listed in points (1) and (2) of point MET.OR.275(a); (2) METAR or SPECI, including TREND forecasts, TAF or amended TAF for the aerodromes of departure and intended landing, and for take-off, en-route and destination alternate aerodromes; (3) aerodrome forecasts for take-off; (4) SIGMET and special air-reports relevant to the whole route; (5) volcanic ash and tropical cyclone advisory information relevant to the whole route; (6) area forecasts for low-level flights in chart form prepared in support of the issuance of an AIRMET message, and an AIRMET message for low-level flights relevant to the whole route; (7) aerodrome warnings for the local aerodrome; (8) meteorological satellite images; (9) ground-based weather radar information. (b) Whenever the meteorological information to be included in the flight documentation differs materially from that made available for flight planning, the aerodrome meteorological office shall: (1) advise immediately the operator or flight crew concerned; (2) if practicable, provide the revised meteorological information in agreement with the operator. MET.OR.242 Information to be provided to air traffic services units (a) An aerodrome meteorological office shall provide, as necessary, its associate aerodrome control tower with: (1) local routine and special reports, METAR, TAF and TREND forecasts and amendments thereto; (2) SIGMET and AIRMET information, wind shear warnings and alerts and aerodrome warnings; (3) any additional meteorological information agreed upon locally, such as forecasts of surface wind for the determination of possible runway changes; (4) information received on volcanic ash cloud, for which a SIGMET has not already been issued, as agreed between the aerodrome meteorological office and the aerodrome control tower concerned; (5) information received on pre-eruption volcanic activity and/or a volcanic eruption as agreed between the aerodrome meteorological office and the aerodrome control tower concerned. (b) An aerodrome meteorological office shall provide its associate approach control unit with: (1) local routine and special reports, METAR, TAF and TREND forecasts and amendments thereto; (2) SIGMET and AIRMET information, wind shear warnings and alerts and appropriate special air-reports and aerodrome warnings; (3) any additional meteorological information agreed upon locally; (4) information received on volcanic ash cloud, for which a SIGMET has not already been issued, as agreed between the aerodrome meteorological office and the approach control unit concerned; (5) information received on pre-eruption volcanic activity and/or a volcanic eruption as agreed between the aerodrome meteorological office and the approach control unit concerned. Chapter 3  Requirements for meteorological watch offices MET.OR.245 Meteorological watch and other information Within its area of responsibility, the meteorological watch office shall: (a) maintain continuous watch over meteorological conditions affecting flight operations; (b) coordinate with the organisation responsible for the provision of NOTAM and/or ASHTAM to ensure that meteorological information on volcanic ash included in SIGMET and NOTAM and/or ASHTAM messages is consistent; (c) coordinate with selected volcano observatories to ensure that information on volcanic activity is received in an efficient and timely manner; (d) provide its associated VAAC with information received on pre-eruption volcanic activity, a volcanic eruption and volcanic ash cloud for which a SIGMET has not already been issued; (e) provide its aeronautical information service units with information received on the release of radioactive materials into the atmosphere in the area or adjacent areas for which it maintains watch and for which a SIGMET has not already been issued; (f) provide its associated area control centre and flight information centre (ACC/FIC), as necessary, with relevant: (1) METAR, including current pressure data for aerodromes and other locations, TAF and trend forecasts and amendments thereto; (2) forecasts of upper winds, upper-air temperatures and significant en-route weather phenomena and amendments thereto, SIGMET and AIRMET information and appropriate special air-reports; (3) any other meteorological information required by the ACC/FIC to meet requests from aircraft in flight; (4) information received on volcanic ash cloud, for which a SIGMET has not already been issued, as agreed between the meteorological watch office and the ACC/FIC; (5) information received concerning the release of radioactive material into the atmosphere, as agreed between the meteorological watch office and the ACC/FIC; (6) tropical cyclone advisory information issued by a TCAC in its area of responsibility; (7) volcanic ash advisory information issued by a VAAC in its area of responsibility; (8) information received on pre-eruption volcanic activity and/or a volcanic eruption as agreed between the meteorological watch office and the ACC/FIC. MET.OR.250 SIGMET messages A meteorological watch office shall: (a) provide and disseminate SIGMET messages; (b) ensure that the SIGMET message is cancelled when the phenomena are no longer occurring or are no longer expected to occur in the area covered by the SIGMET message; (c) ensure that the period of validity of a SIGMET message is not more than 4 hours, and in the special case of SIGMET messages for volcanic ash cloud and tropical cyclones, it shall be extended up to 6 hours; (d) ensure that SIGMET messages are issued not more than 4 hours before the commencement of the period of validity, and in the special case of SIGMET messages for volcanic ash cloud and tropical cyclones, as soon as practicable, but not more than 12 hours before the commencement of the period of validity, and updated at least every 6 hours. MET.OR.255 AIRMET messages A meteorological watch office shall: (a) provide and disseminate AIRMET messages when the competent authority has determined that the density of traffic operating below flight level 100, or up to flight level 150 in mountainous areas, or higher, where necessary, warrants the issue and dissemination of area forecasts for such operations; (b) cancel the AIRMET message when the phenomena are no longer occurring or are no longer expected to occur in the area; (c) ensure that the period of validity of an AIRMET message is not more than 4 hours. MET.OR.260 Area forecasts for low-level flights A meteorological watch office shall: (a) provide area forecast for low-level flights when the density of traffic operating below flight level 100, or up to flight level 150 in mountainous areas, or higher, where necessary, warrants the routine issue and dissemination of area forecasts for such operations; (b) ensure that the frequency of issue, the form, and the fixed time or period of validity of area forecast for low-level flights and the criteria for amendments thereto, are as determined by the competent authority; (c) ensure that area forecasts for low-level flights prepared in support of the issuance of an AIRMET message are issued every 6 hours for a period of validity of 6 hours and transmitted to the meteorological watch offices concerned not later than 1 hour prior to the beginning of their validity period. Chapter 4  Requirements for volcanic ash advisory centre (VAAC) MET.OR.265 Volcanic ash advisory centre responsibilities In its area of responsibility, the VAAC shall: (a) when a volcano has erupted, or is expected to erupt, or volcanic ash is reported, provide advisory information regarding the extent and forecast movement of the volcanic ash cloud to: (1) the European aviation crisis coordination cell; (2) meteorological watch offices serving flight information regions in its area of responsibility which may be affected; (3) operators, area control centres, and flight information centres serving flight information regions in its area of responsibility which may be affected; (4) world area forecast centres, international OPMET databanks, international NOTAM offices and centres designated by regional air navigation agreement for the operation of aeronautical fixed service satellite distribution systems; (5) other VAACs whose areas of responsibility may be affected. (b) coordinate with selected volcano observatories to ensure that information on volcanic activity is received in an efficient and timely manner; (c) provide the advisory meteorological information referred to in point (a) at least every 6 hours until such time as the volcanic ash cloud is no longer identifiable from satellite data, no further meteorological reports of volcanic ash are received from the area and no further eruptions of the volcano are reported; and (d) maintain a 24-hour watch. Chapter 5  Requirements for tropical cyclone advisory centre (TCAC) MET.OR.270 Tropical cyclone advisory centre responsibilities A TCAC shall issue: (a) advisory information concerning the position of the cyclone centre, its direction and speed of movement, central pressure and maximum surface wind near the centre in abbreviated plain language to: (1) meteorological watch offices in its area of responsibility; (2) other TCACs whose areas of responsibility may be affected; (3) world area forecast centres, international OPMET databanks and centres responsible for the operation of aeronautical fixed service satellite distribution systems; (b) updated advisory information to meteorological watch offices for each tropical cyclone, as necessary, but at least every 6 hours. Chapter 6  Requirements for world area forecast centre (WAFC) MET.OR.275 World area forecast centre responsibilities (a) The WAFC shall provide, in a digital form: (1) gridded global forecasts of: (i) upper wind; (ii) upper-air temperature and humidity; (iii) geopotential altitude of flight levels; (iv) flight level and temperature of tropopause; (v) direction, speed and flight level of maximum wind; (vi) cumulonimbus clouds; (vii) icing; (viii) turbulence; (2) global forecasts of significant weather (SIGWX) phenomena, including volcanic activity and release of radioactive materials. (b) The WAFC shall ensure that world area forecast system products in digital form are transmitted using binary data communications techniques. SUBPART B  TECHNICAL REQUIREMENTS FOR PROVIDERS OF METEOROLOGICAL SERVICES (MET.TR) SECTION 1  GENERAL REQUIREMENTS MET.TR.115 Meteorological bulletins (a) Meteorological bulletins shall contain a heading consisting of: (1) an identifier of four letters and two figures; (2) the ICAO four-letter location indicator corresponding to the geographical location of the meteorological service provider originating or compiling the meteorological bulletin; (3) a day-time group; (4) if required, a three-letter indicator. (b) Meteorological bulletins containing operational meteorological information to be transmitted via the AFTN shall be encapsulated in the text part of the AFTN message format. SECTION 2  SPECIFIC REQUIREMENTS Chapter 1  Technical requirements for aeronautical meteorological stations MET.TR.200 Meteorological reports and other information (a) Local routine and local special reports and METAR shall contain the following elements in the order indicated: (1) identification of the type of report; (2) location indicator; (3) time of the observation; (4) identification of an automated or missing report, when applicable; (5) surface wind direction and speed; (6) visibility; (7) runway visual range, when the reporting criteria are met; (8) present weather; (9) cloud amount, cloud type only for cumulonimbus and towering cumulus clouds and height of cloud base or, where measured, vertical visibility; (10) air temperature and dew-point temperature; (11) QNH and, when applicable, in local routine and local special reports, QFE; (12) supplementary information, when applicable. (b) In local routine and local special reports: (1) if the surface wind is observed from more than one location along the runway, the locations for which these values are representative shall be indicated; (2) when there is more than one runway in use and the surface wind related to these runways is observed, the available wind values for each runway shall be given, and the runways to which the values refer shall be reported; (3) when variations from the mean wind direction are reported in accordance with point MET.TR.205(a)(3)(ii)(B), the two extreme directions between which the surface wind has varied shall be reported; (4) when variations from the mean wind speed (gusts) are reported in accordance with point MET.TR.205(a)(3)(iii), they shall be reported as the maximum and minimum values of the wind speed attained. (c) METAR (1) METAR shall be issued in accordance with the template shown in Appendix 1 and disseminated in the METAR code form prescribed by the World Meteorological Organisation. (2) If disseminated in digital form, METAR shall be: (i) formatted in accordance with a globally interoperable information exchange model and shall use geography markup language (GML); (ii) accompanied by the appropriate metadata. (3) METAR shall be filed for transmission not later than 5 minutes after the actual time of observation. (d) Information on visibility, runway visual range, present weather and cloud amount, cloud type and height of cloud base shall be replaced in all meteorological reports by the term CAVOK when the following conditions occur simultaneously at the time of observation: (1) visibility, 10 km or more, and the lowest visibility is not reported; (2) no cloud of operational significance; (3) no weather of significance to aviation. (e) The list of criteria to provide local special reports shall include: (1) those values which most closely correspond to the operating minima of the operators using the aerodrome; (2) those values which satisfy other local requirements of the ATS units and of the operators; (3) an increase in air temperature of 2 °C or more from that given in the latest local report, or an alternative threshold value as agreed between the meteorological service providers, the appropriate ATS unit and the operators concerned; (4) the available supplementary information concerning the occurrence of significant meteorological conditions in the approach and climb-out areas; (5) when noise abatement procedures are applied and the variation from the mean surface wind speed has changed by 5 kt (2,5 m/s) or more from that at the time of the latest local report, the mean speed before and/or after the change being 15 kt (7,5 m/s) or more; (6) when the mean surface wind direction has changed by 60 ° or more from that given in the latest report, the mean speed before and/or after the change being 10 kt (5 m/s) or more; (7) when the mean surface wind speed has changed by 10 kt (5 m/s) or more from that given in the latest local report; (8) when the variation from the mean surface wind speed (gusts) has changed by 10 kt (5 m/s) or more from that at the time of the latest local report, the mean speed before and/or after the change being 15 kt (7,5 m/s) or more; (9) when the onset, cessation or change in intensity of any of the following weather phenomena occurs: (i) freezing precipitation; (ii) moderate or heavy precipitation, including showers thereof; and (iii) thunderstorm, with precipitation; (10) when the onset or cessation of any of the following weather phenomena occurs: (i) freezing fog; (ii) thunderstorm, without precipitation; (11) when the amount of a cloud layer below 1 500 ft (450 m) changes: (i) from scattered (SCT) or less to broken (BKN) or overcast (OVC); or (ii) from BKN or OVC to SCT or less. (f) When so agreed between the meteorological services provider and the competent authority, local special reports shall be issued whenever the following changes occur: (1) when the wind changes through values of operational significance. The threshold values shall be established by the meteorological service provider in consultation with the appropriate ATS unit and operators concerned, taking into account changes in the wind which would: (i) require a change in runway(s) in use; (ii) indicate that the runway tailwind and crosswind components have changed through values representing the main operating limits for typical aircraft operating at the aerodrome; (2) when the visibility is improving and changes to or passes through one or more of the following values, or when the visibility is deteriorating and passes through one or more of the following values: (i) 800, 1 500 or 3 000 m; (ii) 5 000 m, in cases where significant numbers of flights are operated in accordance with the visual flight rules; (3) when the runway visual range is improving and changes to or passes through one or more of the following values, or when the runway visual range is deteriorating and passes through one or more of the following values: 50, 175, 300, 550 or 800 m; (4) when the onset, cessation or change in intensity of any of the following weather phenomena occurs: (i) dust storm; (ii) sandstorm; (iii) funnel cloud (tornado or waterspout); (5) when the onset or cessation of any of the following weather phenomena occurs: (i) low drifting dust, sand or snow; (ii) blowing dust, sand or snow; (iii) squall; (6) when the height of base of the lowest cloud layer of BKN or OVC extent is lifting and changes to or passes through one or more of the following values, or when the height of base of the lowest cloud layer of BKN or OVC extent is lowering and passes through one or more of the following values: (i) 100, 200, 500 or 1 000 ft (30, 60, 150 or 300 m); (ii) 1 500 ft (450 m), in cases where significant numbers of flights are operated in accordance with the visual flight rules; (7) when the sky is obscured and the vertical visibility is improving and changes to or passes through one or more of the following values, or when the vertical visibility is deteriorating and passes through one or more of the following values: 100, 200, 500 or 1 000 ft (30, 60, 150 or 300 m); (8) any other criteria based on local aerodrome operating minima, as agreed between the meteorological services providers and the operators. MET.TR.205 Reporting of meteorological elements (a) Surface wind direction and speed (1) In local routine and local special reports and in METAR, the surface wind direction and speed shall be reported in steps of 10 degrees true and 1 kt (0,5 m/s) respectively. (2) Any observed value that does not fit the reporting scale in use shall be rounded to the nearest step in the scale. (3) In local routine and local special reports and in METAR: (i) the units of measurement used for the wind speed shall be indicated; (ii) variations from the mean wind direction during the past 10 minutes shall be reported as follows, if the total variation is 60 ° or more, alternatively: (A) when the total variation is 60 ° or more and less than 180 ° and the wind speed is 3 kt (1,5 m/s) or more, such directional variations shall be reported as the two extreme directions between which the surface wind has varied; (B) when the total variation is 60 ° or more and less than 180 ° and the wind speed is less than 3 kt (1,5 m/s), the wind direction shall be reported as variable with no mean wind direction; (C) when the total variation is 180 ° or more, the wind direction shall be reported as variable with no mean wind direction; (iii) variations from the mean wind speed (gusts), during the past 10 minutes shall be reported when the maximum wind speed exceeds the mean speed by, alternatively: (A) 5 kt (2,5 m/s) or more in local routine and local special reports when noise abatement procedures are applied; (B) 10 kt (5 m/s) or more otherwise; (iv) when a wind speed of less than 1 kt (0,5 m/s) is reported, it shall be indicated as calm; (v) when a wind speed of 100 kt (50 m/s) or more is reported, it shall be indicated to be more than 99 kt (49 m/s); (vi) when variations from the mean wind speed (gusts) are reported in accordance with point MET.TR.205(a), the maximum value of the wind speed attained shall be reported; (vii) when the 10-minute period includes a marked discontinuity in the wind direction and/or speed, only variations from the mean wind direction and mean wind speed occurring since the discontinuity shall be reported. (b) Visibility (1) In local routine and local special reports and in METAR, the visibility shall be reported in steps of 50 m when the visibility is less than 800 m; in steps of 100 m when it is 800 m or more, but less than 5 km; in kilometre steps when the visibility is 5 km or more, but less than 10 km; and it shall be given as 10 km when the visibility is 10 km or more, except when the conditions for the use of CAVOK apply. (2) Any observed value which does not fit the reporting scale in use shall be rounded down to the nearest lower step in the scale. (3) In local routine and local special reports, visibility along the runway(s) shall be reported together with the units of measurement used to indicate visibility. (c) Runway visual range (RVR) (1) In local routine and local special reports and in METAR, the RVR shall be reported in steps of 25 m when it is less than 400 m; in steps of 50 m when it is between 400 and 800 m; and in steps of 100 m when it is more than 800 m. (2) Any observed value which does not fit the reporting scale in use shall be rounded down to the nearest lower step in the scale. (3) In local routine and local special reports and in METAR: (i) when the RVR is above the maximum value that can be determined by the system in use, it shall be reported using the abbreviation ABV in local routine and local special reports, and the abbreviation P in METAR followed by the maximum value that can be determined by the system; (ii) when the RVR is below the minimum value that can be determined by the system in use, it shall be reported using the abbreviation BLW in local routine and local special reports, and the abbreviation M in METAR, followed by the minimum value that can be determined by the system. (4) In local routine and local special reports: (i) the units of measurement used shall be included; (ii) if the RVR is observed from only one location along the runway, such as the touchdown zone, it shall be included without any indication of location; (iii) if the RVR is observed from more than one location along the runway, the value representative of the touchdown zone shall be reported first, followed by the values representative of the mid-point and stop-end, and the locations for which these values are representative shall be indicated; (iv) when there is more than one runway in use, the available RVR values for each runway shall be reported, and the runways to which the values refer shall be indicated. (d) Present weather phenomena (1) In local routine and local special reports, observed present weather phenomena shall be reported in terms of type and characteristics and qualified with respect to intensity, as appropriate. (2) In METAR, observed present weather phenomena shall be reported in terms of type and characteristics and qualified with respect to intensity or proximity to the aerodrome, as appropriate. (3) In local routine and local special reports and in METAR, the following characteristics of present weather phenomena, as necessary, shall be reported using their respective abbreviations and relevant criteria, as appropriate: (i) Thunderstorm (TS) Used to report a thunderstorm with precipitation. When thunder is heard or lightning is detected at the aerodrome during the 10-minute period preceding the time of observation but no precipitation is observed at the aerodrome, the abbreviation TS shall be used without qualification. (ii) Freezing (FZ) Supercooled water droplets or precipitation, used with types of present weather phenomena in accordance with Appendix 1. (4) In local routine and local special reports and in METAR: (i) one or more, up to a maximum of three, of the present weather abbreviations shall be used, as necessary, together with an indication, where appropriate, of the characteristics and intensity or proximity to the aerodrome, so as to convey a complete description of the present weather of significance to flight operations; (ii) the indication of intensity or proximity, as appropriate, shall be reported first followed respectively by the characteristics and the type of weather phenomena; (iii) where two different types of weather are observed, they shall be reported in two separate groups, where the intensity or proximity indicator refers to the weather phenomenon which follows the indicator. However, different types of precipitation occurring at the time of observation shall be reported as one single group with the dominant type of precipitation reported first and preceded by only one intensity qualifier which refers to the intensity of the total precipitation. (e) Clouds (1) In local routine and local special reports and in METAR, the height of cloud base shall be reported in steps of 100 ft (30 m) up to 10 000 ft (3 000 m). (2) Any observed value which does not fit the reporting scale in use shall be rounded down to the nearest lower step in the scale. (3) In local routine and local special reports: (i) the units of measurement used for the height of cloud base and vertical visibility shall be indicated; (ii) when there is more than one runway in use and the heights of cloud bases are observed by instruments for these runways, the available heights of cloud bases for each runway shall be reported, and the runways to which the values refer shall be indicated. (f) Air temperature and dew-point temperature (1) In local routine and local special reports and in METAR, the air temperature and the dew-point temperature shall be reported in steps of whole degrees Celsius. (2) Any observed value which does not fit the reporting scale in use shall be rounded to the nearest whole degree Celsius, with observed values involving 0,5 ° rounded up to the next higher whole degree Celsius. (3) In local routine and local special reports and in METAR, a temperature below 0 °C shall be identified. (g) Atmospheric pressure (1) In local routine and local special reports and in METAR, QNH and QFE shall be computed in tenths of hectopascals and reported therein in steps of whole hectopascals, using four digits. (2) Any observed value which does not fit the reporting scale in use shall be rounded down to the nearest lower whole hectopascal. (3) In local routine and local special reports: (i) QNH shall be included; (ii) QFE shall be included if required by users or, if so agreed locally between the provider of meteorological services, the ATS unit and the operators concerned, on a regular basis; (iii) the units of measurement used for QNH and QFE values shall be included; (iv) if QFE values are required for more than one runway, the required QFE values for each runway shall be reported, and the runway(s) to which the values refer shall be indicated. (4) In METAR, only QNH values shall be included. MET.TR.210 Observing meteorological elements The following meteorological elements shall be observed and/or measured with specified accuracy and disseminated by automatic or semi-automatic meteorological observing system. (a) Surface wind direction and speed The mean direction and the mean speed of the surface wind shall be measured, as well as significant variations of the wind direction and speed (gusts), and reported in degrees true and knots, respectively. (1) Siting The meteorological instrument used to measure surface wind direction and speed shall be situated in such a way as to provide data which is representative of the area for which the measurements are required. (2) Display Surface wind displays relating to each sensor shall be located in the meteorological station. The displays in the meteorological station and in the air traffic services units shall relate to the same sensors, and where separate sensors are required, the displays shall be clearly marked to identify the runway and section of runway monitored by each sensor. (3) Averaging The averaging period for surface wind observations shall be: (i) 2 minutes for local routine and local special reports and for wind displays in ATS units; (ii) 10 minutes for METAR, except that when the 10-minute period includes a marked discontinuity in the wind direction and/or speed; only data occurring after the discontinuity shall be used for obtaining mean values; hence, the time interval in these circumstances shall be correspondingly reduced. (b) Visibility (1) The visibility shall be measured or observed, and reported in metres or kilometres. (2) Siting The meteorological instrument used to measure visibility shall be situated in such a way as to supply data which is representative of the area for which the measurements are required. (3) Displays When instrumented systems are used for the measurement of visibility, visibility displays relating to each sensor shall be located in the meteorological station. The displays in the meteorological station and in the air traffic services units shall relate to the same sensors, and where separate sensors are required, the displays shall be clearly marked to identify the area monitored by each sensor. (4) Averaging The averaging period shall be 10 minutes for METAR, except that when the 10-minute period immediately preceding the observation includes a marked discontinuity in the visibility, only those values occurring after the discontinuity shall be used for obtaining mean values. (c) Runway visual range (RVR) (1) Siting The meteorological instrument used to assess the RVR shall be situated in such a way as to provide data which is representative of the area for which the observations are required. (2) Instrumented systems Instrumented systems based on transmissometers or forward-scatter meters shall be used to assess RVR on runways intended for Categories II and III instrument approach and landing operations, and for Category I instrument approach and landing operations as determined by the competent authority. (3) Display Where the RVR is determined by instrumented systems, one display or more, if required, shall be located in the meteorological station. The displays in the meteorological station and in the air traffic services units shall relate to the same sensors, and where separate sensors are required, the displays shall be clearly marked to identify the runway and section of runway monitored by each sensor. (4) Averaging (i) Where instrumented systems are used for the assessment of the RVR, their output shall be updated at least every 60 seconds to permit the provision of current, representative values. (ii) The averaging period for RVR values shall be: (A) 1 minute for local routine and special reports and for RVR displays in ATS units; (B) 10 minutes for METAR, except that when the 10-minute period immediately preceding the observation includes a marked discontinuity in RVR values; then only those values occurring after the discontinuity shall be used for obtaining mean values. (d) Present weather phenomena (1) The following present weather phenomena shall be reported, as a minimum: rain, drizzle, snow and freezing precipitation, including intensity thereof, haze, mist, fog, freezing fog and thunderstorms, including thunderstorms in the vicinity. (2) Siting The meteorological instrument used to measure present weather at the aerodrome and its vicinity shall be situated in such a way as to provide data which is representative of the area for which the measurements are required. (e) Clouds (1) Cloud amount, cloud type and height of cloud base shall be observed and reported as necessary to describe the clouds of operational significance. When the sky is obscured, vertical visibility shall be observed and reported, where measured, instead of cloud amount, cloud type and height of cloud base. The height of cloud base and vertical visibility shall be reported in feet. (2) Siting The meteorological instrument used to measure clouds amount and height shall be situated in such a way as to provide data which is representative of the area for which the measurements are required. (3) Display When automated equipment is used for the measurement of the height of cloud base, at least one display shall be located in the meteorological station. The displays in the meteorological station and in the air traffic services units shall relate to the same sensors, and where separate sensors are required, the displays shall be clearly marked to identify the area monitored by each sensor. (4) Reference level (i) The height of cloud base shall be reported above aerodrome elevation. (ii) When a precision approach runway in use has a threshold elevation of 50 ft (15 m) or more below the aerodrome elevation, local arrangements shall be made in order that the height of cloud bases reported to arriving aircraft shall refer to the threshold elevation. (iii) In the case of reports from offshore structures, the height of cloud base shall be given above mean sea level. (f) Air temperature and dew-point temperature (1) The air temperature and dew-point temperature shall be measured, displayed and reported in degrees Celsius. (2) When automated equipment is used for the measurement of air temperature and dew-point temperature, the displays shall be located in the meteorological station. The displays in the meteorological station and in the air traffic services units shall relate to the same sensors. (g) Atmospheric pressure (1) The atmospheric pressure shall be measured, and QNH and QFE values shall be computed and reported in hectopascals. (2) Display (i) When automated equipment is used for the measurement of atmospheric pressure, QNH and, if required in accordance with point MET.TR.205(g)(3)(ii), QFE displays relating to the barometer shall be located in the meteorological station with corresponding displays in the appropriate air traffic services units. (ii) When QFE values are displayed for more than one runway, the displays shall be clearly marked to identify the runway to which the QFE value displayed refers. (3) Reference level A reference level for the computation of QFE shall be used. Chapter 2  Technical requirements for aerodrome meteorological offices MET.TR.215 Forecast and other information (a) Meteorological information for operators and flight crew members shall: (1) cover the flight in respect of time, altitude and geographical extent; (2) relate to appropriate fixed times or periods of time; (3) extend to the aerodrome of intended landing, also covering the meteorological conditions expected between the aerodrome of intended landing and alternate aerodromes designated by the operator; (4) be up to date. (b) Meteorological information provided to rescue coordination centres shall include the meteorological conditions that existed in the last known position of a missing aircraft and along the intended route of that aircraft with particular reference to elements which are not being distributed routinely. (c) Meteorological information provided to aeronautical information services units shall include: (1) information on meteorological service intended for inclusion in the aeronautical information publication(s) concerned; (2) information necessary for the preparation of NOTAM or ASHTAM; (3) information necessary for the preparation of aeronautical information circulars. (d) Meteorological information included in flight documentation shall be represented as follows: (1) winds on charts shall be depicted by arrows with feathers and shaded pennants on a sufficiently dense grid; (2) temperatures shall be depicted by figures on a sufficiently dense grid; (3) wind and temperature data selected from the data sets received from a world area forecast centre shall be depicted in a sufficiently dense latitude/longitude grid; (4) wind arrows shall take precedence over temperatures and chart background; (5) height indications referring to en-route meteorological conditions shall be expressed as determined to be appropriate for the situation, for instance in flight levels, pressure, altitude or height above ground level, whilst all references referring to aerodrome meteorological conditions shall be expressed in height above the aerodrome elevation. (e) Flight documentation shall comprise: (1) forecasts of upper-wind and upper-air temperature; (2) SIGWX phenomena; (3) METAR or, when issued, SPECI for the aerodromes of departure and intended landing, and for take-off, en-route and destination alternate aerodromes; (4) TAF or amended TAF for the aerodromes of departure and intended landing, and for take-off, en-route and destination alternate aerodromes; (5) a SIGMET message, and, when issued, an AIRMET message and appropriate special air-reports relevant to the whole route; (6) volcanic ash and tropical cyclone advisory information relevant to the whole route. However, when agreed between the aerodrome meteorological office and the operators concerned, flight documentation for flights of two hours' duration or less, after a short stop or turnaround, may be limited to the information operationally needed, but in all cases the flight documentation shall at least comprise the meteorological information listed in points (3), (4), (5) and (6). (f) Charts generated from digital forecasts shall be made available, as required by operators, for fixed areas of coverage as shown in Appendix 2. (g) When forecasts of upper-wind and upper-air temperature listed under point MET.OR.275(a)(1) are supplied in chart form, they shall be fixed-time prognostic charts for flight levels as specified in points MET.TR.260(b), MET.TR.275(c) and MET.TR.275(d). When forecasts of SIGWX phenomena listed under point MET.OR.275(a)(2) are supplied in chart form, they shall be fixed-time prognostic charts for an atmospheric layer limited by flight levels as specified in point MET.TR.275(b)(3). (h) The forecasts of upper-wind and upper-air temperature and of SIGWX phenomena above flight level 100 shall be supplied as soon as they become available, but not later than 3 hours before departure. (i) Aeronautical climatological information shall be prepared in the form of aerodrome climatological tables and aerodrome climatological summaries. MET.TR.220 Aerodrome forecasts (a) Aerodrome forecasts and amendments thereto shall be issued as a TAF and shall include, in the order indicated, the: (1) identification of the type of forecast; (2) location indicator; (3) time of issue of forecast; (4) identification of a missing forecast, when applicable; (5) date and period of validity of forecast; (6) identification of a cancelled forecast, when applicable; (7) surface wind; (8) visibility; (9) weather; (10) cloud; (11) expected significant changes to one or more of these elements during the period of validity. (b) TAF shall be issued in accordance with the template shown in Appendix 3 and disseminated in the TAF code form. (c) The period of validity of a routine TAF shall be either 9 or 24 or 30 hours and shall be filed for transmission not earlier than 1 hour before the commencement of their period of validity. (d) TAF, if disseminated in digital form, shall: (1) be formatted in accordance with a globally interoperable information exchange model; (2) use geography markup language (GML); (3) be accompanied by the appropriate metadata. (e) The meteorological elements included in TAF shall be: (1) Surface wind (i) In forecasting surface wind, the expected prevailing direction shall be given. (ii) When it is not possible to forecast a prevailing surface wind direction due to its expected variability, the forecasted wind direction shall be indicated as variable using VRB. (iii) When the wind is forecasted to be less than 1 kt (0,5 m/s), the forecasted wind speed shall be indicated as calm. (iv) When the forecasted maximum speed exceeds the forecasted mean wind speed by 10 kt (5 m/s) or more, the forecasted maximum wind speed shall be indicated. (v) When a wind speed of 100 kt (50 m/s) or more is forecasted, it shall be indicated to be more than 99 kt (49 m/s). (2) Visibility (i) When the visibility is forecasted to be less than 800 m, it shall be expressed in steps of 50 m; when it is forecasted to be 800 m or more, but less than 5 km, in steps of 100 m; when it is forecasted to be 5 km or more, but less than 10 km, in kilometre steps; and when it is forecasted to be 10 km or more, it shall be expressed as 10 km, except when conditions of CAVOK are forecasted to apply. The prevailing visibility shall be forecasted. (ii) When visibility is forecasted to vary in different directions and the prevailing visibility cannot be forecasted, the lowest forecasted visibility shall be given. (3) Weather phenomena (i) One or more, up to a maximum of three, of the following weather phenomena or combinations thereof, together with their characteristics and, where appropriate, intensity, shall be forecasted if they are expected to occur at the aerodrome: (A) freezing precipitation; (B) freezing fog; (C) moderate or heavy precipitation (including showers thereof); (D) low drifting dust, sand or snow; (E) blowing dust, sand or snow; (F) dust storm; (G) sandstorm; (H) thunderstorm (with or without precipitation); (I) squall; (J) funnel cloud (tornado or waterspout); (K) other weather phenomena, as agreed by the aerodrome meteorological office with the ATS units and operators concerned. (ii) The expected end of occurrence of those phenomena shall be indicated by the abbreviation NSW. (4) Cloud (i) The cloud amount shall be forecast using the abbreviations FEW, SCT, BKN or OVC, as necessary. When it is expected that the sky will remain or become obscured and clouds cannot be forecasted and information on vertical visibility is available at the aerodrome, the vertical visibility shall be forecasted in the form VV followed by the forecasted value of the vertical visibility. (ii) When several layers or masses of cloud are forecasted, their amount and height of base shall be included in the following order: (A) the lowest layer or mass regardless of amount, to be forecasted as FEW, SCT, BKN or OVC as appropriate; (B) the next layer or mass covering more than 2/8, to be forecast as SCT, BKN or OVC as appropriate; (C) the next higher layer or mass covering more than 4/8, to be forecast as BKN or OVC as appropriate; (D) cumulonimbus clouds and/or towering cumulus clouds, whenever forecasted and not already included under points (A) to (C). (iii) Cloud information shall be limited to cloud of operational significance; when no cloud of operational significance is forecasted and CAVOK is not appropriate, the abbreviation NSC shall be used. (f) Use of change groups (1) The criteria used for the inclusion of change groups in TAF or for the amendment of TAF shall be based on any of the following weather phenomena, or combinations thereof, being forecasted to begin or end or change in intensity: (i) freezing fog; (ii) freezing precipitation; (iii) moderate or heavy precipitation (including showers thereof); (iv) thunderstorm; (v) dust storm; (vi) sandstorm. (2) When a change in any of the elements given in point (a) is required to be indicated, the change indicators BECMG or TEMPO shall be used followed by the time period during which the change is expected to occur. The time period shall be indicated as the beginning and end of the period in whole hours UTC. Only those elements for which a significant change is expected shall be included following a change indicator. However, in the case of significant changes in respect of cloud, all cloud groups, including layers or masses not expected to change, shall be indicated. (3) The change indicator BECMG and the associated time group shall be used to describe changes where the meteorological conditions are expected to reach or pass through specified threshold values at a regular or irregular rate and at an unspecified time during the time period. The time period shall not exceed 4 hours. (4) The change indicator TEMPO and the associated time group shall be used to describe expected frequent or infrequent temporary fluctuations in the meteorological conditions which reach or pass specified threshold values and last for a period of less than 1 hour in each instance and, in the aggregate, cover less than one half of the forecast period during which the fluctuations are expected to occur. If the temporary fluctuation is expected to last 1 hour or longer, the change group BECMG shall be used in accordance with point (3), or the validity period should be subdivided in accordance with point (5). (5) Where one set of prevailing weather conditions is expected to change significantly and more or less completely to a different set of conditions, the period of validity shall be subdivided into self-contained periods using the abbreviation FM followed immediately by a six-figure time group in days, hours and minutes UTC indicating the time the change is expected to occur. The subdivided period following the abbreviation FM shall be self-contained and all forecasted conditions given before the abbreviation shall be superseded by those following the abbreviation. (g) The probability of occurrence of an alternative value of a forecast element or elements shall be included when: (1) a 30 or 40 % probability of alternative meteorological conditions exists during a specific forecast time period; or (2) a 30 or 40 % probability of temporary fluctuations in meteorological conditions exists during a specific forecast time period. This shall be indicated in the TAF by using the abbreviation PROB followed by the probability in tens of per cent and, in the case referred to in point (1), the time period during which the values are expected to apply, or in the case referred to in point (2), by using the abbreviation PROB followed by the probability in tens of per cent, the change indicator TEMPO and associated time group. MET.TR.225 Forecasts for landing (a) TREND forecasts shall be issued in accordance with Appendix 1. (b) The units and scales used in the TREND forecast shall be the same as those used in the report to which it is appended. (c) The TREND forecast shall indicate significant changes in respect of one or more of the elements: surface wind, visibility, weather phenomena and clouds. Only those elements for which a significant change is expected shall be included. However, in the case of significant changes in respect of cloud, all cloud groups, including layers or masses not expected to change, shall be indicated. In the case of a significant change in visibility, the phenomenon causing the reduction of visibility shall also be indicated. When no change is expected to occur, this shall be indicated by the term NOSIG. (1) Surface wind The TREND forecast shall indicate changes in the surface wind which involve: (i) a change in the mean wind direction of 60 ° or more, the mean speed before and/or after the change being 10 kt (5 m/s) or more; (ii) a change in mean wind speed of 10 kt (5 m/s) or more; (iii) changes in the wind through values of operational significance. (2) Visibility (i) When the visibility is expected to improve and change to or pass through one or more of the following values, or when the visibility is expected to deteriorate and pass through one or more of the following values: 150, 350, 600, 800, 1 500 or 3 000 m, the trend forecast shall indicate the change. (ii) When significant numbers of flights are conducted in accordance with the visual flight rules, the forecast shall additionally indicate changes to or passing through 5 000 m. (iii) In TREND forecasts appended to METAR, visibility shall refer to the forecast prevailing visibility. (3) Weather phenomena (i) The TREND forecast shall indicate the expected onset, cessation or change in intensity of any of the following weather phenomena or combinations thereof: (A) freezing precipitation; (B) moderate or heavy precipitation, including showers thereof; (C) thunderstorm, with precipitation; (D) dust storm; (E) sandstorm; (F) other weather phenomena as agreed by the aerodrome meteorological office with the ATS units and operators concerned. (ii) The TREND forecast shall indicate the expected onset or cessation of any of the following weather phenomena or combinations thereof: (A) freezing fog; (B) low drifting dust, sand or snow; (C) blowing dust, sand or snow; (D) thunderstorm (without precipitation); (E) squall; (F) funnel cloud (tornado or waterspout). (iii) The total number of phenomena reported in points (i) and (ii) shall not exceed three. (iv) The expected end of occurrence of the weather phenomena shall be indicated by the abbreviation NSW. (4) Clouds (i) When the height of base of a cloud layer of BKN or OVC extent is expected to lift and change to or pass through one or more of the following values, or when the height of base of a cloud layer of BKN or OVC extent is expected to lower and pass through one or more of the following values: 100, 200, 500, 1 000 and 1 500 ft (30, 60, 150, 300 and 450 m), the TREND forecast shall indicate the change. (ii) When the height of base of a cloud layer is below or is expected to fall below or rise above 1 500 ft (450 m), the TREND forecast shall also indicate changes in cloud amount from FEW, or SCT increasing to BKN or OVC, or changes from BKN or OVC decreasing to FEW or SCT. (iii) When no clouds of operational significance are forecast and CAVOK is not appropriate, the abbreviation NSC shall be used. (5) Vertical visibility When the sky is expected to remain or become obscured and vertical visibility observations are available at the aerodrome, and the vertical visibility is forecast to improve and change to or pass through one or more of the following values, or when the vertical visibility is forecast to deteriorate and pass through one or more of the following values: 100, 200, 500 or 1 000 ft (30, 60, 150 or 300 m), the TREND forecast shall indicate the change. (6) Additional criteria The aerodrome meteorological office and the users may agree on additional criteria to be used, based on local aerodrome operating minima. (7) Use of change groups (i) When a change is expected to occur, the TREND forecast shall begin with one of the change indicators BECMG or TEMPO. (ii) The change indicator BECMG shall be used to describe forecast changes where the meteorological conditions are expected to reach or pass through specified values at a regular or irregular rate. The period during which, or the time at which, the change is forecast to occur shall be indicated using the abbreviations FM, TL or AT, as appropriate, each followed by a time group in hours and minutes. (iii) The change indicator TEMPO shall be used to describe forecast temporary fluctuations in the meteorological conditions which reach or pass specified values and last for a period of less than 1 hour in each instance and, in the aggregate, cover less than one half of the period during which the fluctuations are forecast to occur. The period during which the temporary fluctuations are forecast to occur shall be indicated using the abbreviations FM and/or TL, as appropriate, each followed by a time group in hours and minutes. (8) Use of the probability indicator The indicator PROB shall not be used in TREND forecasts. MET.TR.230 Forecasts for take-off (a) A forecast for take-off shall refer to a specified period of time and shall contain information on expected conditions over the runway complex in regard to surface wind direction and speed and any variations thereof, temperature, pressure, and any other elements as agreed between the aerodrome meteorological office and the operators. (b) The order of the elements and the terminology, units and scales used in forecasts for take-off shall be the same as those used in reports for the same aerodrome. MET.TR.235 Aerodrome warnings and wind shear warnings and alerts (a) Wind shear warnings shall be issued in accordance with the template in Appendix 4. (b) The sequence number referred to in the template in Appendix 4 shall correspond to the number of wind shear warnings issued for the aerodrome since 00.01 UTC on the day concerned. (c) Wind shear alerts shall give concise, up-to-date information related to the observed existence of wind shear involving a headwind/tailwind change of 15 kt (7,5 m/s) or more which could adversely affect aircraft on the final approach path or initial take-off path and aircraft on the runway during the landing roll or take-off run. (d) Wind shear alert shall, if practicable, relate to specific sections of the runway and distances along the approach path or take-off path as agreed between the aerodrome meteorological office, the appropriate ATS units and the operators concerned. Chapter 3  Technical requirements for meteorological watch offices MET.TR.250 SIGMET messages (a) The content and order of elements in a SIGMET message shall be in accordance with the template shown in Appendix 5. (b) SIGMET messages shall consist of three types: (1) SIGMET for en-route weather phenomena other than volcanic ash or tropical cyclones, referred as WS SIGMET; (2) SIGMET for volcanic ash, referred as WV SIGMET; (3) SIGMET for tropical cyclones, referred as WC SIGMET. (c) The sequence number of SIGMET messages shall consist of three characters comprising one letter and two numbers. (d) Only one of the phenomena listed in Appendix 5 shall be included in a SIGMET message, using the appropriate abbreviations and the following threshold value of surface wind speed of 34 kt (17 m/s) or more for tropical cyclone. (e) SIGMET information concerning thunderstorms or a tropical cyclone shall not include references to associated turbulence and icing. (f) SIGMET, if disseminated in digital form, shall be: (1) formatted in accordance with a globally interoperable information exchange model and shall use geography markup language (GML); (2) accompanied by the appropriate metadata. MET.TR.255 AIRMET messages (a) The content and order of elements in an AIRMET message shall be in accordance with the template shown in Appendix 5. (b) The sequence number referred to in the template in Appendix 5 shall correspond to the number of AIRMET messages issued for the flight information region since 00.01 UTC on the day concerned. (c) Only one of the phenomena in Appendix 5 shall be included in an AIRMET message, using the appropriate abbreviations and the following threshold values, when the phenomena is below flight level 100, or below flight level 150 in mountainous areas, or higher, where necessary: (1) wind speed above 30 kt (15 m/s); (2) widespread areas affected by reduction of visibility to less than 5 000 m, including the weather phenomenon causing the reduction of visibility; (3) widespread areas of broken or overcast cloud with height of base less than 1 000 ft (300 m) above ground level. (d) AIRMET messages concerning thunderstorms or cumulonimbus clouds shall not include references to associated turbulence and icing. MET.TR.260 Area forecasts for low-level flights (a) When chart form is used for area forecasts for low-level flights, the forecast of upper wind and upper-air temperature shall be issued for points separated by no more than 300 NM and for, as a minimum, the following altitudes: 2 000, 5 000 and 10 000 ft (600, 1 500 and 3 000 m) and 15 000 ft (4 500 m) in mountainous areas. The issuance of forecasts of upper wind and upper-air temperature at an altitude of 2 000 ft (600 m) may be subject to local orographic considerations as determined by the competent authority. (b) When chart form is used for area forecasts for low-level flights, the forecast of SIGWX phenomena shall be issued as low-level SIGWX forecast for flight levels up to 100, or up to flight level 150 in mountainous areas, or higher, where necessary. Low-level SIGWX forecasts shall include: (1) the following phenomena warranting the issuance of a SIGMET: icing, turbulence, cumulonimbus clouds that are obscured, frequent, embedded or occurring at a squall line, sandstorms/dust storms and volcanic eruptions or a release of radioactive materials into the atmosphere, and which are expected to affect low-level flights; (2) the following elements in area forecasts for low-level flights: surface wind, surface visibility, significant weather phenomena, mountain obscuration, cloud, icing, turbulence, mountain wave and height of zero-degree isotherm. (c) When the competent authority has determined that the density of traffic operating below flight level 100 warrants the issuance of an AIRMET message, the area forecasts shall be issued to cover the layer between the ground and flight level 100, or up to flight level 150 in mountainous areas, or higher, where necessary, and shall contain information on en-route weather phenomena hazardous to low-level flights, in support of the issuance of the AIRMET message and the additional information required for low-level flights. Chapter 4  Technical requirements for volcanic ash advisory centres (VAAC) MET.TR.265 Volcanic ash advisory centre responsibilities (a) The advisory information on volcanic ash shall be issued in abbreviated plain language and in accordance with the template shown in Appendix 6. When no abbreviations are available, English plain language text, to be kept to a minimum, shall be used. (b) The volcanic ash advisory information, when prepared in graphical format, shall be as specified below and shall be issued using: (1) the portable network graphics (PNG) format; or (2) the BUFR code form, when exchanged in binary format. Chapter 5  Technical requirements for tropical cyclone advisory centres (TCAC) MET.TR.270 Tropical cyclone advisory centre responsibilities (a) The advisory information on tropical cyclones shall be issued for tropical cyclones when the maximum of the 10-minute mean surface wind speed is expected to reach or exceed 34 kt during the period covered by the advisory. (b) The advisory information on tropical cyclones shall be in accordance with Appendix 7. Chapter 6  Technical requirements for world area forecast centres (WAFCs) MET.TR.275 World area forecast centre responsibilities (a) WAFCs shall use processed meteorological data in the form of grid point values expressed in binary form (GRIB code form) for the supply of gridded global forecasts and BUFR code form for the supply of forecast of significant weather phenomena. (b) For global gridded forecasts, WAFCs shall: (1) prepare forecasts of: (i) upper wind; (ii) upper-air temperature; (iii) humidity; (iv) direction, speed and flight level of maximum wind; (v) flight level and temperature of tropopause; (vi) areas of cumulonimbus clouds; (vii) icing; (viii) clear-air and in-cloud turbulence; (ix) geopotential altitude of flight levels; four times a day and be valid for fixed valid times at 6, 9, 12, 15, 18, 21, 24, 27, 30, 33 and 36 hours after the time (00.00, 06.00, 12.00 and 18.00 UTC) of the synoptic data on which the forecasts were based; (2) issue forecasts in the order referred to in point (1) and complete their dissemination as soon as technically feasible, but not later than 6 hours after standard time of observation; (3) provide grid point forecasts in a regular grid with a horizontal resolution of 1,25 ° of latitude and longitude and comprising: (i) wind data for flight levels 50 (850 hPa), 100 (700 hPa), 140 (600 hPa), 180 (500 hPa), 240 (400 hPa), 270 (350 hPa), 300 (300 hPa), 320 (275 hPa), 340 (250 hPa), 360 (225 hPa), 390 (200 hPa), 410 (175 hPa), 450 (150 hPa) and 530 (100 hPa); (ii) temperature data for flight levels 50 (850 hPa), 100 (700 hPa), 140 (600 hPa), 180 (500 hPa), 240 (400 hPa), 270 (350 hPa), 300 (300 hPa), 320 (275 hPa), 340 (250 hPa), 360 (225 hPa), 390 (200 hPa), 410 (175 hPa), 450 (150 hPa) and 530 (100 hPa); (iii) humidity data for flight levels 50 (850 hPa), 100 (700 hPa), 140 (600 hPa) and 180 (500 hPa); (iv) horizontal extent and flight levels of base and top of cumulonimbus clouds; (v) icing for layers centred at flight levels 60 (800 hPa), 100 (700 hPa), 140 (600 hPa), 180 (500 hPa), 240 (400 hPa) and 300 (300 hPa); (vi) clear-air turbulence for layers centred at flight levels 240 (400 hPa), 270 (350 hPa), 300 (300 hPa), 340 (250 hPa), 390 (200 hPa) and 450 (150 hPa); (vii) in-cloud turbulence for layers centred at flight levels 100 (700 hPa), 140 (600 hPa), 180 (500 hPa), 240 (400 hPa) and 300 (300 hPa); (viii) geopotential altitude data for flight levels 50 (850 hPa), 100 (700 hPa), 140 (600 hPa), 180 (500 hPa), 240 (400 hPa), 270 (350 hPa), 300 (300 hPa), 320 (275 hPa), 340 (250 hPa), 360 (225 hPa), 390 (200 hPa), 410 (175 hPa), 450 (150 hPa) and 530 (100 hPa). (c) For global forecasts of en-route significant weather phenomena, WAFCs shall: (1) prepare SIGWX forecasts four times a day and shall be valid for fixed valid times at 24 hours after the time (00.00, 06.00, 12.00 and 18.00 UTC) of the synoptic data on which the forecasts were based. The dissemination of each forecast shall be completed as soon as technically feasible, but not later than 9 hours after standard time of observation; (2) issue SIGWX forecasts as high-level SIGWX forecasts for flight levels between 250 and 630; (3) include in SIGWX forecasts the following items: (i) tropical cyclone provided that the maximum of the 10-minute mean surface wind speed is expected to reach or exceed 34 kt (17 m/s); (ii) severe squall lines; (iii) moderate or severe turbulence (in cloud or clear air); (iv) moderate or severe icing; (v) widespread sandstorm/dust storm; (vi) cumulonimbus clouds associated with thunderstorms and with points (i) to (v); (vii) non-convective cloud areas associated with in-cloud moderate or severe turbulence and/or moderate or severe icing; (viii) flight level of tropopause; (ix) jet streams; (x) information on the location of volcanic eruptions that are producing ash clouds of significance to aircraft operations, comprising: volcanic eruption symbol at the location of the volcano and, in a separate text box on the chart, the volcanic eruption symbol, the name of the volcano, if known, and the latitude/longitude of the eruption. In addition, the legend of SIGWX charts should indicate CHECK SIGMET, ADVISORIES FOR TC AND VA, AND ASHTAM AND NOTAM FOR VA; (xi) information on the location of a release of radioactive materials into the atmosphere of significance to aircraft operations, comprising: the radioactive materials in the atmosphere symbol at the location of the release and, in a separate box on the chart, the radioactive materials in the atmosphere symbol, latitude/longitude of the site of the release and, if known, the name of the site of the radioactive source. In addition, the legend of SIGWX charts on which a release of radiation is indicated should contain CHECK SIGMET AND NOTAM FOR RDOACT CLD. (4) The following criteria shall be applied for SIGWX forecasts: (i) points (i) to (vi) of point (3) shall only be included if expected to occur between the lower and upper levels of the SIGWX forecast; (ii) the abbreviation CB shall only be included when it refers to the occurrence or expected occurrence of cumulonimbus clouds: (A) affecting an area with a maximum spatial coverage of 50 % or more of the area concerned; (B) along a line with little or no space between individual clouds; or (C) embedded in cloud layers or concealed by haze; (iii) the inclusion of CB shall be understood to include all weather phenomena normally associated with cumulonimbus clouds, i.e. thunderstorm, moderate or severe icing, moderate or severe turbulence, and hail; (iv) where a volcanic eruption or a release of radioactive materials into the atmosphere warrants the inclusion of the volcanic activity symbol or the radioactivity symbol in SIGWX forecasts, the symbols shall be included on SIGWX forecasts irrespective of the height to which the ash column or radioactive material is reported or expected to reach; (v) in the case of coincident or the partial overlapping of points (i), (x) and (xi) of point (3), the highest priority shall be given to point (x), followed by points (xi) and (i). The point with the highest priority shall be placed at the location of the event, and an arrow shall be used to link the location of the other point(s) to its (their) associated symbol(s) or text box(es). (d) Medium-level SIGWX forecasts for flight levels between 100 and 250 for limited geographical areas shall be issued. Appendix 1 Template for METAR Key: M = inclusion mandatory, part of every message; C = inclusion conditional, dependent on meteorological conditions or method of observation; O = inclusion optional. Note 1: The ranges and resolutions for the numerical elements included in METAR are shown below this template. Note 2: The explanations for the abbreviations can be found in Procedures for Air Navigation Services  ICAO Abbreviations and Codes (PANS-ABC, Doc 8400). Element Detailed content Template(s) Examples Identification of the type of report (M) Type of report (M) METAR, METAR COR, METAR METAR COR Location indicator (M) ICAO location indicator (M) Nnnn YUDO Time of the observation (M) Day and actual time of the observation in UTC (M) nnnnnnZ 221630Z Identification of an automated or missing report (C) Automated or missing report identifier (C) AUTO or NIL AUTO NIL END OF METAR IF THE REPORT IS MISSING. Surface wind (M) Wind direction (M) Nnn VRB 24004MPS (24008KT) VRB01MPS (VRB02KT) 19006MPS (19012KT) 00000MPS (00000KT) 140P149MPS (140P99KT) Wind speed (M) [P]nn[n] Significant speed variations (C) G[P]nn[n] 12003G09MPS (12006G18KT) 24008G14MPS (24016G28KT) Units of measurement (M) MPS (or KT) Significant directional variations (C) nnnVnnn  02005MPS 350V070 (02010KT 350V070) Visibility (M) Prevailing or minimum visibility (M) Nnnn CAVOK 0350 CAVOK 7000 9999 0800 Minimum visibility and direction of the minimum visibility (C) nnnn[N] or nnnn[NE] or nnnn[E] or nnnn[SE] or nnnn[S] or nnnn[SW] or nnnn[W] or nnnn[NW] 2000 1200NW 6000 2800E 6000 2800 Runway visual range (C) (1) Name of the element (M) R R32/0400 R12R/1700 R10/M0050 R14L/P2000 Runway (M) nn[L]/or nn[C]/or nn[R]/ Runway visual range (M) [P or M]nnnn R16L/0650 R16C/0500 R16R/0450 R17L/0450 Runway visual range past tendency (C) U, D or N R12/1100U R26/0550N R20/0800D R12/0700 Present weather (C) Intensity or proximity of present weather (C)  or +  VC Characteristics and type of present weather (M) DZ or RA or SN or SG or PL or DS or SS or FZDZ or FZRA or FZUP or FC (2) or SHGR or SHGS or SHRA or SHSN or SHUP or TSGR or TSGS or TSRA or TSSN or TSUP or UP FG or BR or SA or DU or HZ or FU or VA or SQ or PO or TS or BCFG or BLDU or BLSA or BLSN or DRDU or DRSA or DRSN or FZFG or MIFG or PRFG or // FG or PO or FC or DS or SS or TS or SH or BLSN or BLSA or BLDU or VA RA HZ VCFG +TSRA FG VCSH +DZ VA VCTS SN MIFG VCBLSA +TSRASN SNRA DZ FG +SHSN BLSN UP FZUP TSUP FZUP // Cloud (M) Cloud amount and height of cloud base or vertical visibility (M) FEWnnn or SCTnnn or BKNnnn or OVCnnn or FEW/// or SCT/// or BKN/// or OVC/// or ///nnn or ////// VVnnn or VV/// NSC or NCD FEW015 VV005 OVC030 VV/// NSC SCT010 OVC020 BKN/// ///015 Cloud type (C) CB or TCU or ///  BKN009TCU NCD SCT008 BKN025CB BKN025/// //////CB Air and dew-point temperature (M) Air and dew-point temperature (M) [M]nn/[M]nn 17/10 02/M08 M01/M10 Pressure values (M) Name of the element (M) Q Q0995 Q1009 Q1022 Q0987 QNH (M) Nnnn Supplementary information (C) Recent weather (C) REFZDZ or REFZRA or REDZ or RE[SH]RA or RERASN or RE[SH]SN or RESG or RESHGR or RESHGS or REBLSN or RESS or REDS or RETSRA or RETSSN or RETSGR or RETSGS or RETS or REFC or REVA or REPL or REUP or REFZUP or RETSUP or RESHUP REFZRA RETSRA Wind shear (C) WS Rnn[L] or WS Rnn[C] or WS Rnn[R] or WS ALL RWY WS R03 WS ALL RWY WS R18C Sea surface temperature and state of the sea or significant wave height (C) W[M]nn/Sn or W[M]nn/Hn[n][n] W15/S2 W12/H75 State of the runway (C) Runway designator (M) R nn[L]/ or Rnn[C]/ or Rnn[R]/ R/SNOCLO R99/421594 R/SNOCLO R14L/CLRD// Runway deposits (M) n or / CLRD// Extent of runway contamination (M) n or / Depth of deposit (M) nn or // Friction coefficient or braking action (M) nn or // Trend forecast (O) Change indicator (M) NOSIG BECMG or TEMPO NOSIG BECMG FEW020 TEMPO 25018G25MPS (TEMPO 25036G50KT) BECMG FM1030 TL1130 CAVOK BECMG TL1700 0800 FG BECMG AT1800 9000 NSW BECMG FM1900 0500 +SNRA BECMG FM1100 SN TEMPO FM1130 BLSN TEMPO FM0330 TL0430 FZRA Period of change (C) FMnnnn and/or TLnnnn or ATnnnn Wind (C) nnn[P]nn[n][G[P]nn[n]]MPS (or nnn[P]nn[G[P]nn]KT) Prevailing visibility (C) nnnn CAVOK Weather phenomenon: intensity (C)  or +  NSW Weather phenomenon: characteristics and type (C) DZ or RA or SN or SG or PL or DS or SS or FZDZ or FZRA or SHGR or SHGS or SHRA or SHSN or TSGR or TSGS or TSRA or TSSN FG or BR or SA or DU or HZ or FU or VA or SQ or PO or FC or TS or BCFG or BLDU or BLSA or BLSN or DRDU or DRSA or DRSN or FZFG or MIFG or PRFG Cloud amount and height of cloud base or vertical visibility (C) FEWnnn or SCTnnn or BKNnnn or OVCnnn VVnnn or VV/// NSC TEMPO TL1200 0600 BECMG AT1200 8000 NSW NSC BECMG AT1130 OVC010 Cloud type (C) CB or TCU  TEMPO TL1530 +SHRA BKN012CB Ranges and resolutions for the numerical elements included in METAR Element Range Resolution Runway: (no units) 01 36 1 Wind direction: °true 000 360 10 Wind speed: MPS 00 99 1 KT 00 199 1 Visibility: M 0000 0750 50 M 0800 4 900 100 M 5 000 9 000 1 000 M 10 000  0 (fixed value: 9 999 ) Runway visual range: M 0000 0375 25 M 0400 0750 50 M 0800 2 000 100 Vertical visibility: 30's M (100's FT) 000 020 1 Clouds: height of cloud base: 30's M (100's FT) 000 100 1 Air temperature;  80 - +60 1 Dew-point temperature: °C QNH: hPa 0850 1 100 1 Sea surface temperature: °C  10 - +40 1 State of the sea: (no units) 0 9 1 Significant wave height M 0 999 0,1 State of the runway Runway designator: (no units) 01 36; 88; 99 1 Runway deposits: (no units) 0 9 1 Extent of runway contamination: (no units) 1; 2; 5; 9  Depth of deposit: (no units) 00 90; 92 99 1 Friction coefficient/braking action: (no units) 00 95; 99 1 * There is no aeronautical requirement to report surface wind speeds of 100 kt (50 m/s) or more; however, provision has been made for reporting wind speeds up to 199 kt (99 m/s) for non-aeronautical purposes, as necessary. (1) To be included if visibility or runway visual range < 1 500 m; for up to a maximum of four runways. (2) Heavy used to indicate tornado or waterspout; moderate (no qualifier) to indicate funnel cloud not reaching the ground. Appendix 2 Fixed areas of coverage of WAFS forecasts in chart form Mercator projection Polar stereographic projection (northern hemisphere) Polar stereographic projection (southern hemisphere) Appendix 3 Template for TAF Key: M = inclusion mandatory, part of every message; C = inclusion conditional, dependent on meteorological conditions or method of observation; O = inclusion optional. Note 1: The ranges and resolutions for the numerical elements included in TAF are shown below this template. Note 2: The explanations for the abbreviations can be found in Procedures for Air Navigation Services  ICAO Abbreviations and Codes (PANS-ABC, Doc 8400). Element Detailed content Template(s) Examples Identification of the type of forecast (M) Type of forecast (M) TAF or TAF AMD or TAF COR TAF TAF AMD Location indicator (M) ICAO location indicator (M) Nnnn YUDO Time of issue of forecast (M) Day and time of issue of the forecast in UTC (M) nnnnnnZ 160000Z Identification of a missing forecast (C) Missing forecast identifier (C) NIL NIL END OF TAF IF THE FORECAST IS MISSING. Days and period of validity of forecast (M) Days and period of validity of the forecast in UTC (M) nnnn/nnnn 1606/1624 0812/0918 Identification of a cancelled forecast (C) Cancelled forecast identifier (C) CNL CNL END OF TAF IF THE FORECAST IS CANCELLED. Surface wind (M) Wind direction (M) nnn or VRB 24004MPS; VRB01MPS (24008KT); (VRB02KT) 19005MPS (19010KT) Wind speed (M) [P]nn[n] 00000MPS (00000KT) 140P49MPS (140P99KT) Significant speed variations (C) G[P]nn[n] 12003G09MPS (12006G18KT) 24008G14MPS (24016G28KT) Units of measurement (M) MPS (or KT) Visibility (M) Prevailing visibility (M) Nnnn CAVOK 0350 CAVOK 7000 9000 9999 Weather (C) Intensity of weather phenomena (C) (1)  or +  Characteristics and type of weather phenomena (C) DZ or RA or SN or SG or PL or DS or SS or FZDZ or FZRA or SHGR or SHGS or SHRA or SHSN or TSGR or TSGS or TSRA or TSSN FG or BR or SA or DU or HZ or FU or VA or SQ or PO or FC or TS or BCFG or BLDU or BLSA or BLSN or DRDU or DRSA or DRSN or FZFG or MIFG or PRFG RA HZ +TSRA FG FZDZ PRFG +TSRASN SNRA FG Cloud (M) (2) Cloud amount and height of base or vertical visibility (M) FEWnnn or SCTnnn or BKNnnn or OVCnnn VVnnn or VV/// NSC FEW010 VV005 OVC020 VV/// NSC SCT005 BKN012 Cloud type (C) CB or TCU  SCT008 BKN025CB Temperature (O) (3) Name of the element (M) TX TX25/1013Z TN09/1005Z TX05/2112Z TNM02/2103Z Maximum temperature (M) [M]nn/ Day and time of occurrence of the maximum temperature (M) nnnnZ Name of the element (M) TN Minimum temperature (M) [M]nn/ Day and time of occurrence of the minimum temperature (M) nnnnZ Expected significant changes to one or more of the above elements during the period of validity (C) Change or probability indicator (M) PROB30 [TEMPO] or PROB40 [TEMPO] or BECMG or TEMPO or FM Period of occurrence or change (M) nnnn/nnnn or nnnnnn Wind (C) nnn[P]nn[n][G[P]nn[n]]MPS or VRBnnMPS (or nnn[P]nn[G[P]nn]KT or VRBnnKT) TEMPO 0815/0818 25017G25MPS (TEMPO 0815/0818 25034G50KT) TEMPO 2212/2214 17006G13MPS 1000 TSRA SCT010CB BKN020 (TEMPO 2212/2214 17012G26KT 1000 TSRA SCT010CB BKN020) Prevailing visibility (C) Nnnn CAVOK BECMG 3010/3011 00000MPS 2400 OVC010 (BECMG 3010/3011 00000KT 2400 OVC010) PROB30 1412/1414 0800 FG Weather phenomenon: intensity (C)  or +  NSW BECMG 1412/1414 RA TEMPO 2503/2504 FZRA TEMPO 0612/0615 BLSN PROB40 TEMPO 2923/3001 0500 FG Weather phenomenon: characteristics and type (C) DZ or RA or SN or SG or PL or DS or SS or FZDZ or FZRA or SHGR or SHGS or SHRA or SHSN or TSGR or TSGS or TSRA or TSSN FG or BR or SA or DU or HZ or FU or VA or SQ or PO or FC or TS or BCFG or BLDU or BLSA or BLSN or DRDU or DRSA or DRSN or FZFG or MIFG or PRFG Cloud amount and height of base or vertical visibility (C) FEWnnn or SCTnnn or BKNnnn or OVCnnn VVnnn or VV/// NSC FM051230 15015KMH 9999 BKN020 (FM051230 15008KT 9999 BKN020) BECMG 1618/1620 8000 NSW NSC Cloud type (C) CB or TCU  BECMG 2306/2308 SCT015CB BKN020 Ranges and resolutions for the numerical elements included in TAF Elements Range Resolution Wind direction: °true 000 360 10 Wind speed: MPS 00 99 (*1) 1 KT (*1) 0-199 1 Visibility: M 0000 0750 50 M 0800 4 900 100 M 5 000 9 000 1 000 M 10 000 - 0 (fixed value: 9 999 ) Vertical visibility: 30's M (100's FT) 000 020 1 Cloud: height of cloud base: 30's M (100's FT) 000 100 1 Air temperature (maximum and minimum): °C  80 - + 60 1 (1) To be included whenever applicable. No qualifier for moderate intensity. (2) Up to four cloud layers. (3) Consisting of up to a maximum of four temperatures (two maximum temperatures and two minimum temperatures). (*1) There is no aeronautical requirement to report surface wind speeds of 100 kt (50 m/s) or more; however, provision has been made for reporting wind speeds up to 199 kt (99 m/s) for non-aeronautical purposes, as necessary. Appendix 4 Template for wind shear warnings Key: M = inclusion mandatory, part of every message; C = inclusion conditional, whenever applicable. Note 1: The ranges and resolutions for the numerical elements included in wind shear warnings are shown in Appendix 8. Note 2: The explanations for the abbreviations can be found in Procedures for Air Navigation Services  ICAO Abbreviations and Codes (PANS-ABC, Doc 8400). Element Detailed content Template(s) Example Location indicator of the aerodrome (M) Location indicator of the aerodrome nnnn YUCC Identification of the type of message (M) Type of message and sequence number WS WRNG [n]n WS WRNG 1 Time of origin and validity period (M) Day and time of issue and, where applicable, validity period in UTC nnnnnn [VALID TL nnnnnn] or [VALID nnnnnn/nnnnnn] 211230 VALID TL 211330 221200 VALID 221215/221315 IF THE WIND SHEAR WARNING IS TO BE CANCELLED, SEE DETAILS AT THE END OF THE TEMPLATE. Phenomenon (M) Identification of the phenomenon and its location [MOD] or [SEV] WS IN APCH or [MOD] or [SEV] WS [APCH] RWYnnn or [MOD] or [SEV] WS IN CLIMB-OUT or [MOD] or [SEV] WS CLIMB-OUT RWYnnn or MBST IN APCH or MBST [APCH] RWYnnn or MBST IN CLIMB-OUT or MBST CLIMB-OUT RWYnnn WS APCH RWY12 MOD WS RWY34 WS IN CLIMB-OUT MBST APCH RWY26 MBST IN CLIMB-OUT Observed, reported or forecast phenomenon (M) Identification whether the phenomenon is observed or reported and expected to continue or forecast REP AT nnnn nnnnnnnn or OBS [AT nnnn] or FCST REP AT 1510 B747 OBS AT 1205 FCST Details of the phenomenon (C) Description of phenomenon causing the issuance of the wind shear warning SFC WIND: nnn/nnMPS (or nnn/nnKT) nnnM (nnnFT)-WIND: nnn/nnMPS (or nnn/nnKT) or nnKMH (or nnKT) LOSS nnKM (or nnNM) FNA RWYnn or nnKMH (or nnKT) GAIN nnKM (or nnNM) FNA RWYnn SFC WIND: 320/5MPS 60M-WIND: 360/13MPS (SFC WIND: 320/10KT 200FT-WIND: 360/26KT) 60KMH LOSS 4KM FNA RWY13 (30KT LOSS 2NM FNA RWY13) OR Cancellation of wind shear warning Cancellation of wind shear warning referring to its identification CNL WS WRNG [n]n nnnnnn/nnnnnn CNL WS WRNG 1 211230/211330 Appendix 5 Template for SIGMET and AIRMET messages and special air-reports (uplink) Key: M = inclusion mandatory, part of every message; C = inclusion conditional, whenever applicable; and = = a double line indicates that the text following it should be placed on the subsequent line. Note: The ranges and resolutions for the numerical elements included in SIGMET/AIRMET messages and in special air-reports are shown in Appendix 8. Elements Detailed content Template(s) Examples SIGMET AIRMET SPECIAL AIR-REPORT Location indicator of FIR/CTA (M) ICAO location indicator of the ATS unit serving the FIR or CTA to which the SIGMET/AIRMET refers (M) Nnnn  YUCC YUDD Identification (M) Message identification and sequence number (M) SIGMET nnn AIRMET [nn]n ARS SIGMET 5 SIGMET A3 AIRMET 2 ARS Validity period (M) Day-time groups indicating the period of validity in UTC (M) VALID nnnnnn/nnnnnn  VALID 221215/221600 VALID 101520/101800 VALID 251600/252200 Location indicator of MWO (M) Location indicator of MWO originating the message with a separating hyphen (M) nnnn  YUDO  YUSO  Name of the FIR/CTA or aircraft identification (M) Location indicator and name of the FIR/CTA for which the SIGMET/AIRMET is issued or aircraft radiotelephony call sign (M) nnnn nnnnnnnnnn FIR[/UIR] or nnnn nnnnnnnnnn CTA nnnn nnnnnnnnnn FIR[/n] nnnnnn YUCC AMSWELL FIR YUDD SHANLON FIR/UIR YUCC AMSWELL FIR/2 YUDD SHANLON FIR VA812 IF THE SIGMET IS TO BE CANCELLED, SEE DETAILS AT THE END OF THE TEMPLATE. Phenomenon (M) Description of the phenomenon causing the issuance of SIGMET/AIRMET (C) OBSC TS[GR] EMBD TS[GR] FRQ TS[GR] SQL TS[GR] TC nnnnnnnnnn or NN SEV TURB SEV ICE SEV ICE (FZRA) SEV MTW HVY DS HVY SS [VA ERUPTION] [MT] [nnnnnnnnnn] [PSN Nnn[nn] or Snn[nn] Ennn[nn] or Wnnn[nn]] VA CLD RDOACT CLD SFC WSPD nn[n]MPS (or SFC WSPD nn[n]KT) SFC VIS nnnnM (nn) ISOL TS[GR] OCNL TS[GR] MT OBSC BKN CLD nnn/[ABV]nnnnM (or BKN CLD nnn/[ABV]nnnnFT) OVC CLD nnn/[ABV]nnnnM (or OVC CLD nnn/[ABV]nnnnFT) ISOL CB OCNL CB FRQ CB ISOL TCU OCNL TCU FRQ TCU MOD TURB MOD ICE MOD MTW TS TSGR SEV TURB SEV ICE SEV MTW HVY SS VA CLD [FL nnn/nnn] VA [MT nnnnnnnnnn] MOD TURB MOD ICE SEV TURB FRQ TS OBSC TSGR EMBD TSGR TC GLORIA TC NN VA ERUPTION MT ASHVAL PSN S15 E073 VA CLD MOD TURB MOD MTW ISOL CB BKN CLD 120/900M (BKN CLD 400/3000FT) OVC CLD 270/ABV3000M (OVC CLD 900/ABV10000FT) SEV ICE RDOACT CLD Observed or forecast phenomenon (M) Indication whether the information is observed and expected to continue, or forecast (M) OBS [AT nnnnZ] FCST [AT nnnnZ] OBS AT nnnnZ OBS AT 1210Z OBS FCST AT 1815Z Location (C) Location (referring to latitude and longitude (in degrees and minutes)) Nnn[nn] Wnnn[nn] or Nnn[nn] Ennn[nn] or Snn[nn] Wnnn[nn] or Snn[nn] Ennn[nn] or N OF Nnn[nn] or S OF Nnn[nn] or N OF Snn[nn] or S OF Snn[nn] or [AND] W OF Wnnn[nn] or E OF Wnnn[nn] or W OF Ennn[nn] or E OF Ennn[nn] or [N OF, NE OF, E OF, SE OF, S OF, SW OF, W OF, NW OF] [LINE] Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn] or WI Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  [Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]] or ENTIRE FIR (3) or ENTIRE CTA (3) NnnnnWnnnnn or NnnnnEnnnnn or SnnnnWnnnnn or SnnnnEnnnnn S OF N54 N OF N50 N2020 W07005 N2706 W07306 N48 E010 N OF N1515 AND W OF E13530 W OF E1554 N OF LINE S2520 W11510  S2520 W12010 WI N6030 E02550  N6055 E02500  N6050 E02630 ENTIRE FIR ENTIRE CTA Level (C) Flight level or altitude and extent (C) (1) [SFC/]FLnnn or [SFC/]nnnnM (or [SFC/]nnnnFT) or FLnnn/nnn or TOP FLnnn or [TOP] ABV FLnnn or (2) CB TOP [ABV] FLnnn WI nnnKM OF CENTRE (or CB TOP [ABV] FLnnn WI nnnNM OF CENTRE) or CB TOP [BLW] FLnnn WI nnnKM OF CENTRE (or CB TOP [BLW] FLnnn WI nnnNM OF CENTRE) or (3) FLnnn/nnn [APRX nnnKM BY nnnKM] [nnKM WID LINE BTN (nnNM WID LINE BTN)] [Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn] Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn] [  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]] [  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]]] (or FLnnn/nnn [APRX nnnNM BY nnnNM] [Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn] Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn] [  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]] [  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]]]) FLnnn or nnnnM (or nnnnFT) FL180 FL050/080 TOP FL390 SFC/FL070 TOP ABV FL100 FL310/450 CB TOP FL500 WI 270KM OF CENTRE (CB TOP FL500 WI 150NM OF CENTRE) FL310/350 APRX 220KM BY 35KM FL390 Movement or expected movement (C) Movement or expected movement (direction and speed) with reference to one of the sixteen points of compass, or stationary (C) MOV N [nnKMH] or MOV NNE [nnKMH] or MOV NE [nnKMH] or MOV ENE [nnKMH] or MOV E [nnKMH] or MOV ESE [nnKMH] or MOV SE [nnKMH] or MOV SSE [nnKMH] or MOV S [nnKMH] or MOV SSW [nnKMH] or MOV SW [nnKMH] or MOV WSW [nnKMH] or MOV W [nnKMH] or MOV WNW [nnKMH] or MOV NW [nnKMH] or MOV NNW [nnKMH] (or MOV N [nnKT] or MOV NNE [nnKT] or MOV NE [nnKT] or MOV ENE [nnKT] or MOV E [nnKT] or MOV ESE [nnKT] or MOV SE [nnKT] or MOV SSE [nnKT] or MOV S [nnKT] or MOV SSW [nnKT] or MOV SW [nnKT] or MOV WSW [nnKT] or MOV W [nnKT] or MOV WNW [nnKT] or MOV NW [nnKT] or MOV NNW [nnKT]) or STNR  MOV E 40KMH (MOV E 20KT) MOV SE STNR Changes in intensity (C) Expected changes in intensity (C) INTSF or WKN or NC  WKN Forecast position (C) Forecast position of volcanic ash cloud or the centre of the TC or other hazardous phenomena (6) at the end of the validity period of the SIGMET message (C) FCST nnnnZ TC CENTRE Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn] or FCST nnnnZ VA CLD APRX [nnKM WID LINE BTN (nnNM WID LINE BTN)] Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn] [  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]] [  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]] [AND] or (4) FCST nnnnZ ENTIRE FIR (3) or FCST nnnnZ ENTIRE CTA (3) or FCST nnnnZ NO VA EXP or (6) [FCST nnnnZ Nnn[nn] Wnnn[nn] or Nnn[nn] Ennn[nn] or Snn[nn] Wnnn[nn] or Snn[nn] Ennn[nn] or N OF Nnn[nn] or S OF Nnn[nn] or N OF Snn[nn] or S OF Snn[nn] [AND] W OF Wnnn[nn] or E OF Wnnn[nn] or W OF Ennn[nn] or E OF Ennn[nn] or [N OF, NE OF, E OF, SE OF, S OF, SW OF, W OF, NW OF] [LINE] Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn] or WI (5) Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]]   FCST 2200Z TC CENTRE N2740 W07345 FCST 1700Z VA CLD APRX S15 E075  S15 E081  S17 E083  S18 E079  S15 E075 FCST 0500Z ENTIRE FIR FCST 0500Z ENTIRE CTA FCST 0500Z NO VA EXP OR Cancellation of SIGMET/AIRMET (C) Cancellation of SIGMET/AIRMET referring to its identification CNL SIGMET [nn]n nnnnnn/nnnnnn or CNL SIGMET [nn]n nnnnnn/nnnnnn [VA MOV TO nnnn FIR] (3) CNL AIRMET [nn]n nnnnnn/nnnnnn  CNL SIGMET 2 101200/101600 CNL SIGMET 3 251030/251430 VA MOV TO YUDO FIR CNL AIRMET 151520/151800 (1) Only for SIGMET messages for volcanic ash cloud and tropical cyclones. (2) Only for SIGMET messages for tropical cyclones. (3) Only for SIGMET messages for volcanic ash. (4) To be used for two volcanic ash clouds or two centres of tropical cyclones simultaneously affecting the FIR concerned. (5) The number of coordinates should be kept to a minimum and should not normally exceed seven. (6) To be used for hazardous phenomena other than volcanic ash cloud and tropical cyclones. Note: Severe or moderate icing and severe or moderate turbulence (SEV ICE, MOD ICE, SEV TURB, MOD TURB) associated with thunderstorms, cumulonimbus clouds or tropical cyclones should not be included. Appendix 6 Template for advisory message for volcanic ash Key: M = inclusion mandatory, part of every message; O = inclusion optional; = = a double line indicates that the text following it should be placed on the subsequent line. Note 1: The ranges and resolutions for the numerical elements included in advisory messages for volcanic ash are shown in Appendix 8. Note 2: The explanations for the abbreviations can be found in Procedures for Air Navigation Services  ICAO Abbreviations and Codes (PANS-ABC, Doc 8400). Note 3: Inclusion of a colon after each element heading is mandatory. Note 4: The numbers 1 to 18 are included only for clarity and they are not part of the advisory message, as shown in the example. Element Detailed content Template(s) Examples 1 Identification of the type of message (M) Type of message VA ADVISORY VA ADVISORY 2 Time of origin (M) Year, month, day, time in UTC DTG: nnnnnnnn/nnnnZ DTG: 20080923/0130Z 3 Name of VAAC (M) Name of VAAC VAAC: nnnnnnnnnnnn VAAC: TOKYO 4 Name of volcano (M) Name and IAVCEI number of volcano VOLCANO: nnnnnnnnnnnnnnnnnnnnnn [nnnnnn] or UNKNOWN or UNNAMED VOLCANO: VOLCANO: KARYMSKY 1000-13 UNNAMED 5 Location of volcano (M) Location of volcano in degrees and minutes PSN: Nnnnn or Snnnn Wnnnnn or Ennnnn or UNKNOWN PSN: PSN: N5403 E15927 UNKNOWN 6 State or region (M) State, or region if ash is not reported over a State AREA: nnnnnnnnnnnnnnnn AREA: RUSSIA 7 Summit elevation (M) Summit elevation in m (or ft) SUMMIT ELEV: nnnnM (or nnnnnFT) SUMMIT ELEV: 1536M 8 Advisory number (M) Advisory number: year in full and message number (separate sequence for each volcano) ADVISORY NR: nnnn/nnnn ADVISORY NR: 2008/4 9 Information source (M) Information source using free text INFO SOURCE: Free text up to 32 characters INFO SOURCE: MTSAT-1R KVERT KEMSD 10 Colour code (O) Aviation colour code AVIATION COLOUR CODE: RED or ORANGE or YELLOW or GREEN or UNKNOWN or NOT GIVEN or NIL AVIATION COLOUR CODE: RED 11 Eruption details (M) Eruption details (including date/time of eruption(s)) ERUPTION DETAILS: Free text up to 64 characters or UNKNOWN ERUPTION DETAILS: ERUPTION AT 20080923/0000Z FL300 REPORTED 12 Time of observation (or estimation) of ash (M) Day and time (in UTC) of observation (or estimation) of volcanic ash OBS (or EST) VA DTG: nn/nnnnZ OBS VA DTG: 23/0100Z 13 Observed or estimated ash cloud (M) Horizontal (in degrees and minutes) and vertical extent at the time of observation of the observed or estimated ash cloud or, if the base is unknown, the top of the observed or estimated ash cloud; Movement of the observed or estimated ash cloud OBS VA CLD or EST VA CLD: TOP FLnnn or SFC/FLnnn or FLnnn/nnn [nnKM WID LINE BTN (nnNM WID LINE BTN)] Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn][  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]] MOV N nnKMH (or KT) or MOV NE nnKMH (or KT) or MOV E nnKMH (or KT) or MOV SE nnKMH (or KT) or MOV S nnKMH (or KT) or MOV SW nnKMH (or KT) or MOV W nnKMH (or KT) or MOV NW nnKMH (or KT) or VA NOT IDENTIFIABLE FM SATELLITE DATA WIND FLnnn/nnn nnn/nn[n]MPS (or KT) (2) or WIND FLnnn/nnn VRBnnMPS (or KT) or WIND SFC/FLnnn nnn/nn[n]MPS (or KT) or WIND SFC/FLnnn VRBnnMPS (or KT) OBS VA CLD: FL250/300 N5400 E15930  N5400 E16100  N5300 E15945 MOV SE 20KT SFC/FL200 N5130 E16130  N5130 E16230  N5230 E16230  N5230 E16130 MOV SE 15KT TOP FL240 MOV W 40KMH VA NOT IDENTIFIABLE FM SATELLITE DATA WIND FL050/070 180/12MPS 14 Forecast height and position of the ash clouds (+ 6 HR) (M) Day and time (in UTC) (6 hours from the Time of observation (or estimation) of ash given in Item 12); Forecast height and position (in degrees and minutes) for each cloud mass for that fixed valid time FCST VA CLD + 6 HR: nn/nnnnZ SFC or FLnnn/[FL]nnn [nnKM WID LINE BTN (nnNM WID LINE BTN)] Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn][  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]] (1) or NO VA EXP or NOT AVBL or NOT PROVIDED FCST VA CLD + 6 HR: 23/0700Z FL250/350 N5130 E16030  N5130 E16230  N5330 E16230  N5330 E16030 SFC/FL180 N4830 E16330  N4830 E16630  N5130 E16630  N5130 E16330 NO VA EXP NOT AVBL NOT PROVIDED 15 Forecast height and position of the ash clouds (+ 12 HR) (M) Day and time (in UTC) (12 hours from the Time of observation (or estimation) of ash given in Item 12); Forecast height and position (in degrees and minutes) for each cloud mass for that fixed valid time FCST VA CLD + 12 HR: nn/nnnnZ SFC or FLnnn/[FL]nnn [nnKM WID LINE BTN (nnNM WID LINE BTN)] Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn][  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]] or NO VA EXP or NOT AVBL or NOT PROVIDED FCST VA CLD + 12 HR: 23/1300Z SFC/FL270 N4830 E16130  N4830 E16600  N5300 E16600  N5300 E16130 NO VA EXP NOT AVBL NOT PROVIDED 16 Forecast height and position of the ash clouds (+ 18 HR) (M) Day and time (in UTC) (18 hours from the Time of observation (or estimation) of ash given in Item 12); Forecast height and position (in degrees and minutes) for each cloud mass for that fixed valid time FCST VA CLD + 18 HR: nn/nnnnZ SFC or FLnnn/[FL]nnn [nnKM WID LINE BTN (nnNM WID LINE BTN)] Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn][  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]  Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn]] or NO VA EXP or NOT AVBL or NOT PROVIDED FCST VA CLD + 18 HR: 23/1900Z NO VA EXP NOT AVBL NOT PROVIDED 17 Remarks (M) Remarks, as necessary RMK: Free text up to 256 characters or NIL RMK: LATEST REP FM KVERT (0120Z) INDICATES ERUPTION HAS CEASED. TWO DISPERSING VA CLD ARE EVIDENT ON SATELLITE IMAGERY NIL 18 Next advisory (M) Year, month, day and time in UTC NXT ADVISORY: nnnnnnnn/nnnnZ or NO LATER THAN nnnnnnnn/nnnnZ or NO FURTHER ADVISORIES or WILL BE ISSUED BY nnnnnnnn/nnnnZ NXT ADVISORY: 20080923/0730Z NO LATER THAN nnnnnnnn/nnnnZ NO FURTHER ADVISORIES WILL BE ISSUED BY nnnnnnnn/nnnnZ (1) Up to four selected layers. (2) If ash reported (e.g. AIREP) but not identifiable from satellite data. Appendix 7 Template for advisory message for tropical cyclones Key: = = a double line indicates that the text following it should be placed on the subsequent line. Note 1: The ranges and resolutions for the numerical elements included in advisory messages for tropical cyclones are shown in Appendix 8. Note 2: The explanations for the abbreviations can be found in Procedures for Air Navigation Services  ICAO Abbreviations and Codes (PANS-ABC, Doc 8400). Note 3: All the elements are mandatory. Note 4: Inclusion of a colon after each element heading is mandatory. Note 5: The numbers 1 to 19 are included only for clarity and they are not part of the advisory message, as shown in the example. Element Detailed content Template(s) Examples 1 Identification of the type of message Type of message TC ADVISORY TC ADVISORY 2 Time of origin Year, month, day and time in UTC of issue DTG: nnnnnnnn/nnnnZ DTG: 20040925/1600Z 3 Name of TCAC Name of TCAC (location indicator or full name) TCAC: nnnn or nnnnnnnnnn TCAC: TCAC: YUFO MIAMI 4 Name of tropical cyclone Name of tropical cyclone orNN for unnamed tropical cyclone TC: nnnnnnnnnnnn or NN TC: GLORIA 5 Advisory number Advisory number (starting with 01 for each cyclone) NR: nn NR: 01 6 Position of the centre Position of the centre of the tropical cyclone (in degrees and minutes) PSN: Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn] PSN: N2706 W07306 7 Direction and speed of movement Direction and speed of movement given in sixteen compass points and km/h (or kt), respectively, or moving slowly (< 6 km/h (3 kt)) or stationary (< 2 km/h (1 kt)) MOV: N nnKMH (or KT) or NNE nnKMH (or KT) or NE nnKMH (or KT) or ENE nnKMH (or KT) or E nnKMH (or KT) or ESE nnKMH (or KT) or SE nnKMH (or KT) or SSE nnKMH (or KT) or S nnKMH (or KT) or SSW nnKMH (or KT) or SW nnKMH (or KT) or WSW nnKMH (or KT) or W nnKMH (or KT) or WNW nnKMH (or KT) or NW nnKMH (or KT) or NNW nnKMH (or KT) or SLW or STNR MOV: NW 20KMH 8 Central pressure Central pressure (in hPa) C: nnnHPA C: 965HPA 9 Maximum surface wind Maximum surface wind near the centre (mean over 10 minutes, in m/s (or kt)) MAX WIND: nn[n]MPS (or nn[n]KT) MAX WIND: 22MPS 10 Forecast of centre position (+ 6 HR) Day and time (in UTC) (6 hours from the DTG given in Item 2); Forecast position (in degrees and minutes) of the centre of the tropical cyclone FCST PSN + 6 HR: nn/nnnnZ Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn] FCST PSN + 6 HR: 25/2200Z N2748 W07350 11 Forecast of maximum surface wind (+ 6 HR) Forecast of maximum surface wind (6 hours after the DTG given in Item 2) FCST MAX WIND + 6 HR: nn[n]MPS (or nn[n]KT) FCST MAX WIND + 6 HR: 22MPS 12 Forecast of centre position (+ 12 HR) Day and time (in UTC) (12 hours from the DTG given in Item 2); Forecast position (in degrees and minutes) of the centre of the tropical cyclone FCST PSN + 12 HR: nn/nnnnZ Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn] FCST PSN + 12 HR: 26/0400Z N2830 W07430 13 Forecast of maximum surface wind (+ 12 HR) Forecast of maximum surface wind (12 hours after the DTG given in Item 2) FCST MAX WIND + 12 HR: nn[n]MPS (or nn[n]KT) FCST MAX WIND + 12 HR: 22MPS 14 Forecast of centre position (+ 18 HR) Day and time (in UTC) (18 hours from the DTG given in Item 2); Forecast position (in degrees and minutes) of the centre of the tropical cyclone FCST PSN + 18 HR: nn/nnnnZ Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn] FCST PSN + 18 HR: 26/1000Z N2852 W07500 15 Forecast of maximum surface wind (+ 18 HR) Forecast of maximum surface wind (18 hours after the DTG given in Item 2) FCST MAX WIND + 18 HR: nn[n]MPS (or nn[n]KT) FCST MAX WIND + 18 HR: 21MPS 16 Forecast of centre position (+ 24 HR) Day and time (in UTC) (24 hours from the DTG given in Item 2); Forecast position (in degrees and minutes) of the centre of the tropical cyclone FCST PSN + 24 HR: nn/nnnnZ Nnn[nn] or Snn[nn] Wnnn[nn] or Ennn[nn] FCST PSN + 24 HR: 26/1600Z N2912 W07530 17 Forecast of maximum surface wind (+ 24 HR) Forecast of maximum surface wind (24 hours after the DTG given in Item 2) FCST MAX WIND + 24 HR: nn[n]MPS (or nn[n]KT) FCST MAX WIND + 24 HR: 20MPS 18 Remarks Remarks, as necessary RMK: Free text up to 256 characters or NIL RMK: NIL 19 Expected time of issuance of next advisory Expected year, month, day and time (in UTC) of issuance of next advisory NXT MSG: [BFR] nnnnnnnn/nnnnZ or NO MSG EXP NXT MSG: 20040925/2000Z Appendix 8 Ranges and resolutions for the numerical elements included in volcanic ash and tropical cyclone advisory messages, SIGMET/AIRMET messages and aerodrome and wind shear warnings Elements Range Resolution Summit elevation: M 000 8 100 1 FT 000 27 000 1 Advisory number: for VA (index) (*1) 000 2 000 1 for TC (index) (*1) 00 99 1 Maximum surface wind: MPS 00 99 1 KT 00 199 1 Central pressure: hPa 850 1 050 1 Surface wind speed: MPS 15 49 1 KT 30 99 1 Surface visibility: M 0000 0750 50 M 0800 5 000 100 Cloud: height of base: M 000 300 30 FT 000 1 000 100 Cloud: height of top: M 000 2 970 30 M 3 000 20 000 300 FT 000 9 900 100 FT 10 000 60 000 1 000 Latitudes: ° (degrees) 00 90 1 (minutes) 00 60 1 Longitudes: ° (degrees) 000 180 1 (minutes) 00 60 1 Flight levels: 000 650 10 Movement: KMH 0 300 10 KT 0 150 5 (*1) Non-dimensional ANNEX VI SPECIFIC REQUIREMENTS FOR PROVIDERS OF AERONAUTICAL INFORMATION SERVICES (Part-AIS) SUBPART A  ADDITIONAL ORGANISATION REQUIREMENTS FOR PROVIDERS OF AERONAUTICAL INFORMATION SERVICES (AIS.OR) SECTION 1  GENERAL REQUIREMENTS AIS.OR.100 Technical and operational competence and capability (a) An aeronautical information services provider shall ensure that information and data are available for operations in a form suitable for: (1) flight operating personnel, including flight crew; (2) flight planning, flight management systems and flight simulators; (3) air traffic services providers which are responsible for flight information services, aerodrome flight information services and the provision of pre-flight information. (b) Aeronautical information services providers shall ensure the integrity of data and confirm the level of accuracy of the information distributed for operations, including the source of such information, before such information is distributed. SUBPART B  TECHNICAL REQUIREMENTS FOR PROVIDERS OF AERONAUTICAL INFORMATION SERVICES (AIS.TR) SECTION 1  GENERAL REQUIREMENTS AIS.TR.100 Working methods and operating procedures for the provision of aeronautical information services An aeronautical information services provider shall be able to demonstrate that their working methods and operating procedures are compliant with the standards in the following Annexes to the Chicago Convention as far as they are relevant to the provision of aeronautical information services in the airspace concerned: (a) Annex 4 on aeronautical charts in its 11th edition of July 2009, including all amendments up to and including No 58; (b) without prejudice to Commission Regulation (EU) No 73/2010 (1), Annex 15 on aeronautical information services in its 14th edition of July 2013, including all amendments up to and including No 38. (1) Commission Regulation (EU) No 73/2010 of 26 January 2010 laying down requirements on the quality of aeronautical data and aeronautical information for the single European sky (OJ L 23, 27.1.2010, p. 6). ANNEX VII SPECIFIC REQUIREMENTS FOR PROVIDERS OF DATA SERVICES (Part-DAT) SUBPART A  ADDITIONAL ORGANISATION REQUIREMENTS FOR PROVIDERS OF DATA SERVICES (DAT.OR) SECTION 1  GENERAL REQUIREMENTS DAT.OR.100 Aeronautical data and information (a) The DAT provider shall receive, assemble, translate, select, format, distribute and/or integrate aeronautical data and information that is released by an authoritative source for use in aeronautical databases on certified aircraft application/equipment. In specific cases, if aeronautical data is not provided in the aeronautical information publication (AIP) or by an authoritative source or does not meet the applicable data quality requirements (DQRs), that aeronautical data may be originated by the DAT provider itself and/or by other DAT providers. In this context, that aeronautical data shall be validated by the DAT provider originating it. (b) When so requested by its customers, the DAT provider may process tailored data provided by the aircraft operator or originating from other DAT providers for use by that aircraft operator. The responsibility for this data and its subsequent update shall remain with the aircraft operator. DAT.OR.105 Technical and operational competence and capability (a) In addition to ATM/ANS.OR.B.001, the DAT provider shall: (1) perform the reception, assembly, translation, selection, formatting, distribution and/or integration of aeronautical data and information that is released by aeronautical data source provider(s) into aeronautical databases for certified aircraft application/equipment under the applicable requirements. The type 2 DAT provider shall ensure that the DQRs are compatible with the intended use of the certified aircraft application/equipment through an appropriate arrangement with the specific equipment design approval holder or an applicant for an approval of that specific design; (2) issue a statement of conformity that the aeronautical databases it has produced are produced in accordance with this Regulation and the applicable industry standards; (3) provide assistance to the equipment design approval holder in dealing with any continuing airworthiness actions that are related to the aeronautical databases that have been produced. (b) For release of databases, the accountable manager shall nominate attesting staff identified in point DAT.TR.100(b) and allocate their responsibilities in an independent manner to attest through the statement of conformity that data meets the DQRs and processes are followed. The ultimate responsibility for the databases release statements signed by the attesting staff shall remain with the accountable manager of the DAT provider. DAT.OR.110 Management system In addition to point ATM/ANS.OR.B.005, the DAT provider, as applicable for the type of DAT provision, shall establish and maintain a management system that includes control procedures for: (a) document issue, approval or change; (b) DQRs change; (c) verification that incoming data has been produced in accordance with the applicable standards; (d) timely update of the data used; (e) identification and traceability; (f) processes for reception, assembly, translation, selection, formatting, distribution and/or integration of data into a generic database or database compatible with the specific aircraft application/equipment; (g) data verification and validation techniques; (h) identification of tools, including configuration management and tools qualification, as necessary; (i) handling of errors/deficiencies; (j) coordination with the aeronautical data source provider(s) and/or DAT provider(s), and with the equipment design approval holder or an applicant for an approval of that specific design when providing type 2 DAT services; (k) issue of statement of conformity; (l) controlled distribution of databases to users. DAT.OR.115 Record-keeping In addition to ATM/ANS.OR.B.030, the DAT provider shall include in its record-keeping system the elements indicated in DAT.OR.110. SECTION 2  SPECIFIC REQUIREMENTS DAT.OR.200 Reporting requirements (a) The DAT provider shall: (1) report to the customer and, where applicable, the equipment design approval holder all the cases where aeronautical databases have been released by the DAT provider and have been subsequently identified to have deficiencies and/or errors, thus not meeting the applicable data requirements.; (2) report to the competent authority the deficiencies and/or errors identified according to point (1), which could lead to an unsafe condition. Such reports shall be made in a form and manner acceptable to the competent authority; (3) where the certified DAT provider is acting as a supplier to another DAT provider, report also to that other organisation all the cases where it has released aeronautical databases to that organisation and have been subsequently identified to have errors; (4) report to the aeronautical data source provider instances of erroneous, inconsistent or missing data in the aeronautical source. (b) The DAT provider shall establish and maintain an internal reporting system in the interest of safety to enable the collection and assessment of reports in order to identify adverse trends or to address deficiencies, and to extract reportable events and actions. This internal reporting system may be integrated into the management system as required in point ATM/ANS.OR.B.005. SUBPART B  TECHNICAL REQUIREMENTS FOR PROVIDERS OF DATA SERVICES (DAT.TR) SECTION 1  GENERAL REQUIREMENTS DAT.TR.100 Working methods and operating procedures The DAT provider shall: (a) with regard to all the necessary aeronautical data: (1) establish DQRs that are agreed upon with the other DAT provider and in the case of a type 2 DAT provider, with the equipment design approval holder or an applicant for an approval of that specific design, to determine the compatibility of these DQRs with the intended use; (2) use data from an authoritative source(s) and, if required, other aeronautical data verified and validated by the DAT provider itself and/or by other DAT provider(s); (3) establish a procedure to ensure that the data is correctly processed; (4) establish and implement processes to ensure that the tailored data provided or requested by an aircraft operator or other DAT provider shall only be distributed to the requester itself; and (b) with regard to attesting staff that sign the statements of conformity issued under DAT.OR.105(b) ensure that: (1) the knowledge, background (including other functions in the organisation), and experience of the attesting staff are appropriate to their allocated responsibilities; (2) it maintains records of all attesting staff which include details of the scope of their authorisation; (3) attesting staff are provided with evidence of the scope of their authorisation. DAT.TR.105 Required interfaces The DAT provider shall ensure the necessary formal interfaces with: (a) aeronautical data source(s) and/or other DAT providers; (b) the equipment design approval holder for type 2 DAT provision, or an applicant for an approval of that specific design; (c) aircraft operators, as applicable. ANNEX VIII SPECIFIC REQUIREMENTS FOR PROVIDERS OF COMMUNICATION, NAVIGATION, OR SURVEILLANCE SERVICES (Part-CNS) SUBPART A  ADDITIONAL ORGANISATION REQUIREMENTS FOR PROVIDERS OF COMMUNICATION, NAVIGATION, OR SURVEILLANCE SERVICES (CNS.OR) SECTION 1  GENERAL REQUIREMENTS CNS.OR.100 Technical and operational competence and capability (a) A communication, navigation or surveillance services provider shall ensure the availability, continuity, accuracy and integrity of their services. (b) A communication, navigation or surveillance services provider shall confirm the quality level of the services they are providing, and shall demonstrate that their equipment is regularly maintained and, where required, calibrated. SUBPART B  TECHNICAL REQUIREMENTS FOR PROVIDERS OF COMMUNICATION, NAVIGATION OR SURVEILLANCE SERVICES (CNS.TR) SECTION 1  GENERAL REQUIREMENTS CNS.TR.100 Working methods and operating procedures for providers of communication, navigation or surveillance services A communication, navigation or surveillance services provider shall be able to demonstrate that its working methods and operating procedures are compliant with the standards of Annex 10 to the Chicago Convention on aeronautical telecommunications in the following versions as far as they are relevant to the provision of communication, navigation or surveillance services in the airspace concerned: (a) Volume I on radio navigation aids in its 6th edition of July 2006, including all amendments up to and including No 89; (b) Volume II on communication procedures, including those with PANS status in its 6th edition of October 2001, including all amendments up to and including No 89; (c) Volume III on communications systems in its 2nd edition of July 2007, including all amendments up to and including No 89; (d) Volume IV on surveillance radar and collision avoidance systems in its 4th edition of July 2007, including all amendments up to and including No 89; (e) Volume V on aeronautical radio frequency spectrum utilisation in its 3rd edition of July 2013, including all amendments up to and including No 89. ANNEX IX SPECIFIC REQUIREMENTS FOR PROVIDERS OF AIR TRAFFIC FLOW MANAGEMENT (Part-ATFM) TECHNICAL REQUIREMENTS FOR PROVIDERS OF AIR TRAFFIC FLOW MANAGEMENT (ATFM.TR) SECTION 1  GENERAL REQUIREMENTS ATFM.TR.100 Working methods and operating procedures for providers of air traffic flow management An air traffic flow management provider shall be able to demonstrate that its working methods and operating procedures are compliant with Commission Regulations (EU) No 255/2010 (1) and (EU) No 677/2011. (1) Commission Regulation (EU) No 255/2010 of 25 March 2010 laying down common rules on air traffic flow management (OJ L 80, 26.3.2010, p. 10). ANNEX X SPECIFIC REQUIREMENTS FOR PROVIDERS OF AIRSPACE MANAGEMENT (Part-ASM) TECHNICAL REQUIREMENTS FOR PROVIDERS OF AIRSPACE MANAGEMENT (ASM.TR) SECTION 1  GENERAL REQUIREMENTS ASM.TR.100 Working methods and operating procedures for providers of airspace management An airspace management provider shall be able to demonstrate that its working methods and operating procedures are compliant with Commission Regulations (EC) No 2150/2005 (1) and (EU) No 677/2011. (1) Commission Regulation (EC) No 2150/2005 of 23 December 2005 laying down common rules for the flexible use of airspace (OJ L 342, 24.12.2005, p. 20). ANNEX XI SPECIFIC REQUIREMENTS FOR PROVIDERS OF PROCEDURE DESIGN (Part-ASD) ANNEX XII SPECIFIC REQUIREMENTS FOR THE NETWORK MANAGER (Part-NM) TECHNICAL REQUIREMENTS FOR THE NETWORK MANAGER (NM.TR) SECTION 1  GENERAL REQUIREMENTS NM.TR.100 Working methods and operating procedures for the Network Manager The Network Manager shall be able to demonstrate that its working methods and operating procedures are compliant with other Union legislation and in particular with Regulation (EU) No 255/2010 and (EU) No 677/2011. ANNEX XIII REQUIREMENTS FOR SERVICE PROVIDERS CONCERNING PERSONNEL TRAINING AND COMPETENCE ASSESSMENT (Part-PERS) SUBPART A AIR TRAFFIC SAFETY ELECTRONIC PERSONNEL SECTION 1  GENERAL REQUIREMENTS ATSEP.OR.100 Scope (a) This Subpart establishes the requirements to be met by the service provider with respect to the training and the competence assessment of air traffic safety electronics personnel (ATSEP). (b) For the service providers applying for a limited certificate in accordance with points (a) and (b) of point ATM/ANS.OR.A.010 and/or declaring its activities in accordance with point ATM/ANS.OR.A.015, the minimum requirements to be met with respect to the training and the competence assessment of ATSEP may be determined by the competent authority. Those minimum requirements shall be based on qualification, experience and recent experience, to maintain specific equipment or types of equipment and ensuring equivalent level of safety. ATSEP.OR.105 Training and competence assessment programme In accordance with point ATM/ANS.OR.B.005(a)(6), the service provider employing ATSEP shall establish a training and competence assessment programme to cover the duties and responsibilities to be performed by ATSEP. When ATSEP are employed by a contracted organisation, the service provider shall ensure that those ATSEP have received the applicable training and competences foreseen in this Subpart. ATSEP.OR.110 Record-keeping In addition to point ATM/ANS.OR.B.030, the service provider employing ATSEP shall maintain records of all the training completed by ATSEP, as well as the competence assessment of ATSEP and make such records available: (a) on request, to the ATSEP concerned; (b) on request, and with the agreement of the ATSEP, to the new employer when the ATSEP is employed by a new entity. ATSEP.OR.115 Language proficiency The service provider shall ensure that ATSEP are proficient in the language(s) required to perform their duties. SECTION 2  TRAINING REQUIREMENTS ATSEP.OR.200 Training requirements  General A service provider shall ensure that ATSEP: (a) have successfully completed: (1) the basic training as set out in point ATSEP.OR.205; (2) the qualification training as set out in point ATSEP.OR.210; (3) the system/equipment rating training as set out in point ATSEP.OR.215; (b) have completed continuation training in accordance with point ATSEP.OR.220. ATSEP.OR.205 Basic training (a) The basic training of ATSEPs shall comprise: (1) the subjects, topics, and sub-topics contained in Appendix 1 (Basic training  Shared); (2) where relevant to service provider's activities, the subjects contained in Appendix 2 (Basic training  Streams). (b) A service provider may determine the most suitable educational requirements for its candidate ATSEP and, consequently, adapt the number and/or level of subjects, topics or sub-topics referred to in point (a) where relevant. ATSEP.OR.210 Qualification training The qualification training of ATSEPs shall comprise: (a) the subjects, topics, and sub-topics contained in Appendix 3 (Qualification training  Shared); (b) where relevant to its activities, at least one of the qualification streams, contained in Appendix 4 (Qualification training  Streams). ATSEP.OR.215 System and equipment rating training (a) The system and equipment rating training of ATSEPs shall be applicable to the duties to be performed and include one or several of the following: (1) theoretical courses; (2) practical courses; (3) on-the-job training. (b) The system and equipment rating training shall ensure that candidate ATSEP acquire knowledge and skills pertaining to: (1) the functionality of the system and equipment; (2) the actual and potential impact of ATSEP actions on the system and equipment; (3) the impact of the system and equipment on the operational environment. ATSEP.OR.220 Continuation training The continuation training of ATSEPs shall comprise refresher, equipment/systems upgrades and modifications, and/or emergency training. SECTION 3  COMPETENCE ASSESSMENT REQUIREMENTS ATSEP.OR.300 Competence assessment  General A service provider shall ensure that ATSEP: (a) have been assessed as competent before performing their duties; (b) are subject to ongoing competence assessment in accordance with point ATSEP.OR.305. ATSEP.OR.305 Assessment of initial and ongoing competence A service provider employing ATSEP shall: (a) establish, implement and document processes for: (1) assessing the initial and ongoing competence of ATSEP; (2) addressing a failure or degradation of ATSEP competence, including an appeal process; (3) ensuring the supervision of personnel who have not been assessed as competent; (b) define the following criteria against which initial and ongoing competence shall be assessed: (1) technical skills; (2) behavioural skills; (3) knowledge. SECTION 4  INSTRUCTORS AND ASSESSORS REQUIREMENTS ATSEP.OR.400 ATSEP training instructors A service provider employing ATSEP shall ensure that: (a) ATSEP training instructors are suitably experienced in the field where instruction is to be given; (b) on-the-job training instructors have successfully completed an on-the-job-training course and have the skills to intervene in instances where safety may be compromised during the training. ATSEP.OR.405 Technical skills assessors A service provider employing ATSEP shall ensure that technical skills assessors have successfully completed an assessor course and are suitably experienced to assess the criteria defined in point ATSEP.OR.305(b). Appendix 1 Basic training  Shared Subject 1: INDUCTION TOPIC 1 BASIND  Induction Sub-topic 1.1  Training and Assessment Overview Sub-topic 1.2  National Organisation Sub-topic 1.3  Workplace Sub-topic 1.4  ATSEP role Sub-topic 1.5  European/Worldwide Dimension Sub-topic 1.6  International Standards and Recommended Practices Sub-topic 1.7  Data Security Sub-topic 1.8  Quality Management Sub-topic 1.9  Safety Management System Sub-topic 1.10  Health and Safety Subject 2: AIR TRAFFIC FAMILIARISATION TOPIC 1 BASATF  Air Traffic Familiarisation Sub-topic 1.1  Air Traffic Management Sub-topic 1.2  Air Traffic Control Sub-topic 1.3  Ground-based Safety Nets Sub-topic 1.4  Air Traffic Control Tools and Monitoring Aids Sub-topic 1.5  Familiarisation Appendix 2 Basic training  Streams Subject 3: AERONAUTICAL INFORMATION SERVICES Subject 4: METEOROLOGY Subject 5: COMMUNICATION Subject 6: NAVIGATION Subject 7: SURVEILLANCE Subject 8: DATA PROCESSING Subject 9: SYSTEM MONITORING & SYSTEM CONTROL Subject 10: MAINTENANCE PROCEDURES Appendix 3 Qualification training  Shared Subject 1: SAFETY TOPIC 1  Safety Management Sub-topic 1.1  Policy and Principles Sub-topic 1.2  Concept of Risk and Principles of Risk Assessment Sub-topic 1.3  Safety Assessment Process Sub-topic 1.4  Air Navigation System Risk Classification Scheme Sub-topic 1.5  Safety Regulation Subject 2: HEALTH AND SAFETY TOPIC 1  Hazard Awareness and Legal Rules Sub-topic 1.1  Hazard Awareness Sub-topic 1.2  Regulations and Procedures Sub-topic 1.3  Handling of Hazardous Material Subject 3: HUMAN FACTORS TOPIC 1  Introduction to Human Factors Sub-topic 1.1  Introduction TOPIC 2  Working Knowledge and Skills Sub-topic 2.1  ATSEP knowledge, skills and competence TOPIC 3  Psychological Factors Sub-topic 3.1  Cognition TOPIC 4  Medical Sub-topic 4.1  Fatigue Sub-topic 4.2  Fitness Sub-topic 4.3  Work Environment TOPIC 5  Organisational and Social Factors Sub-topic 5.1  Basic Needs of People at Work Sub-topic 5.2  Team Resource Management Sub-topic 5.3  Teamwork and Team Roles TOPIC 6  Communication Sub-topic 6.1  Written Report Sub-topic 6.2  Verbal and Non-verbal Communication TOPIC 7  Stress Sub-topic 7.1  Stress Sub-topic 7.2  Stress Management TOPIC 8  Human Error Sub-topic 8.1  Human Error Appendix 4 Qualification training  Streams 1. COMMUNICATION  VOICE Subject 1: VOICE TOPIC 1  Air-Ground Sub-topic 1.1  Transmission/Reception Sub-topic 1.2  Radio Antenna Systems Sub-topic 1.3  Voice Switch Sub-topic 1.4  Controller Working Position Sub-topic 1.5  Radio Interfaces TOPIC 2  COMVCE  Ground-Ground Sub-topic 2.1  Interfaces Sub-topic 2.2  Protocols Sub-topic 2.3  Switch Sub-topic 2.4  Communication chain Sub-topic 2.5  Controller working position Subject 2: TRANSMISSION PATH TOPIC 1  Lines Sub-topic 1.1  Lines Theory Sub-topic 1.2  Digital Transmissions Sub-topic 1.3  Types of Lines TOPIC 2  Specific Links Sub-topic 2.1  Microwave Link Sub-topic 2.2  Satellite Subject 3: RECORDERS TOPIC 1  Legal Recorders Sub-topic 1.1  Regulations Sub-topic 1.2  Principles Subject 4: FUNCTIONAL SAFETY TOPIC 1  Safety Attitude Sub-topic 1.1  Safety Attitude TOPIC 2  Functional Safety Sub-topic 2.1  Functional safety 2. COMMUNICATION  DATA Subject 1: DATA TOPIC 1  Introduction to Networks Sub-topic 1.1  Types Sub-topic 1.2  Networks Sub-topic 1.3  External Network Services Sub-topic 1.4  Measuring Tools Sub-topic 1.5  Troubleshooting TOPIC 2  Protocols Sub-topic 2.1  Fundamental Theory Sub-topic 2.2  General Protocols Sub-topic 2.3  Specific Protocols TOPIC 3  National Networks Sub-topic 3.1  National Networks TOPIC 4  European Networks Sub-topic 4.1  Network Technologies TOPIC 5  Global Networks Sub-topic 5.1  Networks and Standards Sub-topic 5.2  Description Sub-topic 5.3  Global Architecture Sub-topic 5.4  Air-Ground Sub-Networks Sub-topic 5.5  Ground-Ground Sub-Networks Sub-topic 5.6  Networks on Board of the Aircraft Sub-topic 5.7  Air-Ground Applications Subject 2: TRANSMISSION PATH TOPIC 1  Lines Sub-topic 1.1  Lines Theory Sub-topic 1.2  Digital Transmission Sub-topic 1.3  Types of Lines TOPIC 2  Specific Links Sub-topic 2.1  Microwave Link Sub-topic 2.2  Satellite Subject 3: RECORDERS TOPIC 1  Legal Recorders Sub-topic 1.1  Regulations Sub-topic 1.2  Principles Subject 4: FUNCTIONAL SAFETY TOPIC 1  Safety Altitude Sub-topic 1.1  Safety Attitude TOPIC 2  Functional Safety Sub-topic 2.1  Functional Safety 3. NAVIGATION  NON-DIRECTIONAL BEACON (NDB) Subject 1: PERFORMANCE-BASED NAVIGATION TOPIC 1  Navigation Concepts Sub-topic 1.1  Operational Requirements Sub-topic 1.2  Performance-based Navigation Sub-topic 1.3  Area Navigation Concept (RNAV) Sub-topic 1.4  NOTAM Subject 2: GROUND-BASED SYSTEMS  NDB TOPIC 1  NDB/Locator Sub-topic 1.1  Use of the System Sub-topic 1.2  Ground Station Architecture Sub-topic 1.3  Transmitter Sub-system Sub-topic 1.4  Antenna Sub-system Sub-topic 1.5  Monitoring and Control Sub-systems Sub-topic 1.6  On-board Equipment Sub-topic 1.7  System Check and Maintenance Subject 3: GLOBAL NAVIGATION SATELLITE SYSTEM TOPIC 1  GNSS Sub-topic 1.1  General View Subject 4: ON-BOARD EQUIPMENT TOPIC 1  On-board Systems Sub-topic 1.1  On-board Systems TOPIC 2  Autonomous Navigation Sub-topic 2.1  Inertial Navigation TOPIC 3  Vertical Navigation Sub-topic 3.1  Vertical Navigation Subject 5: FUNCTIONAL SAFETY TOPIC 1  Safety Attitude Sub-topic 1.1  Safety Attitude TOPIC 2  Functional Safety Sub-topic 2.1  Functional Safety 4. NAVIGATION  DIRECTION FINDING (DF) Subject 1: PERFORMANCE-BASED NAVIGATION TOPIC 1  Navigation Concepts Sub-topic 1.1  Operational Requirements Sub-topic 1.2  Performance-Based Navigation Sub-topic 1.3  Area Navigation Concept (RNAV) Sub-topic 1.4  NOTAM Subject 2: GROUND-BASED SYSTEMS  DF TOPIC 1  DF Sub-topic 1.1  Use of the System Sub-topic 1.2  VDF/DDF Equipment Architecture Sub-topic 1.3  Receiver Sub-system Sub-topic 1.4  Antenna Sub-system Sub-topic 1.5  Monitoring and Control Sub-systems Sub-topic 1.6  System Check and Maintenance Subject 3: GLOBAL NAVIGATION SATELLITE SYSTEM TOPIC 1  GNSS Sub-topic 1.1  General View Subject 4: ON-BOARD EQUIPMENT TOPIC 1  On-board Systems Sub-topic 1.1  On-board Systems TOPIC 2  Autonomous Navigation Sub-topic 2.1  Inertial Navigation TOPIC 3  Vertical Navigation Sub-topic 3.1  Vertical Navigation Subject 5: FUNCTIONAL SAFETY TOPIC 1  Safety Attitude Sub-topic 1.1  Safety Attitude TOPIC 2  Functional Safety Sub-topic 2.1  Functional Safety 5. NAVIGATION  VHF OMNIDIRECTIONAL RADIO RANGE (VOR) Subject 1: PERFORMANCE-BASED NAVIGATION TOPIC 1  Navigation Concepts Sub-topic 1.1  Operational Requirements Sub-topic 1.2  Performance-Based Navigation Sub-topic 1.3  Area Navigation Concept (RNAV) Sub-topic 1.4  NOTAM Subject 2: GROUND-BASED SYSTEMS  VOR TOPIC 1  VOR Sub-topic 1.1  Use of the System Sub-topic 1.2  Fundamentals of CVOR and/or DVOR Sub-topic 1.3  Ground Station Architecture Sub-topic 1.4  Transmitter Sub-system Sub-topic 1.5  Antenna Sub-system Sub-topic 1.6  Monitoring and Control Sub-system Sub-topic 1.7  On-board Equipment Sub-topic 1.8  System Check and Maintenance Subject 3: GLOBAL NAVIGATION SATELLITE SYSTEM TOPIC 1  GNSS Sub-topic 1.1  General View Subject 4: ON-BOARD EQUIPMENT TOPIC 1  On-board Systems Sub-topic 1.1  On-board Systems TOPIC 2  Autonomous Navigation Sub-topic 2.1  Inertial Navigation TOPIC 3  Vertical Navigation Sub-topic 3.1  Vertical Navigation Subject 5:  FUNCTIONAL SAFETY TOPIC 1  Safety Attitude Sub-topic 1.1  Safety Attitude TOPIC 2  Functional Safety Sub-topic 2.1  Functional Safety 6. NAVIGATION  DISTANCE MEASURING EQUIPMENT (DME) Subject 1: PERFORMANCE-BASED NAVIGATION TOPIC 1  Navigation concepts Sub-topic 1.1  Operational Requirements Sub-topic 1.2  Performance-Based Navigation Sub-topic 1.3  Area Navigation Concept (RNAV) Sub-topic 1.4  NOTAM Subject 2: GROUND-BASED SYSTEMS  DME TOPIC 1  DME Sub-topic 1.1  Use of the System Sub-topic 1.2  Fundamentals of DME Sub-topic 1.3  Ground Station Architecture Sub-topic 1.4  Receiver Sub-system Sub-topic 1.5  Signal Processing Sub-topic 1.6  Transmitter Sub-system Sub-topic 1.7  Antenna Sub-system Sub-topic 1.8  Monitoring and Control Sub-system Sub-topic 1.9  On-board Equipment Sub-topic 1.10  System Check and Maintenance Subject 3: GLOBAL NAVIGATION SATELLITE SYSTEM TOPIC 1  GNSS Sub-topic 1.1  General View Subject 4: ON-BOARD EQUIPMENT TOPIC 1  On-board Systems Sub-topic 1.1  On-board Systems TOPIC 2  Autonomous Navigation Sub-topic 2.1  Inertial Navigation TOPIC 3  Vertical Navigation Sub-topic 3.1  Vertical Navigation Subject 5: FUNCTIONAL SAFETY TOPIC 1  Safety Attitude Sub-topic 1.1  Safety Attitude TOPIC 2  Functional Safety Sub-topic 2.1  Functional Safety 7. NAVIGATION  INSTRUMENT LANDING SYSTEM (ILS) Subject 1: PERFORMANCE-BASED NAVIGATION TOPIC 1  Navigation concepts Sub-topic 1.1  Operational Requirements Sub-topic 1.2  Performance-Based Navigation Sub-topic 1.3  Area Navigation Concept (RNAV) Sub-topic 1.4  NOTAM Subject 2: GROUND-BASED SYSTEMS  ILS TOPIC 1  ILS Sub-topic 1.1  Use of the System Sub-topic 1.2  Fundamentals of ILS Sub-topic 1.3  2F-Systems Sub-topic 1.4  Ground Station Architecture Sub-topic 1.5  Transmitter Sub-system Sub-topic 1.6  Antenna Sub-system Sub-topic 1.7  Monitoring and Control Sub-system Sub-topic 1.8  On-board Equipment Sub-topic 1.9  System Check and Maintenance Subject 3: GLOBAL NAVIGATION SATELLITE SYSTEM TOPIC 1  GNSS Sub-topic 1.1  General View Subject 4: ON-BOARD EQUIPMENT TOPIC 1  On-board Systems Sub-topic 1.1  On-board Systems TOPIC 2  Autonomous navigation Sub-topic 2.1  Inertial Navigation TOPIC 3  Vertical Navigation Sub-topic 3.1  Vertical Navigation Subject 5: FUNCTIONAL SAFETY TOPIC 1  Safety Attitude Sub-topic 1.1  Safety Attitude TOPIC 2  Functional Safety Sub-topic 2.1  Functional Safety 8. NAVIGATION  MICROWAVE LANDING SYSTEM (MLS) Subject 1: PERFORMANCE-BASED NAVIGATION TOPIC 1  Navigation Concepts Sub-topic 1.1  Operational Requirements Sub-topic 1.2  Performance-Based Navigation Sub-topic 1.3  Area Navigation Concept (RNAV) Sub-topic 1.4  NOTAM Subject 2: GROUND-BASED SYSTEMS  MLS TOPIC 1  MLS Sub-topic 1.1  Use of the System Sub-topic 1.2  Fundamentals of MLS Sub-topic 1.3  Ground Station Architecture Sub-topic 1.4  Transmitter Sub-system Sub-topic 1.5  Antenna Sub-system Sub-topic 1.6  Monitoring and Control Sub-system Sub-topic 1.7  On-board Equipment Sub-topic 1.8  System Check and Maintenance Subject 3: GLOBAL NAVIGATION SATELLITE SYSTEM TOPIC 1  GNSS Sub-topic 1.1  General View Subject 4: ON-BOARD EQUIPMENT TOPIC 1  On-board Systems Sub-topic 1.1  On-board Systems TOPIC 2  Autonomous navigation Sub-topic 2.1  Inertial Navigation TOPIC 3  Vertical navigation Sub-topic 3.1  Vertical Navigation Subject 5: FUNCTIONAL SAFETY TOPIC 1  Safety attitude Sub-topic 1.1  Safety Attitude TOPIC 2  Functional safety Sub-topic 2.1  Functional Safety 9. SURVEILLANCE  PRIMARY SURVEILLANCE RADAR Subject 1: PRIMARY SURVEILLANCE RADAR TOPIC 1  ATC surveillance Sub-topic 1.1  Use of PSR for Air Traffic Services Sub-topic 1.2  Antenna (PSR) Sub-topic 1.3  Transmitters Sub-topic 1.4  Characteristics of Primary Targets Sub-topic 1.5  Receivers Sub-topic 1.6  Signal Processing and Plot Extraction Sub-topic 1.7  Plot Combining Sub-topic 1.8  Characteristics of Primary Radar TOPIC 2  SURPSR  Surface Movement Radar Sub-topic 2.1  Use of SMR for Air Traffic Services Sub-topic 2.2  Radar Sensor TOPIC 3  SURPSR  Test and Measurement Sub-topic 3.1  Test and Measurement Subject 2: HUMAN MACHINE INTERFACE (HMI) TOPIC 1  SURPSR  HMI Sub-topic 1.1  ATCO HMI Sub-topic 1.2  ATSEP HMI Sub-topic 1.3  Pilot HMI Sub-topic 1.4  Displays Subject 3: SURVEILLANCE DATA TRANSMISSION TOPIC 1  SDT Sub-topic 1.1  Technology and Protocols Sub-topic 1.2  Verification Methods Subject 4: FUNCTIONAL SAFETY TOPIC 1  SURPSR  Safety Attitude Sub-topic 1.1  Safety Attitude TOPIC 2  SURPSR  Functional Safety Sub-topic 2.1  Functional Safety Subject 5: DATA PROCESSING SYSTEMS TOPIC 1  System Components Sub-topic 1.1  Surveillance Data Processing Systems 10. SURVEILLANCE  SECONDARY SURVEILLANCE RADAR Subject 1: SECONDARY SURVEILLANCE RADAR (SSR) TOPIC 1  SSR and Mono-pulse SSR Sub-topic 1.1  Use of SSR for Air Traffic Services Sub-topic 1.2  Antenna (SSR) Sub-topic 1.3  Interrogator Sub-topic 1.4  Transponder Sub-topic 1.5  Receivers Sub-topic 1.6  Signal Processing and Plot Extraction Sub-topic 1.7  Plot Combining Sub-topic 1.8  Test and Measurement TOPIC 2  Mode S Sub-topic 2.1  Introduction to Mode S Sub-topic 2.2  Mode S System TOPIC 3  Multilateration Sub-topic 3.1  MLAT in use Sub-topic 3.2  MLAT Principles TOPIC 4  SURSSR  Environment Sub-topic 4.1  SSR Environment Subject 2: HUMAN MACHINE INTERFACE (HMI) TOPIC 1  HMI Sub-topic 1.1  ATCO HMI Sub-topic 1.2  ATSEP HMI Sub-topic 1.3  Pilot HMI Sub-topic 1.4  Displays Subject 3: SURVEILLANCE DATA TRANSMISSION TOPIC 1  SDT Sub-topic 1.1  Technology and Protocols Sub-topic 1.2  Verification Methods Subject 4: FUNCTIONAL SAFETY TOPIC 1  Safety attitude Sub-topic 1.1  Safety Attitude TOPIC 2  Functional safety Sub-topic 2.1  Functional Safety Subject 5: DATA PROCESSING SYSTEMS TOPIC 1  System components Sub-topic 1.1  Surveillance Data Processing Systems 11. SURVEILLANCE  AUTOMATIC DEPENDENT SURVEILLANCE Subject 1: AUTOMATIC DEPENDENT SURVEILLANCE (ADS) TOPIC 1  General view on ADS Sub-topic 1.1  Definition of ADS TOPIC 2  SURADS  ADS-B Sub-topic 2.1  Introduction to ADS-B Sub-topic 2.2  Techniques of ADS-B Sub-topic 2.3  VDL Mode 4 (STDMA) Sub-topic 2.4  Mode S Extended Squitter Sub-topic 2.5  UAT Sub-topic 2.6  ASTERIX TOPIC 3  ADS-C Sub-topic 3.1  Introduction to ADS-C Sub-topic 3.2  Techniques in ADS-C Subject 2: HUMAN MACHINE INTERFACE (HMI) TOPIC 1  HMI Sub-topic 1.1  ATCO HMI Sub-topic 1.2  ATSEP HMI Sub-topic 1.3  Pilot HMI Sub-topic 1.4  Displays Subject 3: SURVEILLANCE DATA TRANSMISSION TOPIC 1  SDT Sub-topic 1.1  Technology and Protocols Sub-topic 1.2  Verification Methods Subject 4: FUNCTIONAL SAFETY TOPIC 1  Safety Attitude Sub-topic 1.1  Safety Attitude TOPIC 2  SURADS  Functional Safety Sub-topic 2.1  Functional Safety Subject 5: DATA PROCESSING SYSTEMS TOPIC 1  System components Sub-topic 1.1  Surveillance Data Processing Systems 12. DATA  DATA PROCESSING Subject 1: FUNCTIONAL SAFETY TOPIC 1  Functional Safety Sub-topic 1.1  Functional Safety Sub-topic 1.2  Software Integrity and Security TOPIC 2  Safety Attitude Sub-topic 2.1  Safety Attitude Subject 2: DATA PROCESSING SYSTEMS TOPIC 1  User requirements Sub-topic 1.1  Controller requirements Sub-topic 1.2  Trajectories, Prediction and Calculation Sub-topic 1.3  Ground-based Safety Nets Sub-topic 1.4  Decision Support TOPIC 2  System Components Data Sub-topic 2.1  Data processing Systems Sub-topic 2.2  Flight Data Processing Systems Sub-topic 2.3  Surveillance Data Processing Systems Subject 3: DATA PROCESS TOPIC 1  Software process Sub-topic 1.1  Middleware Sub-topic 1.2  Operating Systems Sub-topic 1.3  Configuration Control Sub-topic 1.4  Software Development Process TOPIC 2  Hardware platform Sub-topic 2.1  Equipment Upgrade Sub-topic 2.2  COTS Sub-topic 2.3  Interdependence Sub-topic 2.4  Maintainability TOPIC 3  Testing Sub-topic 3.1  Testing Subject 4: DATA TOPIC 1  Data Essential Features Sub-topic 1.1  Data Significance Sub-topic 1.2  Data Configuration Control Sub-topic 1.3  Data Standards TOPIC 2  ATM Data  Detailed structure Sub-topic 2.1  System Area Sub-topic 2.2  Characteristic Points Sub-topic 2.3  Aircraft Performances Sub-topic 2.4  Screen Manager Sub-topic 2.5  Auto-coordination Messages Sub-topic 2.6  Configuration Control Data Sub-topic 2.7  Physical Configuration Data Sub-topic 2.8  Relevant Meteo Data Sub-topic 2.9  Alert and Error Messages to ATSEP Sub-topic 2.10  Alert and Error Messages to ATCO Subject 5: COMMUNICATION DATA TOPIC 1  Introduction to Networks Sub-topic 1.1  Types Sub-topic 1.2  Networks Sub-topic 1.3  External Network Services Sub-topic 1.4  Measuring Tools Sub-topic 1.5  Troubleshooting TOPIC 2  Protocols Sub-topic 2.1  Fundamental Theory Sub-topic 2.2  General Protocols Sub-topic 2.3  Specific Protocols TOPIC 3  DATDP  National Networks Sub-topic 3.1  National Networks Subject 6: SURVEILLANCE  PRIMARY TOPIC 1  ATC Surveillance Sub-topic 1.1  Use of PSR for Air Traffic Services Subject 7: SURVEILLANCE  SECONDARY TOPIC 1  SSR AND MSSR Sub-topic 1.1  Use of SSR for Air Traffic Services TOPIC 2  Mode S Sub-topic 2.1  Introduction to Mode S TOPIC 3  Multilateration Sub-topic 3.1  MLAT Principles Subject 8: SURVEILLANCE  HMI TOPIC 1  HMI Sub-topic 1.1  ATCO HMI Subject 9: SURVEILLANCE DATA TRANSMISSION TOPIC 1  Surveillance Data Transmission Sub-topic 1.1  Technology and Protocols 13. SYSTEM MONITORING AND CONTROL  COMMUNICATION Subject 1: ANS STRUCTURE TOPIC 1  ANSP Organisation and Operation Sub-topic 1.1  SMCCOM  ANSP Organisation and Operation TOPIC 2  ANSP Maintenance Program Sub-topic 2.1  Policy TOPIC 3  ATM Context Sub-topic 3.1  ATM Context TOPIC 4  ANSP Administrative Practices Sub-topic 4.1  Administration Subject 2: ANS SYSTEM/EQUIPMENT TOPIC 1  Operational Impacts Sub-topic 1.1  Degradation or Loss of System/Equipment Services TOPIC 2  SMCCOM  User Working Position Functionality and Operation Sub-topic 2.1  User Working Position Sub-topic 2.2  SMC Working Position Subject 3: TOOLS, PROCESSES AND PROCEDURES TOPIC 1  Requirements Sub-topic 1.1  SMS Sub-topic 1.2  QMS Sub-topic 1.3  SMS application in the working environment TOPIC 2  Maintenance Agreements with Outside Agencies Sub-topic 2.1  Principles of agreements TOPIC 3  SMC General Processes Sub-topic 3.1  Roles and responsibilities TOPIC 4  Maintenance Management Systems Sub-topic 4.1  Reporting Subject 4: TECHNOLOGY TOPIC 1  Technologies and Principles Sub-topic 1.1  General Sub-topic 1.2  Communication Sub-topic 1.3  Facilities Subject 5: COMMUNICATION VOICE TOPIC 1  Air-Ground Sub-topic 1.1  Controller Working Position TOPIC 2  Ground-Ground Sub-topic 2.1  Interfaces Sub-topic 2.2  Switch Sub-topic 2.3  Controller Working Position Subject 6: COMMUNICATION  DATA TOPIC 1  European Networks Sub-topic 1.1  Network Technologies TOPIC 2  Global Networks Sub-topic 2.1  Networks and Standards Sub-topic 2.2  Description Sub-topic 2.3  Global Architecture Sub-topic 2.4  Air-Ground Sub-networks Sub-topic 2.5  Ground-Ground Sub-networks Sub-topic 2.6  Air-Ground Applications Subject 7: COMMUNICATION  RECORDERS TOPIC 1 Legal recorders Sub-topic 1.1  Regulations Sub-topic 1.2  Principles Subject 8: NAVIGATION  PBN TOPIC 1  NAV Concepts Sub-topic 1.1  NOTAM 14. SYSTEM MONITORING AND CONTROL  NAVIGATION Subject 1: ANS STRUCTURE TOPIC 1  ANSP Organisation and Operation Sub-topic 1.1  ANSP Organisation and Operation TOPIC 2  ANSP Maintenance Program Sub-topic 2.1  Policy TOPIC 3  ATM Context Sub-topic 3.1  ATM Context TOPIC 4  ANSP Administrative Practices Sub-topic 4.1  Administration Subject 2: ANS SYSTEM/EQUIPMENT TOPIC 1  Operational Impacts Sub-topic 1.1  SMCNAV  Degradation or Loss of System/Equipment Services TOPIC 2  User Position Functionality and Operation Sub-topic 2.1  User Working Position Sub-topic 2.2  SMC Working Position Subject 3: TOOLS, PROCESSES AND PROCEDURES TOPIC 1  SMCNAV  Requirements Sub-topic 1.1  SMS Sub-topic 1.2  QMS Sub-topic 1.3  SMS application in the working environment TOPIC 2  Maintenance Agreements with Outside Agencies Sub-topic 2.1  Principles of agreements TOPIC 3  SMC General Processes Sub-topic 3.1  Roles and responsibilities TOPIC 4  SMCNAV  Maintenance Management Systems Sub-topic 4.1  Reporting Subject 4: TECHNOLOGY TOPIC 1  SMCNAV  Technologies and Principles Sub-topic 1.1  General Sub-topic 1.2  Communication Sub-topic 1.3  Facilities Subject 5: COMMUNICATION  DATA TOPIC 1  SMCNAV  European Networks Sub-topic 1.1  Network Technologies TOPIC 2  Global Networks Sub-topic 2.1  Networks and Standards Sub-topic 2.2  Description Sub-topic 2.3  Global Architecture Sub-topic 2.4  Air-Ground Sub-networks Sub-topic 2.5  Ground-Ground Sub-networks Sub-topic 2.6  Air-Ground Applications Subject 6: COMMUNICATION  RECORDERS TOPIC 1  Legal Recorders Sub-topic 1.1  Regulations Sub-topic 1.2  Principles Subject 7: NAVIGATION  PBN TOPIC 1  NAV Concepts Sub-topic 1.1  NOTAM Subject 8: NAVIGATION  GROUND-BASED SYSTEMS  NDB TOPIC 1  NDB/Locator Sub-topic 1.1  Use of the System Subject 9: NAVIGATION  GROUND-BASED SYSTEMS  DFI TOPIC 1  SMCNAV  DF Sub-topic 1.1  Use of the System Subject 10: NAVIGATION  GROUND-BASED SYSTEMS  VOR TOPIC 1  VOR Sub-topic 1.1  Use of the System Subject 11: NAVIGATION  GROUND-BASED SYSTEMS  DME TOPIC 1  DME Sub-topic 1.1  Use of the System Subject 12: NAVIGATION  GROUND-BASED SYSTEMS  ILS TOPIC 1  ILS Sub-topic 1.1  Use of the System 15. SYSTEM MONITORING AND CONTROL  SURVEILLANCE Subject 1: ANS STRUCTURE TOPIC 1  ANSP Organisation and Operation Sub-topic 1.1  ANSP Organisation and Operation TOPIC 2  ANSP Maintenance Program Sub-topic 2.1  Policy TOPIC 3  ATM Context Sub-topic 3.1  ATM Context TOPIC 4  ANSP Administrative Practices Sub-topic 4.1  Administration Subject 2: ANS SYSTEM/EQUIPMENT TOPIC 1  Operational Impacts Sub-topic 1.1  SMCSUR  Degradation or Loss of System/Equipment Services TOPIC 2  User Position Functionality and Operation Sub-topic 2.1  User Working Position Sub-topic 2.2  SMC Working Position Subject 3: TOOLS, PROCESSES AND PROCEDURES TOPIC 1  Requirements Sub-topic 1.1  SMS Sub-topic 1.2  QMS Sub-topic 1.3  SMS application in the working environment TOPIC 2  Maintenance Agreements with Outside Agencies Sub-topic 2.1  Principles of agreements TOPIC 3  SMC General Processes Sub-topic 3.1  Roles and responsibilities TOPIC 4  Maintenance Management Systems Sub-topic 4.1  Reporting Subject 4: TECHNOLOGY TOPIC 1  Technologies and Principles Sub-topic 1.1  General Sub-topic 1.2  Communication Sub-topic 1.3  Facilities Subject 5: COMMUNICATION  DATA TOPIC 1  European Networks Sub-topic 1.1  Network Technologies TOPIC 2  Global Networks Sub-topic 2.1  Networks and Standards Sub-topic 2.2  Description Sub-topic 2.3  Global Architecture Sub-topic 2.4  Air-Ground Sub-networks Sub-topic 2.5  Ground-Ground sub-networks Sub-topic 2.6  Air-Ground Applications Subject 6: COMMUNICATION  RECORDERS TOPIC 1  Legal Recorders Sub-topic 1.1  Regulations Sub-topic 1.2  Principles Subject 7: NAVIGATION  PBN TOPIC 1  NAV Concepts Sub-topic 1.1  NOTAM Subject 8: SURVEILLANCE  PRIMARY TOPIC 1  ATC Surveillance Sub-topic 1.1  Use of PSR for Air Traffic Services Subject 9: SURVEILLANCE  SECONDARY TOPIC 1  SSR AND MSSR Sub-topic 1.1  Use of SSR for Air Traffic Services TOPIC 2  Mode S Sub-topic 2.1  Introduction to Mode S TOPIC 3  Multilateration Sub-topic 3.1  MLAT Principles Subject 10: SURVEILLANCE  HMI TOPIC 1  HMI Sub-topic 1.1  ATCO HMI Subject 11: SURVEILLANCE  DATA TRANSMISSION TOPIC 1  Surveillance Data Transmission Sub-topic 1.1  Technology and Protocols 16. SYSTEM MONITORING AND CONTROL  DATA Subject 1: ANS STRUCTURE TOPIC 1  ANSP Organisation and Operation Sub-topic 1.1  ANSP Organisation and Operation TOPIC 2  ANSP Maintenance Program Sub-topic 2.1  Policy TOPIC 3  ATM Context Sub-topic 3.1  ATM Context TOPIC 4  ANSP ADMINISTRATIVE PRACTICES Sub-topic 4.1  Administration Subject 2: ANS SYSTEM/EQUIPMENT TOPIC 1  Operational Impacts Sub-topic 1.1  Degradation or Loss of System/Equipment Services TOPIC 2  User Position Functionality and Operation Sub-topic 2.1  User Working Position Sub-topic 2.2  SMC Working Position Subject 3: TOOLS, PROCESSES AND PROCEDURES TOPIC 1  SMCDAT  Requirements Sub-topic 1.1  SMS Sub-topic 1.2  QMS Sub-topic 1.3  SMS application in the working environment TOPIC 2  Maintenance Agreements with Outside Agencies Sub-topic 2.1  Principles of agreements TOPIC 3  SMC General Processes Sub-topic 3.1  Roles and responsibilities TOPIC 4  Maintenance Management Systems Sub-topic 4.1  Reporting Subject 4: TECHNOLOGY TOPIC 1  Technologies and Principles Sub-topic 1.1  General Sub-topic 1.2  Communication Sub-topic 1.3  Facilities Subject 5: COMMUNICATION  DATA TOPIC 1  European Networks Sub-topic 1.1  Network Technologies TOPIC 2  Global Networks Sub-topic 2.1  Networks and Standards Sub-topic 2.2  Description Sub-topic 2.3  Global Architecture Sub-topic 2.4  Air-Ground Sub-networks Sub-topic 2.5  Ground-Ground sub-networks Sub-topic 2.6  Air-Ground Applications Subject 6: COMMUNICATION  RECORDERS TOPIC 1  Legal Recorders Sub-topic 1.1  Regulations Sub-topic 1.2  Principles Subject 7: NAVIGATION  PBN TOPIC 1  SMCDAT  NAV Concepts Sub-topic 1.1  NOTAM Subject 8: SURVEILLANCE  PRIMARY TOPIC 1  ATC Surveillance Sub-topic 1.1  Use of PSR for Air Traffic Services Subject 9: SURVEILLANCE  SECONDARY TOPIC 1  SSR AND MSSR Sub-topic 1.1  Use of SSR for Air Traffic Services TOPIC 2  Mode S Sub-topic 2.1  Introduction to Mode S TOPIC 3  Multilateration Sub-topic 3.1  MLAT Principles Subject 10: SURVEILLANCE  HMI TOPIC 1  HMI Sub-topic 1.1  ATCO HMI Subject 11: SURVEILLANCE  DATA TRANSMISSION TOPIC 1  Surveillance Data Transmission Sub-topic 1.1  Technology and Protocols Subject 12: SURVEILLANCE  DATA PROCESSING SYSTEMS TOPIC 1  User Requirements Sub-topic 1.1  Controller requirements Sub-topic 1.2  Trajectories, Prediction and Calculation Sub-topic 1.3  Ground-based Safety Nets Sub-topic 1.4  Decision Support Subject 13: SURVEILLANCE  DATA PROCESS TOPIC 1  Hardware Platform Sub-topic 1.1  Equipment Upgrade Sub-topic 1.2  COTS Sub-topic 1.3  Interdependence Subject 14: SURVEILLANCE  DATA TOPIC 1  Data Essentials Features Sub-topic 1.1  Data Significance Sub-topic 1.2  Data Configuration Control Sub-topic 1.2  Data Standards